 

Exhibit 10.1

 

  Published Deal CUSIP: 11679RAH0     Published Facility CUSIP: 11679RAJ6    

CREDIT AGREEMENT

 

dated as of

 

December 11, 2019

 

among

 

BRUKER CORPORATION,

BRUKER INVEST AG, and

BRUKER FINANCE B.V.,

as Borrowers,

 

The Other Borrowers From Time to Time Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and Issuing Bank,

 

and

 

The Lenders Party Hereto

 

DEUTSCHE BANK SECURITIES INC., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

BofA SECURITIES, INC.,

DEUTSCHE BANK SECURITIES INC.,

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

CITIZENS BANK, N.A.,

CREDIT SUISSE (SWITZERLAND) LTD.,

TD BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 



 

 

 

TABLE OF CONTENTS

 



     Page          Article I Definitions   1         Section 1.01 Defined Terms 
 1  Section 1.02 Classification of Loans and Borrowings   33  Section 1.03 Terms
Generally   34  Section 1.04 Accounting Terms; GAAP; Pro Forma Calculations 
 34  Section 1.05 Rounding   35  Section 1.06 Exchange Rates; Currency
Equivalents   35  Section 1.07 Additional Foreign Currencies   36  Section 1.08
Change of Currency   37  Section 1.09 Times of Day   37  Section 1.10 Letter of
Credit Amounts   37         Article II The Credits   37         Section 2.01
Commitments   37  Section 2.02 Loans and Borrowings   38  Section 2.03 Requests
for Borrowings   39  Section 2.04 Determination of Dollar Amount   39  Section
2.05 Swing Line Loans   39  Section 2.06 Letters of Credit   42  Section 2.07
Funding of Borrowings   49  Section 2.08 Interest Elections   50  Section 2.09
Termination and Reduction of Commitments   51  Section 2.10 Repayment of Loans;
Evidence of Debt   52  Section 2.11 Prepayment of Loans   53  Section 2.12 Fees 
 53  Section 2.13 Interest   54  Section 2.14 Illegality; Inability to Determine
Rates   56  Section 2.15 Increased Costs   59  Section 2.16 Break Funding
Payments   61  Section 2.17 Taxes   61  Section 2.18 Payments Generally; Pro
Rata Treatment; Sharing of Set-offs   65  Section 2.19 Mitigation Obligations;
Replacement of Lenders   67  Section 2.20 Expansion Option   68  Section 2.21
Cash Collateral   69  Section 2.22 Judgment Currency   70  Section 2.23
Designated Borrowers   70  Section 2.24 Senior Debt   71  Section 2.25
Defaulting Lenders   72  Section 2.26 Foreign Subsidiaries Not Obligated For
Obligations of U.S.   74  Section 2.27 Lender Status Confirmation   74        
Article III Representations and Warranties   75         Section 3.01
Organization; Powers; Subsidiaries   75  Section 3.02 Authorization;
Enforceability   75  Section 3.03 Governmental Approvals; No Conflicts   76 
Section 3.04 Financial Condition; No Material Adverse Change   76  Section 3.05
Properties   76 

 



i

 

 

TABLE OF CONTENTS

 

    Page          Section 3.06 Litigation and Environmental Matters   76 
Section 3.07 Compliance with Laws and Agreements   77  Section 3.08 Investment
Company Status   77  Section 3.09 Taxes   78  Section 3.10 ERISA   78  Section
3.11 Disclosure   78  Section 3.12 Federal Reserve Regulations   79  Section
3.13 Liens   79  Section 3.14 No Default   79  Section 3.15 No Burdensome
Restrictions   79  Section 3.16 Solvency   79  Section 3.17 Anti-Corruption Laws
and Sanctions   79  Section 3.18 Representations as to Foreign Obligors   79 
Section 3.19 EEA Financial Institutions   80  Section 3.20 Covered Party   80 
Section 3.21 Beneficial Ownership Certification   80  Section 3.22 Fiscal Unity
for Dutch Tax Purposes   80  Section 3.23 Residency for Dutch Tax Purposes   80 
       Article IV Conditions   81         Section 4.01 Effective Date   81 
Section 4.02 Each Credit Event   82         Article V Affirmative Covenants 
 83         Section 5.01 Financial Statements and Other Information   83 
Section 5.02 Notices of Material Events   85  Section 5.03 Existence; Conduct of
Business   85  Section 5.04 Payment of Obligations   85  Section 5.05
Maintenance of Properties; Insurance   86  Section 5.06 Books and Records;
Inspection Rights   86  Section 5.07 Compliance with Laws and Material
Contractual Obligations   86  Section 5.08 Swiss Non-Bank Rules   87  Section
5.09 Use of Proceeds   87  Section 5.10 Subsidiary Guaranty   88  Section 5.11
KYC/Beneficial Ownership   88  Section 5.12 Fiscal Unity for Dutch Tax Purposes 
 88  Section 5.13 Residency for Dutch Tax Purposes   88         Article VI
Negative Covenants   88         Section 6.01 Indebtedness   88  Section 6.02
Liens   90  Section 6.03 Fundamental Changes and Asset Sales   93  Section 6.04
[Intentionally Omitted]   94  Section 6.05 Swap Agreements   94  Section 6.06
Transactions with Affiliates   94  Section 6.07 Restricted Payments   94 
Section 6.08 Restrictive Agreements   95 

 



ii

 

 

TABLE OF CONTENTS

 

    Page          Section 6.09 Subordinated Indebtedness and Amendments to
Subordinated Indebtedness Documents   95  Section 6.10 Financial Covenants   96 
Section 6.11 Sanctions   97  Section 6.12 Anti-Corruption Laws   97        
Article VII Events of Default   97         Section 7.01 Events of Default   97 
Section 7.02 Application of Funds   100         Article VIII The Administrative
Agent   101         Section 8.01 Appointment and Authority   101  Section 8.02
Appointment of the Administrative Agent for Swiss Security   101  Section 8.03
Rights as a Lender   102  Section 8.04 Exculpatory Provisions   102  Section
8.05 Reliance by Administrative Agent   103  Section 8.06 Delegation of Duties 
 103  Section 8.07 Resignation of Administrative Agent   103  Section 8.08
Non-Reliance on Administrative Agent and Other Lenders   105  Section 8.09 No
Other Duties, Etc.   105  Section 8.10 Administrative Agent May File Proofs of
Claim; Credit Bidding   105  Section 8.11 Guaranteed Banking Services Agreements
and Guaranteed Hedge Agreements   106  Section 8.12 Guaranty Matters   107 
Section 8.13 Lender Representations   107         Article IX Miscellaneous 
 109         Section 9.01 Notices   109  Section 9.02 Reliance by Administrative
Agent, Issuing Bank and Lenders   110  Section 9.03 Waivers; Amendments   110 
Section 9.04 Expenses; Indemnity; Damage Waiver   112  Section 9.05 Successors
and Assigns   114  Section 9.06 Survival   120  Section 9.07 Counterparts;
Integration; Effectiveness; Electronic Execution   121  Section 9.08
Severability   121  Section 9.09 Right of Setoff   121  Section 9.10 Governing
Law; Jurisdiction; Consent to Service of Process   122  Section 9.11 WAIVER OF
JURY TRIAL   123  Section 9.12 Headings   124  Section 9.13 Confidentiality 
 124  Section 9.14 USA PATRIOT Act   125  Section 9.15 Interest Rate Limitation 
 125  Section 9.16 No Advisory or Fiduciary Responsibility   125  Section 9.17
Attorney Representation   126  Section 9.18 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions   126  Section 9.19 Acknowledgement
Regarding Any Supported QFCs   126  Section 9.20 Enforcement   127  Section 9.21
Payments Set Aside   127 

 



iii

 

 

TABLE OF CONTENTS

 

    Page          Section 9.22 ENTIRE AGREEMENT   128         Article X
Cross-Guarantee   128         Section 10.01 U.S. Borrower Guarantee   128 
Section 10.02 Foreign Borrower Guarantee   130  Section 10.03 Guarantee
limitation for Swiss Loan Parties   132 

 



iv

 

 

SCHEDULES     2.01 Commitments and Applicable Percentages   2.02 Competitors  
3.01 Subsidiaries   3.03 Required Consents   6.01 Indebtedness   6.02 Liens  
9.01 Address for Notices

 

EXHIBITS     A Form of Assignment and Assumption Agreement   B-1 Form of
Borrowing Request   B-2 Form of Interest Election Request   B-3 Form of Swing
Line Loan Notice   C Form of Increasing Lender Supplement   D Form of Augmenting
Lender Supplement   E List of Closing Documents   F-1 Form of Designated
Borrower Request and Assumption Agreement   F-2 Form of Designated Borrower
Notice   G-1 Form of Subsidiary Guaranty (Domestic Subsidiaries)   G-2 Form of
Subsidiary Guaranty (Foreign Subsidiaries)   H Form of Compliance Certificate  
I-1 to I-4 Forms of U.S. Tax Compliance Certificates   J Notice of Loan
Prepayment

 



v

 

 

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 11, 2019
among BRUKER CORPORATION, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party hereto pursuant to Section
2.23 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the lenders from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and Issuing Bank, with BofA
SECURITIES, INC., DEUTSCHE BANK SECURITIES INC., and WELLS FARGO SECURITIES, LLC
acting as joint lead arrangers and joint bookrunners (collectively, the
“Arrangers”) and DEUTSCHE BANK SECURITIES INC. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents.

 

The parties hereto agree as follows:

 

Article I

 

Definitions

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Additional Adjustments” has the meaning assigned to such term in Section
1.04(b).

 

“Adjusted Covenant Requirement” means, with respect to the making of any
Restricted Payment, the Company shall not permit, at the time thereof and after
giving effect thereto (on a Pro Forma Basis), the Leverage Ratio to be greater
than a ratio equal to (x) the numerator of the maximum Leverage Ratio permitted
under Section 6.10(a) minus (y) 0.25.

 

“Adjusted Leverage Ratio” has the meaning assigned to such term in Section
6.10(a).

 

“Adjustment” has the meaning assigned to such term in Section 2.14.

 

“Administrative Agent” means Bank of America (including its branches and
affiliates), in its capacity as administrative agent for the Lenders under any
of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

 



 

 

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$600,000,000.

 

“Agreed Currencies” means Dollars and each Foreign Currency.

 

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Foreign Obligor Documents” has the meaning assigned to such term in
Section 3.18(a).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.25 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the unused fee payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Unused Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio: Eurocurrency
Spread ABR
Spread Unused Fee
Rate Category 1: < 1.00 to 1.00 1.000% 0.100% 0.100% Category 2: > 1.00 to 1.00
but
< 1.75 to 1.00 1.125% 0.125% 0.125% Category 3: > 1.75 to 1.00 but
< 2.50 to 1.00 1.250% 0.250% 0.150% Category 4: > 2.50 to 1.00 1.500% 0.500%
0.200%

 

For purposes of the foregoing,

 

(i)       if at any time the Company fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 4
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three (3)
Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;

 



2

 

 

(ii)       adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii)       notwithstanding the foregoing, (x) Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that Category 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs and
(y) the determination of the Applicable Rate for any period shall be subject to
the provisions of Section 2.13(g).

 

“Applicant Borrower” has the meaning specified in Section 2.23(b).

 

“Approved Fund” has the meaning assigned to such term in Section 9.05.

 

“Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person.

 

“Arrangers” means BofA Securities, Inc., Deutsche Bank Securities Inc., and
Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(c)(iii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 



3

 

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) leasing services, (e) trade finance services, and (f) treasury
management services (including, without limitation, deposit accounts, controlled
disbursement, automated clearinghouse transactions, return items, returned check
concentration, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or has become the subject of a Bail-In Action, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Designated Borrower.

 

“Borrower Materials” has the meaning specified in Section 5.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swing Line Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit B-1 or such
other form as is reasonably satisfactory to the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of such Borrower.

 



4

 

 

“Bruker Finance” means Bruker Finance B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated under the laws of the Netherlands having its
corporate seat (statutaire zetel) in Amsterdam, the Netherlands.

 

“Bruker Invest” means Bruker Invest AG, a company incorporated in Switzerland as
a corporation limited by shares.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)               if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day;

 

(b)               if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET2 Day;

 

(c)               if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)               if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of the Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 



5

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than any Laukien Family
Member, of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
by the board of directors of the Company nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Company by
any Person or group; (d) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing); or (e) the Company ceases
to own, directly or indirectly, and Control 100% (other than directors’
qualifying shares) of the ordinary voting and economic power of any Designated
Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means each of Citizens Bank, N.A., Credit Suisse
(Switzerland) Ltd., New York Branch, TD Bank, N.A. and U.S. Bank National
Association, in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

 

“Co-Syndication Agent” means each of Deutsche Bank Securities Inc. and Wells
Fargo Bank, National Association, in its capacity as co-syndication agents for
the credit facility evidenced by this Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 



6

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Bruker Corporation, a Delaware corporation.

 

“Competitor” means each of the Persons listed on Schedule 2.02 hereto and their
subsidiaries.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation (including write down
to net realizable value of demonstration equipment), (iv) amortization,
(v) extraordinary non-cash losses incurred other than in the ordinary course of
business, (vi) non-cash expenses resulting from the grant of stock options or
other equity-related incentives to any director, officer or employee of, or
consultant to, the Company or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of the Company,
(vii) (A) unrealized non-cash losses relating to any foreign currency hedging or
currency fluctuations and (B) unrealized non-cash losses related to interest
rate hedging, (viii) all other non-cash charges, non-cash expenses and non-cash
losses of the Company or any Subsidiary that are not otherwise expressly
excluded from the calculation of Consolidated EBITDA pursuant hereto (and
excluding (A) any non-cash charge, non-cash expense and non-cash loss that
represents an accrual or reserve for a cash expenditure to be made in a
subsequent period and (B) minority interest expense), (ix) integration charges,
severance charges, and restructuring charges resulting from Acquisitions,
provided that (A) such charges shall be incurred within twelve (12) months of
the related Acquisition and (B) the aggregate amount added to Consolidated Net
Income pursuant to this clause (ix) and clause (x) below in any period shall not
exceed fifteen percent (15%) of Consolidated EBITDA for such period (calculated
prior to giving effect to this clause (ix) and such clause (x)), (x) other
restructuring charges, other than those arising from an Acquisition, provided
that such restructuring charges are incurred under a restructuring program
approved by the Company’s senior management, provided that the aggregate amount
added to Consolidated Net Income pursuant to clause (ix) above and this clause
(x) in any period shall not exceed fifteen percent (15%) of Consolidated EBITDA
for such period (calculated prior to giving effect to such clause (ix) and this
clause (x)), minus, (xi) to the extent included in Consolidated Net Income, the
sum of (A) interest income, (B) extraordinary gains realized other than in the
ordinary course of business and (C) unrealized non-cash gains relating to any
foreign currency hedging or currency fluctuations, and unrealized non-cash gains
related to interest rate hedging, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

 



7

 

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Tangible Assets” means, at any time, (i) the aggregate amount of
all assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP minus (ii) to the extent included in a
determination pursuant to the foregoing clause (i), the aggregate amount of all
assets which constitute “intangible assets” of the Company and its Subsidiaries
determined in accordance with GAAP, including without limitation any “goodwill”.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, the result (a) of the sum of (i) the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP (excluding the aggregate amount of Indebtedness of the
Company and its Subsidiaries relating to undrawn or Cash Collateralized letters
of credit outstanding) and (ii) Indebtedness of the type referred to in clause
(i) hereof of another Person guaranteed by the Company or any of its
Subsidiaries minus (b) the Unrestricted Cash Amount.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Country Risk Event” means:

 

(i)       any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

 

(a)       changing the obligations under the relevant Letter of Credit, this
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional material liability, cost or expense to the Issuing Bank,
the Lenders or the Administrative Agent,

 

(b)       changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

 

(c)       preventing or restricting the conversion into or transfer of the
applicable Agreed Currency,

 

(ii)       force majeure,

 

which, in relation to (i) or (ii), directly or indirectly, prevents or restricts
the payment or transfer of any amounts owing under the relevant Letter of Credit
in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

 



8

 

 

“Covered Entity” has the meaning assigned to such term in Section 9.19(b).

 

“Covered Party” has the meaning assigned to such term in Section 9.19(a).

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swing Line
Lender or any other Lender.

 

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.25) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Company, the Issuing Bank, the Swing Line Lender and each other Lender promptly
following such determination.

 



9

 

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.23.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.23.

 

“Disqualified Institutions” means, on any date, (a) any Competitor and (b) any
other Person that directly competes with the Company and its Subsidiaries in a
principal line of business of the Company and its Subsidiaries, considered as a
whole, which Person has been designated by the Company as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to a Platform) not less than five (5) Business
Days prior to such date; provided that, in no event shall any update to the list
of Disqualified Institutions apply retroactively to disqualify Persons that have
previously acquired an assignment or a participating interest under this
Agreement or that is a party to a pending trade; provided, further that,
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.

 

“Disqualifying Event” has the meaning assigned to it in the definition of
“Eligible Currency.”

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the Issuing Bank, as the case may be, at such time on
the basis of the Exchange Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Foreign Currency.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States.

 

“DQ List” has the meaning assigned to such term in Section 9.05(e)(iv).

 

“Dutch Borrower” means (i) Bruker Finance and (ii) any other Borrower that is
organized under the laws of the Netherlands.

 



10

 

 

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis a Dutch Borrower,
the value of which is at least €100,000 (or its equivalent in another currency),
(y) provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public; and (ii) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the relevant authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

 

“Dutch Subsidiary Guarantor” means any Subsidiary Guarantor that is organized
under the laws of the Netherlands.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.03). The Effective
Date is December 11, 2019

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated. If, after the designation by the
Lenders of any currency as a Foreign Currency, any change in currency controls
or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent or the Required Lenders (in the case of any Loans to be
denominated in a Foreign Currency) or the Issuing Bank (in the case of any
Letter of Credit to be denominated in a Foreign Currency), (a) such currency no
longer being readily available, freely transferable and convertible into
Dollars, (b) a Dollar Amount is no longer readily calculable with respect to
such currency, (c) providing such currency is impracticable for the Lenders or
(d) no longer a currency in which the Required Lenders are willing to make
Credit Events available (each of (a), (b), (c), and (d) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Borrowers in writing, and such country’s currency shall no longer be a Foreign
Currency until such time as the Disqualifying Event(s) no longer exist. Within
five (5) Business Days after receipt of such notice from the Administrative
Agent, the Borrowers shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loans into the Dollar Amount of
Loans in Dollars, subject to the other terms contained herein.

 



11

 

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. For the avoidance of any doubt, “Equity Interests” shall not include
net investment Swap Agreements of the Company and its Subsidiaries.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU” means the European Union.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and/or “€” means the single currency of the Participating Member States.

 



12

 

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means:

 

(a)          for any interest period, with respect to any Credit Event:

 

(i)                 denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(ii)               denominated in any Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Agreed Currency at the time such Agreed
Currency is approved by the Administrative Agent and the Lenders pursuant to
Section 1.07(a); and

 

(b)          for any rate calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
in good faith if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided, further
that the Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in a Foreign Currency.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 



13

 

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other Recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or branch profits taxes (i)
imposed by the jurisdiction under the laws of which such Recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)), any U.S. federal withholding tax
resulting from any law in effect (including FATCA) on the date such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 2.17(a).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 27, 2015, by and among the Company, the borrowers party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended.

 

“Existing Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of January 18, 2012, between the Company and the purchasers
named therein, pursuant to which the Existing Senior Notes were issued.

 

“Existing Senior Note Purchase Documents” means, collectively, (a) the Existing
Senior Note Purchase Agreement, (b) the Existing Senior Notes, and (c) the other
documents (including any Guarantees thereunder), instruments or agreement
entered into in connection with any of the foregoing, in each case, as the same
may be amended, modified, supplemented or replaced in accordance therewith and
with this Agreement.

 

“Existing Senior Note Obligations” means all obligations and liabilities of the
Company and its Subsidiaries under the Existing Senior Note Purchase Documents.

 

“Existing Senior Notes” means (i) those certain 4.31% Series 2012A senior notes
due January 18, 2022 and (ii) those certain 4.46% Series 2012A senior notes due
January 18, 2024, in each case issued pursuant to the Existing Senior Note
Purchase Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum calculated
by the FRBNY based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the FRBNY shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the FRBNY as the federal funds effective rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

“Fee Letter” means that certain BofA Fee Letter, dated September 18, 2019,
between the Company, Bank of America and BofA Securities, Inc.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 



14

 

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or Section
5.01(b).

 

“Foreign Currencies” means each of the following currencies (i) Euro,
(ii) Sterling, (iii) Swiss Francs (iv) Japanese Yen and (v) any other currency
(other than Dollars) that is approved in accordance with Section 1.07; provided
that for each Foreign Currency, such requested currency is an Eligible Currency.

 

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Agreed
Currency as determined by the Administrative Agent or the Issuing Bank in good
faith, as the case may be, at such time on the basis of the Exchange Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Agreed Currency with Dollars.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Foreign Obligors and their Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any
Banking Services Agreement or Guaranteed Hedge Agreement or in respect of any of
the Loans made or reimbursement or other obligations incurred or any of the
Letters of Credit or other instruments at any time evidencing any thereof;
provided that the definition of “Foreign Obligations” shall not create or
include any guarantee by any Loan Party of (or grant of security interest by any
Loan Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party.

 

“Foreign Obligor” means any Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the LC Exposure other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 



15

 

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German Borrower” means any Designated Borrower that is organized under the laws
of Germany.

 

“German GmbH Obligor” means any Designated Borrower or Subsidiary Guarantor that
is incorporated in Germany as a German limited liability company (GmbH).

 

“German Subsidiary” means any Subsidiary that is organized under the laws of
Germany.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guaranteed Hedge Agreement” means any interest rate, currency, foreign
exchange, or commodity Swap Agreement between any Loan Party or any of its
Subsidiaries and any Person that is (or that was on the date hereof) a Lender or
an Affiliate of a Lender.

 

“Guaranteed Obligations” has the meaning assigned to such term in the Subsidiary
Guaranty.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations (other than obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning assigned to such term in Section 2.06(d)(i).

 



16

 

 

“Immaterial Subsidiary” shall mean any Subsidiary that (together with its
Subsidiaries), as of the last day of the most recently completed fiscal quarter
of the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or Section
5.01(b), the most recent financial statements referred to in Section 3.04(a))
and for the period of four consecutive fiscal quarters then ended (a)
(i) contributed less than ten percent (10%) of the Company’s Consolidated EBITDA
for such period and (ii) the consolidated total assets of which constituted less
than ten percent (10%) of the Company’s Consolidated Total Assets as of such
date, and (b) (i) taken together with all other Immaterial Subsidiaries as of
such date, contributed less than ten percent (10%) of the Company’s Consolidated
EBITDA for such period and (ii) the consolidated total assets of which, taken
together with the consolidated total assets of all other Immaterial Subsidiaries
as of such date, constituted less than ten percent (10%) of the Company’s
Consolidated Total Assets as of such date.

 

“Incorporated Interest Coverage Ratio Provision” means each of the interest
coverage ratio calculated in accordance with (a) Section 10.2 of the Existing
Senior Note Purchase Agreement, (b) Section 10.2 of the Senior Note Purchase
Agreement, and (c) any similar provision in any other debt securities of any
Loan Party, in each case, as in effect on the Effective Date (or, if later, the
date such interest coverage ratio is first incorporated pursuant to the terms
hereof, in each case without giving effect to any waiver, supplement or other
modification thereof that would have the effect of making any such Incorporated
Interest Coverage Ratio Provision less restrictive on the Borrowers and their
Subsidiaries, to the extent such waiver, supplement or other modification has
not been consented to by the Required Lenders.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and intercompany charges of expenses (including expenses
related to research and development and intellectual technology) and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Acquisition by the Company or any Subsidiary not prohibited hereunder (or
any sale, transfer or other disposition by the Company or any Subsidiary
permitted hereunder), the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments or earn-outs to which the seller in such
Acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof. The amount of
Indebtedness of any Person for purposes of clause (f) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 



17

 

 

“Indemnified Taxes” means (i) Taxes that are imposed on or with respect to any
payment made by or on account of any Loan Party under any Loan Document, other
than Excluded Taxes and (ii) Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.05(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit B-2 or such other form as is reasonably satisfactory
to the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of such
Borrower.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swing Line Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swing
Line Loan, the day that such Loan is required to be repaid and the Maturity
Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect in its Borrowing Request or Interest Election
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Company (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Bank of America, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate.

 



18

 

 

“Japanese Yen” and/or “¥” means the lawful currency of Japan.

 

“Laukien Family Member” means any one or more of the following individuals:
Frank Laukien, Dirk Laukien, Isolde Laukien and Joerg Laukien.

 

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.
All LC Advances shall be denominated in Dollars.

 

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All LC Borrowings shall be denominated in Dollars.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender and the
Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Sublimit” has the meaning specified in Section 2.06(b).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBOR” has the meaning assigned to such term in the definition of “Eurocurrency
Rate”.

 



19

 

 

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Japanese Yen; and Swiss Franc; in each case as long as there is a
published LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, the Subsidiary Guaranty, the Fee Letter, any promissory
notes executed and delivered pursuant to Section 2.10(e) and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means as to any borrowings and payments in any Agreed Currency, the
local time in the place of settlement for such Agreed Currency as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

 

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
that involves the payment of consideration by the Company and its Subsidiaries
in excess of $100,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

20

 





 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$100,000,000.

 

“Material Domestic Subsidiary” means, at any date of determination, each
Domestic Subsidiary which (together with its Subsidiaries), as of the last day
of the most recent fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or Section 5.01(b), the most recent financial statements
referred to in Section 3.04(a)) and for the period of four consecutive fiscal
quarters then ended (i) contributed greater than ten percent (10%) of the
Company’s Consolidated EBITDA for such period, (ii) the consolidated total
assets of which contributed greater than ten percent (10%) of the Company’s
Consolidated Total Assets as of such date or (iii) is otherwise designated as a
“Material Domestic Subsidiary” at such time pursuant to the proviso to this
definition; provided that, if as of the last day of any fiscal quarter of the
Company the aggregate amount of the Company’s Consolidated EBITDA or Company’s
Consolidated Total Assets attributable to Domestic Subsidiaries (together with
their respective Subsidiaries) that are not Material Domestic Subsidiaries
exceed ten percent (10%) of the Company’s Consolidated EBITDA for any such
period or ten percent (10%) of the Company’s Consolidated Total Assets as of
such date, the Company (or, in the event the Company has failed to do so within
ten days of the required date of delivery of financial statements for the
applicable fiscal quarter or fiscal year pursuant to Section 5.01(a) or Section
5.01(b), the Administrative Agent) shall designate sufficient Domestic
Subsidiaries as “Material Domestic Subsidiaries” to eliminate such excess, and
such designated Domestic Subsidiaries shall for all purposes of this Agreement
constitute Material Domestic Subsidiaries and each such Domestic Subsidiary (to
the extent not already a Borrower or a Subsidiary Guarantor hereunder) shall
comply with the requirements of Section 5.10 (to the extent required
thereunder).

 

“Material Foreign Subsidiary” means, at any date of determination, each Foreign
Subsidiary which (together with its Subsidiaries), as of the last day of the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or Section 5.01(b), the most recent financial statements
referred to in Section 3.04(a)) and for the period of four consecutive fiscal
quarters then ended (i) contributed greater than ten percent (10%) of the
Company’s Consolidated EBITDA for such period, (ii) the consolidated total
assets of which contributed greater than ten percent (10%) of the Company’s
Consolidated Total Assets as of such date or (iii) is otherwise designated as a
“Material Foreign Subsidiary” at such time pursuant to the proviso to this
definition; provided that, if as of the last day of any fiscal quarter of the
Company the aggregate amount of the Company’s Consolidated EBITDA or Company’s
Consolidated Total Assets attributable to Foreign Subsidiaries and Domestic
Subsidiaries (together with their respective Subsidiaries) that are not Material
Foreign Subsidiaries or Material Domestic Subsidiaries exceed twenty-five
percent (25%) of the Company’s Consolidated EBITDA for any such period or fifty
percent (50%) of the Company’s Consolidated Total Assets as of the end of any
such fiscal quarter, the Company (or, in the event the Company has failed to do
so within ten days of the required date of delivery of financial statements for
the applicable fiscal quarter or fiscal year pursuant to Section 5.01(a) or
Section 5.01(b), the Administrative Agent) shall designate sufficient Foreign
Subsidiaries as “Material Foreign Subsidiaries” to eliminate such excess, and
such designated Foreign Subsidiaries shall for all purposes of this Agreement
constitute Material Foreign Subsidiaries and each such Foreign Subsidiary (to
the extent not already a Borrower or a Subsidiary Guarantor hereunder) shall
comply with the requirements of Section 5.10 (to the extent required
thereunder). Notwithstanding the foregoing to the contrary, no Foreign
Subsidiary shall be required to Guarantee the Obligations of a U.S. Loan Party
(other than for the avoidance of any doubt, such Obligations of a Foreign
Obligor which may also be Guaranteed by a U.S. Loan Party).

 



21

 

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Intellectual Property” means, as of any date of determination,
intellectual property of the Loan Parties and their Subsidiaries that as of such
date is considered to be material to the conduct of the business of the Loan
Parties and their Subsidiaries as conducted as of the date of determination or
have a material financial value to the Loan Parties and their Subsidiaries,
taken as a whole; provided, however, that any intellectual property that would
otherwise be considered Material Intellectual Property, which is developed or
acquired by a Loan Party or its Subsidiaries after the Effective Date, shall be
considered to be Material Intellectual Property as of the date of determination
described above.

 

“Maturity Date” means December 11, 2024, and if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the Issuing Bank with respect
to Letters of Credit issued and outstanding at such time, (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.21(a)(i), (a)(ii) or (a)(iii), an
amount equal to 105% of the outstanding amount of all LC Exposures, and
(iii) otherwise, an amount reasonably determined by the Administrative Agent and
the Issuing Bank.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower, any Subsidiary or any Governmental Authority in
any Borrower’s, Subsidiary’s or any applicable Letter of Credit beneficiary’s
country occurring by reason of (i) any law, action or requirement of any
Governmental Authority in such Borrower’s, Subsidiary’s or such Letter of Credit
beneficiary’s country, or (ii) any request in respect of external indebtedness
of borrowers in such Borrower’s, Subsidiary’s or such Letter of Credit
beneficiary’s country applicable to banks generally which conduct business with
such borrowers, or (iii) any agreement in relation to clause (i) or (ii), in
each case to the extent calculated by reference to the aggregate Revolving
Credit Exposures outstanding prior to such increase.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.03(d).

 

“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.06(c)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 



22

 



 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Banking Services Agreement
or Guaranteed Hedge Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

 

“Originators” means the Company and/or any of its Domestic Subsidiaries that are
Wholly-Owned Subsidiaries in their respective capacities as parties to any
documents related to any Receivables Facility, as sellers or transferors of any
Receivables and related security in connection with a Permitted Receivables
Transfer.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.19).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Bank, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
the applicable Foreign Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 



23

 



 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes, assessments or other governmental
charges or levies that are (i) not yet due or are being contested in compliance
with Section 5.04, (ii) not yet delinquent for a period of more than 30 days, or
(iii) for property taxes on property that the Company or any Subsidiary has
determined to abandon if the sole recourse for such property tax is to such
property;

 

(b)            landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, craftsmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days (or, if more than 30 days overdue, are unfiled and no
other action has been taken to enforce such Lien) or are being contested in
compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Securitization Indebtedness” means non-recourse Indebtedness of an
SPV and secured by Receivables pledged or otherwise acquired in connection with
a Permitted Receivables Transfer pursuant to a Receivables Facility.

 



24

 

 

“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to an SPV of Receivables for fair market value and without recourse
(except for limited recourse typical of such structured finance transactions),
and/or (ii) a sale, pledge or other transfer by an SPV to (a) purchasers of or
other investors in such Receivables and related security or (b) any other Person
(including an SPV) in a transaction in which purchasers or other investors
purchase or are otherwise transferred (including a pledge thereof) such
Receivables and related security, in the case of either clause (i) or (ii) above
pursuant to and in accordance with the terms of any Receivables Facility;
provided that the financing terms, covenants, termination events and other
provisions of any such Receivables Facility shall be market terms at the time
that such transaction is consummated.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system.

 

“Pro Forma Basis” means, with respect to any event and subject to Section
1.04(b), that the Company is in compliance on a pro forma basis with the
applicable covenant, calculation or requirement herein recomputed as if the
event with respect to which compliance on a Pro Forma Basis is being tested had
occurred on the first day of the four fiscal quarter period most recently ended
on or prior to such date for which financial statements have been delivered
pursuant to Section 5.01.

 

“Proposed Change” has the meaning assigned to such term in Section 9.03(d).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 5.01.

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.18(a).

 

“Receivables” shall mean, with respect to any Person, all obligations of any
obligor (whether now existing or hereafter arising) under a contract for sale of
goods or services by such Person or any of them, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of such
Person in the goods (including returned goods) the sale of which gave rise to
such receivable or obligation after the passage of title thereto to any obligor,
(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such receivables or obligations, (c) all guarantees,
insurance, letters of credit and other agreements or arrangements of whatever
character from time to time supporting or securing payment of any such
receivables or obligations, (d) all records and (e) all proceeds of the
foregoing.

 

“Receivables Facility” shall mean any agreement of any Person providing for
sales, transfers or conveyances of Receivables of such Person purporting to be
sales (and considered sales under applicable law) that do not provide, directly
or indirectly, for recourse against the seller of such Receivables (or against
any of such seller’s Affiliates) by way of a guaranty or any other support
arrangement, with respect to the amount of such Receivables (based on the
financial condition or circumstances of the obligor thereunder), other than such
limited recourse as is reasonable given market standards for transactions of a
similar type, taking into account such factors as historical bad debt loss
experience and obligor concentration levels.

 



25

 

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Bank, or (d) any other recipient of any payment to be made by or on account of
the obligation of any Loan Party hereunder.

 

“Register” has the meaning set forth in Section 9.05.

 

“Regulation” has the meaning assigned to such term in Section 3.01.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.

 

“Relevant Governmental Body” means the Board and/or the FRBNY, or a committee
officially endorsed or convened by the Board and/or the FRBNY or any successor
thereof for the purpose of recommending a benchmark rate to replace LIBOR in
loan agreements similar to this Agreement.

 

“Removal Effective Date” has the meaning assigned to such term in Section
8.07(b).

 

“Required Lenders” means, subject to Section 2.25, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.07(a).

 

“Responsible Officer” means (i) the chief executive officer, president, or
Financial Officer of a Loan Party or with respect to a Dutch Borrower or a Dutch
Subsidiary Guarantor, any board member authorized to represent such Dutch
Borrower of Dutch Subsidiary Guarantor, (ii) solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or any
assistant secretary of a Loan Party and (iii) solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an Agreed
Currency, (ii) each date of a continuation of a Eurocurrency Loan denominated in
an Agreed Currency, and (iii) such additional dates as the Administrative Agent
shall determine or the Required Lenders shall require; and (b) with respect to
any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Agreed Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the Issuing Bank under any
Letter of Credit denominated in an Agreed Currency, and (iv) such additional
dates as the Administrative Agent or the Issuing Bank shall determine or the
Required Lenders shall require.

 



26

 

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined in
good faith by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Foreign Currency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the European Union, any European Union member state, the
Monetary Authority of Singapore, the Hong Kong Monetary Authority, or
Switzerland (administered by SECO and/or the Swiss Directorate of Public
International Law) including OFAC’s List of Specially Designated Nationals, Her
Majesty’s Treasury of the United Kingdom’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, the Monetary Authority of
Singapore, the Hong Kong Monetary Authority, Switzerland and/or the Swiss
Directorate of Public International Law.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(c)(ii).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Senior Note Purchase Agreement” means that certain Note Purchase Agreement,
dated as of December 11, 2019, between the Company and the purchasers named
therein, pursuant to which the Senior Notes were issued.

 

“Senior Note Purchase Documents” means, collectively, (a) the Senior Note
Purchase Agreement, (b) the Senior Notes, and (c) the other documents (including
any Guarantees thereunder), instruments or agreement entered into in connection
with any of the foregoing, in each case, as the same may be amended, modified,
supplemented or replaced in accordance therewith and with this Agreement.

 



27

 

 

“Senior Note Obligations” means all obligations and liabilities of the Company
and its Subsidiaries under the Senior Note Purchase Documents.

 

“Senior Notes” means those certain 1.01% Senior Notes due December 11, 2029
issued pursuant to the Senior Note Purchase Agreement.

 

“SOFR” means with respect to any day means the secured overnight financing rate
published for such day by the FRBNY, as the administrator of the benchmark (or a
successor administrator) on the FRBNY’s website (or any successor source) and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” means, in reference to any Borrower, (i) the fair value of the assets
of such Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Special Notice Currency” means at any time a Foreign Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“SPV” means any Wholly-Owned Subsidiary of the Company (formed solely for the
purposes of engaging in a Receivables Facility with an Originator and to which
such Originator transfers accounts receivable and related security) which
engages in no activities other than in connection with the financing of accounts
receivable contributed by such Originator to such Wholly-Owned Subsidiary,
security relating thereto, and any business or activities incidental or related
to such business, and which is designated by the board of directors of the
Company, or a committee thereof (in each case, as provided below), as a SPV and:

 

(a)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such Wholly-Owned Subsidiary:

 

(i)             is guaranteed by any Borrower or any Subsidiary;

 

(ii)            is recourse to or obligates any Borrower or any Subsidiary in
any way, other than such limited recourse to such SPV or the applicable
Originator as is reasonable given market standards for transactions of a similar
type; or

 



28

 

 

(iii)           subjects any property or asset of any Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than such limited recourse to such SPV or the
applicable Originator as is reasonable given market standards for transactions
of a similar type;

 

(b)           with which neither any Borrower nor any Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which the Company reasonably believes to be no less favorable to the Company or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Loan Parties; and

 

(c)           to which neither the Company nor any other Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

Any such designation by the board of directors of the Company (or any committee
thereof) will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the board of
directors of Company (or any committee thereof) giving effect to such
designation and a certificate of a Responsible Officer of the Company certifying
that such designation complied with the foregoing conditions.

 

“Stated Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company, or, as applicable, any other
Loan Party, as specified herein.

 

“Subsidiary Guarantor” means collectively (a) with respect to all Obligations,
each Material Domestic Subsidiary that is not a Borrower (other than any SPV)
and (b) solely with respect to the Foreign Obligations, each Material Foreign
Subsidiary that is not a Borrower (other than any SPV). The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means (a) that certain Guaranty (Domestic Subsidiaries)
dated as of the Effective Date in the form of Exhibit G-1 (including any and all
supplements thereto) and executed by each Subsidiary Guarantor party thereto,
(b) that certain Guaranty (Foreign Subsidiaries) dated as of the Effective Date
in the form of Exhibit G-2 (including any and all supplements thereto) and
executed by each Subsidiary Guarantor party thereto, and, (c) each other
guaranty agreement (in form and substance reasonably acceptable to the
Administrative Agent) with respect to the Obligations furnished by a Subsidiary
Guarantor, in each case as amended, restated, supplemented or otherwise modified
from time to time.

 



29

 

 

“Supported QFC” has the meaning assigned to such term in Section 9.18(a).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, foreign exchange,
equity or debt instruments or securities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries shall be a Swap Agreement.

 

“SWIFT” has the meaning assigned to such term in Section 2.06(g).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.

 

“Swing Line Lender” means Bank of America, in its capacity as lender of Swing
Line Loans hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.05.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B-3 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of such Borrower.

 

“Swiss Borrower” means a Borrower incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act (Eidgenössische Steuerverwaltung).

 

“Swiss Federal Withholding Tax” means a tax under the Swiss Federal Withholding
Tax Act.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer), together with the related ordinances, regulations and
guidelines, all as amended and applicable from time to time.

 

“Swiss Francs” means the lawful currency of Switzerland.

 



30

 

 

“Swiss Guidelines” means, together, the guidelines S-02.123 in relation to
interbank loans of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind Interbankguthaben)), S-02.130.1 in
relation to money market instruments and accounts receivable of April 1999
(Merkblatt S-02.130.1 vom April 1999 “Geldmarktpapiere und Buchforderungen
inländischer Schuldner”), the circular letter No. 15 (1-015-DVS-2017) of 3
October 2017 in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the circular
letter No. 34 of 26 July 2011 (1-034-V-2011) in relation to customer credit
balances (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011) and the
practice note 010-DVS-2019 dated 5 February 2019 published by the Swiss Federal
Tax Administration regarding Swiss Withholding Tax in the Group
(Mitteilung-010-DVS-2019-d vom 5. Februar 2019 - Verrechnungssteuer: Guthaben im
Konzern), the circular letter No. 46 of 24 July 2019 (1-046-VS-2019) in relation
to syndicated credit facilities, promissory note loans, bills of exchange and
subparticipations (Kreisschreiben Nr. 46 vom 24. Juli 2019 betreffend
"Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen") and the circular letter No. 47 of 25 July 2019
(1-047-V-2019) in relation to bonds (Kreisschreiben Nr. 47 vom 25. Juli 2019
betreffend "Obligationen") as issued, and as amended or replaced from time to
time by the Swiss Federal Tax Administration, or as applied in accordance with a
tax ruling (if any) issued by the Swiss Federal Tax Administration, or as
substituted or superseded and overruled by any law, statute, ordinance,
regulation, court decision or the like as in force from time to time.

 

“Swiss Loan Party” means any Loan Party incorporated in Switzerland and/or
having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to art 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

 

“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.

 

“Swiss Qualifying Bank” means:

 

any bank as defined in the Swiss Federal Code for Banks and Savings Banks dated
8 November 1934 (Bundesgesetz über die Banken und Sparkassen); or

 

a person or entity which effectively conducts banking activities with its own
infrastructure and staff as its principal business purpose and which has a
banking license in full force and effect issued in accordance with the banking
laws in force in its jurisdiction of incorporation, or if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch, all and in each case in accordance with the Swiss Guidelines.

 

“Swiss Security” means a mortgage, charge, pledge, lien, assignment or transfer
for security purposes, retention of title arrangement, mandate to create a
mortgage or a pledge over business assets or other security interest having a
similar effect, in each case governed by Swiss law.

 

“Swiss Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under a Loan Document in connection with the Swiss Federal
Withholding Tax.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
that are Swiss Non-Qualifying Banks must not at any time exceed ten, in each
case in accordance with the meaning of the Swiss Guidelines or the applicable
legislation or explanatory notes addressing the same issues that are in force at
such time.

 



31

 

 

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Banks, of any Swiss Loan Party under all outstanding debts relevant
for classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans (if and to the extent intra-group loans are
not exempt in accordance with the ordinance of the Swiss Federal Council of 18
June 2010 amending the Swiss Federal Ordinance on Swiss withholding tax and the
Swiss Federal Ordinance on stamp duties with effect as of 1 August 2010), loans,
facilities and/or private placements (including under this Agreement)) must not
at any time exceed twenty, all in accordance with the Swiss Guidelines and it
being understood that each Swiss Loan Party shall assume that the aggregate
number of Lenders which are Swiss Non-Qualifying Banks is ten.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro which utilizes a single shared platform and which was launched
on November 19, 2007.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, addition to tax or penalties
applicable thereto.

 

“Term Loan Agreement” means the Term Loan Agreement dated as of the date hereof
among others, the Company, the other borrowers party thereto, the lenders from
time to time party thereto and Bank of America, as administrative agent.

 

“Term Loan Documents” means the “Loan Documents” under and as defined in the
Term Loan Agreement.

 

“Term Loan Obligations” means all “Obligations” under and as defined in the Term
Loan Agreement.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the “Administrative Agent”) as long as any of
the Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Trade Date” has the meaning assigned to such term in Section 9.05.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

 



32

 

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section
2.06(d)(i).

 

“Unrestricted Cash” means cash and cash equivalents of the Company and its
Subsidiaries that (i) does not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries and (ii) is not otherwise
subject to any Lien, except in favor of the Administrative Agent pursuant to any
Loan Document to secure the Obligations.

 

“Unrestricted Cash Amount” shall mean, on any date of determination, the lesser
of (a) Unrestricted Cash in an amount equal to $100,000,000 and (b) the
aggregate sum of Unrestricted Cash, in each case, of the Borrowers and the
Subsidiary Guarantors maintained in an account with a Lender.

 

“U.S. Loan Party” means any Loan Party that is not a Foreign Obligor.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.18(a).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

 

“VAT” means any indirect tax levied on the consumption of goods and services in
compliance with the Council Directive of 28 November 2006 on the common system
of value added tax (EC Directive 2006/112) or any other tax of a similar nature,
whether imposed in a member state of the European Union in substitution for, or
levied in addition to, such tax, or imposed elsewhere.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means as applicable and as the context may require, the
Company and/or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 



33

 

 

Section 1.03 terms Generally.

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)          Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

Section 1.04 Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding the effectiveness of any changes in GAAP from
time to time (including changes described in Accounting Standard Codification
842 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect), any lease that would be
characterized as an operating lease under GAAP in effect immediately prior to
such change (whether such lease is entered into before or after the Effective
Date) shall not constitute a Capital Lease under this Agreement or any other
Loan Document as a result of such changes in GAAP unless otherwise agreed to in
writing by the Company and the Required Lenders. In furtherance of the
foregoing, notwithstanding any other provision contained herein, each financial
covenant, ratio, accounting definition or requirement used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to the adoption of Accounting Standards
Codification 842; provided that all financial statements delivered pursuant to
this Agreement shall, if applicable and solely to the extent reasonably
requested by the Administrative Agent, be accompanied by a schedule showing any
adjustments necessary to reconcile such financial statements with GAAP prior to
the adoption of Accounting Standards Codification 842, with respect to such
lease liabilities.

 



34

 

 

(b)           All pro forma computations required to be made hereunder giving
effect to any Material Acquisition or Material Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such Material Acquisition
or Material Disposition, or issuance, incurrence or assumption of Indebtedness,
or other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or Section 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act.

 

Section 1.05 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.06 Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the Issuing Bank, as applicable, shall
determine in good faith the Exchange Rates as of each Revaluation Date to be
used for calculating Dollar Amounts of Credit Events and outstanding Loans and
Letters of Credit denominated in Agreed Currencies. Such Exchange Rates shall
become effective as of such Revaluation Date and shall be the Exchange Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Amount as so determined in good faith by the Administrative Agent or the Issuing
Bank, as applicable.

 



35

 

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar Amount
(rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit being
rounded upward), as determined in good faith by the Administrative Agent or the
Issuing Bank, as the case may be.

 

(c)            Any amount specified in this Agreement (other than in Articles
VIII and IX) or any of the other Loan Documents to be in Dollars shall also
include the equivalent of such amount in any currency other than Dollars, such
equivalent amount thereof in the applicable currency to be determined in good
faith by the Administrative Agent at such time on the basis of the Exchange Rate
for the purchase of such currency with Dollars.

 

(d)           The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

Section 1.07 Additional Foreign Currencies.

 

(a)            The Company may from time to time request that Eurocurrency Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency;” provided that such
requested currency is an Eligible Currency. In the case of any such request with
respect to the making of Eurocurrency Loans, such request shall be subject to
the approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the Issuing
Bank (which approval shall not be unreasonably withheld, conditioned or
delayed).

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the Issuing Bank
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Loans) or the Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

 

(c)             Any failure by a Lender or the Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Bank, as
the case may be, to permit Eurocurrency Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Company in writing and such currency
shall thereupon be deemed for all purposes to be an Agreed Currency hereunder
for purposes of any Borrowings of Eurocurrency Loans; and if the Administrative
Agent and the Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company in
writing and such currency shall thereupon be deemed for all purposes to be an
Agreed Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the Company in writing.

 



36

 

 

Section 1.08 Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro; provided, however, that any changes to this Agreement
pursuant to this Section 1.08(b) shall be consistent with changes that the
Administrative Agent is generally making in credit agreements involving
borrowers similarly situated to the Borrowers.

 

(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent (in consultation
with Borrowers) may from time to time specify to be appropriate to reflect a
change in any Agreed Currency and any relevant market conventions or practices
relating to the change in such Agreed Currency; provided, however, that any
changes to this Agreement pursuant to this Section 1.08(c) shall be consistent
with changes that the Administrative Agent is generally making in credit
agreements involving borrowers similarly situated to the Borrowers.

 

Section 1.09 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.10 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar Amount
of the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Amount of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

Article II

 

The Credits

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Loans to the Borrowers in
one or more Agreed Currencies from time to time, on any Business Day, during the
Availability Period in an aggregate principal amount that will not result in
(a) subject to Section 2.04 and Section 2.11(b), the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, or
(b) subject to Section 2.04 and Section 2.11(b), the sum of the Dollar Amount of
the total Revolving Credit Exposures exceeding the Aggregate Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.

 



37

 

 

Section 2.02 Loans and Borrowings.

 

(a)           Each Revolving Loan (other than a Swing Line Loan) shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swing Line Loan shall be made in accordance with the
procedures set forth in Section 2.05.

 

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that (i) each ABR Loan shall only be made in
Dollars and (ii) each Loan denominated in a Foreign Currency shall be made as a
Eurocurrency Loan. Each Swing Line Loan shall be made solely in Dollars and
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Section 2.14, Section 2.15, Section
2.16 and Section 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in (i) Japanese
Yen, ¥100,000,000 or (ii) a Foreign Currency other than Japanese Yen, 1,000,000
units of such currency) and not less than $3,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, ¥300,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 3,000,000 units of such currency). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(i). Each
Swing Line Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

(e)           Any Credit Event to any Dutch Borrower shall at all times be
provided by a Lender that is a Dutch Non-Public Lender.

 

(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Company, the Administrative Agent, and such
Lender.

 



38

 

 

Section 2.03 Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, or (b) by telephone; provided that any such
telephonic notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower.
Each such Borrowing Request must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of Eurocurrency Loans denominated in Dollars, Euro or Sterling,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing of Eurocurrency Loans
denominated in any other Foreign Currencies, and (iii) on the requested date of
any Borrowing of ABR Loans. Each such telephonic notice and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)             the name of the Borrower requesting such Borrowing;

 

(ii)            the aggregate principal amount and currency of the requested
Borrowing;

 

(iii)           the date of such Borrowing, which shall be a Business Day;

 

(iv)           whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)             in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(vi)          the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If, in the case of a
Borrowing denominated in a Foreign Currency, Borrowing Request does not specify
a Type of Borrowing or an Interest Period, then the applicable Borrower shall be
deemed to have selected a Eurocurrency Rate Loan with an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

Section 2.04 Determination of Dollar Amount. The Administrative Agent will
determine in good faith the Dollar Amount of each Eurocurrency Borrowing, the LC
Exposure, or outstanding Credit Events, in each case, on and as of each
Revaluation Date.

 

Section 2.05 Swing Line Loans.

 

(a)           Subject to the terms and conditions set forth herein, in reliance
upon the agreements of the other Lenders set forth in this Section 2.05, the
Swing Line Lender may, in its sole discretion, make Swing Line Loans in Dollars
to the Company from time to time on any Business Day during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swing Line Loans
exceeding $25,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that the Swing Line
Lender shall not be required to make a Swing Line Loan to refinance an
outstanding Swing Line Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company may borrow, prepay and
reborrow Swing Line Loans. All Swing Line Loans shall be ABR Loans. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 



39

 

 

 

 

 

 

(b)           To request a Swing Line Loan, the Company shall notify the
Administrative Agent of such request (i) by telephone or (ii) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender of a Swing Line Loan Notice. Each such Swing
Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the day of a proposed Swing
Line Loan. Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swing Line
Loan, which shall be a minimum of $50,000. The Administrative Agent will
promptly advise the Swing Line Lender of any such notice received from the
Company. The Swing Line Lender shall make, in its sole discretion, each Swing
Line Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swing Line Lender (or, in the case of a Swing
Line Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(i), by remittance to the Issuing Bank) by 3:00 p.m. on the
requested date of such Swing Line Loan.

 

(c)           Refinancing of Swing Line Loans.

 

(i)        The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Company (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make an ABR Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Borrowing Request for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of ABR Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Borrowing Request). The Swing Line Lender shall furnish the Company with a copy
of the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Borrowing Request available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.05(c)(ii), each Lender
that so makes funds available shall be deemed to have made an ABR Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.05(c)(i), the request for ABR Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

 

(iii)      If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

40

 



 

(iv)       Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.05(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Company of a Borrowing
Request). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.21
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)            Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Lender funds its ABR Loan or risk participation pursuant to
this Section 2.05 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 



41

 

 

Section 2.06 Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein,
(i) the Issuing Bank agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.06(a), (A) from time to time on any Business Day prior
to the Letter of Credit Expiration Date, to issue Letters of Credit denominated
in Agreed Currencies for the account of any Borrower (or for the account of any
Subsidiary), and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.06(b) below, and (B) to honor drawings under the
Letters of Credit; and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the account of any Borrower (or for the account of
any Subsidiary) and any drawings thereunder. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control;
provided, however, if the Issuing Bank is requested to issue Letters of Credit
with respect to a jurisdiction the Issuing Bank deems, in its reasonable
judgment, may at any time subject it to a New Money Credit Event or a Country
Risk Event, the Loan Parties shall, at the written request of the Issuing Bank,
guaranty and indemnify the Issuing Bank against any and all costs, liabilities
and losses resulting from such New Money Credit Event or Country Risk Event, in
each case, in a form and substance reasonably satisfactory to the Issuing Bank.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions to the extent
such activities or business would be prohibited by Sanctions or (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement. Each Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any obligations
of any such Person’s Subsidiary as provided in the first sentence of this
paragraph and subject to Section 2.26, such Borrower will be fully responsible
for the reimbursement of LC Disbursements in accordance with the terms hereof,
the payment of interest thereon and the payment of fees due under Section
2.12(b) to the same extent as if it were the sole account party in respect of
such Letter of Credit (each Borrower hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
such Borrower, and that such Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

 

(b)           Certain Conditions. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit each Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(x) subject to Section 2.04 and Section 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $25,000,000 (the “Letter of Credit Sublimit”),
(y) subject to Section 2.04 and Section 2.11(b), the sum of the Dollar Amount of
the total Revolving Credit Exposures shall not exceed the total Commitments and
(z) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment.

 

(i)                 The Issuing Bank shall not issue any Letter of Credit, if:

 

(1)         subject to Section 2.06(c)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(2)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(ii)               The Issuing Bank shall not be under any obligation to issue
any Letter of Credit if:

 

(1)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it;

 



42

 

 

(2)         the issuance of the Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally;

 

(3)         except as otherwise agreed by the Administrative Agent and the
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$50,000;

 

(4)          except as otherwise agreed by the Administrative Agent and the
Issuing Bank, the Letter of Credit is to be denominated in a currency other than
an Agreed Currency;

 

(5)         the Issuing Bank does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency; or

 

(6)         any Lender is at that time a Defaulting Lender, unless the Issuing
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrowers or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.25) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other actual or potential Fronting Exposure, as it
may elect in its sole discretion.

 

(c)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower
(or, a Responsible Officer of the Company, on behalf of such Borrower). Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Issuing Bank, by personal delivery or by any other means acceptable to the
Issuing Bank. Such Letter of Credit Application must be received by the Issuing
Bank and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank: (A) the applicant Borrower and the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Bank may reasonably require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the Issuing Bank (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Issuing Bank may reasonably require. Additionally,
each Borrower shall furnish to the Issuing Bank and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Issuing
Bank or the Administrative Agent may reasonably require.

 



43

 

 

(ii)       Promptly after receipt of any Letter of Credit Application, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from a Borrower and, if not, the Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the Issuing Bank has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Issuing Bank’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Letter of
Credit.

 

(iii)      If a Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior written notice to the applicable Borrower and
the beneficiary thereof at least thirty (30) days prior to the effective date of
the next scheduled automatic extension (the “Non-Extension Notice Date”). Unless
otherwise directed by the Issuing Bank, the applicable Borrower shall not be
required to make a specific request to the Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Issuing Bank
shall not permit any such extension if (A) the Issuing Bank has determined in
good faith that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.06(b)(i) or (ii) or
otherwise), or (B) it has received written notice on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or any Loan Party
that one or more of the applicable conditions specified in Section 4.02 (other
than delivery by a Borrower of a Borrowing Request) is not then satisfied, and
in each such case directing the Issuing Bank not to permit such extension.

 

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 



44

 

 

(d)           Drawings and Reimbursements; Funding of Participations.

 

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Company and the Administrative Agent in writing thereof. In the case of a
Letter of Credit denominated in a Foreign Currency, the applicable Borrower
shall reimburse the Issuing Bank in such Foreign Currency, unless (A) the
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the applicable Borrower shall have notified the
Issuing Bank promptly following receipt of the notice of drawing that the
Company will reimburse the Issuing Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in a
Foreign Currency, the Issuing Bank shall notify the applicable Borrower of the
Dollar Amount of the amount of the drawing promptly following the determination
thereof. Not later than 2:00 p.m. on the date of any payment by the Issuing Bank
under a Letter of Credit to be reimbursed in Dollars, or the Local Time on the
date of any payment by the Issuing Bank under a Letter of Credit to be
reimbursed in a Foreign Currency (each such date, an “Honor Date”) if the
applicable Borrower shall have received notice of such payment prior to 10:00
a.m. on the date of such payment, or, if such notice has not been received by
the applicable Borrower prior to such time on such date, then not later than
2:00 p.m. on the Business Day immediately following the day that the applicable
Borrower receives such notice under a Letter of Credit to be reimbursed in
Dollars, or the Local Time on the Business Day immediately following the day
that the applicable Borrower receives such notice under a Letter of Credit to be
reimbursed in a Foreign Currency, the applicable Borrower shall reimburse the
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency. In the event that (A) a drawing
denominated in a Foreign Currency is to be reimbursed in Dollars pursuant to the
second sentence in this Section 2.06(d)(i) and (B) the Dollar Amount paid by the
applicable Borrower, whether on or after the Honor Date, shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Foreign Currency equal to the drawing, such
Borrower agrees, as a separate and independent obligation, to indemnify the
Issuing Bank for the loss resulting from its inability on that date to purchase
the Foreign Currency in the full amount of the drawing. If the applicable
Borrower fails to timely reimburse the Issuing Bank on the Honor Date, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Amount thereof in the case of a Letter of Credit denominated in a Foreign
Currency) (the “Unreimbursed Amount”), and the amount of such Lender’s
Applicable Percentage thereof. In such event, the applicable Borrower shall be
deemed to have requested a Borrowing of ABR Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of ABR
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice). Any notice given by the Issuing Bank or the
Administrative Agent pursuant to this Section 2.06(d)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)       Each Lender shall upon any notice pursuant to Section 2.06(d)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the Issuing Bank, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.06(d)(iii), each Lender that
so makes funds available shall be deemed to have made an ABR Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Issuing Bank in Dollars.

 



45

 

 

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of ABR Loans because the conditions set forth in Section 4.02
(other than delivery by the Company of a Borrowing Request) cannot be satisfied
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the Issuing Bank an LC Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which LC Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the interest rate
otherwise applicable to an ABR Loan (including the Applicable Rate) plus 2% per
annum. In such event, each Lender’s payment to the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.06(d)(ii) shall be deemed
payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.06.

 

(iv)      Until each Lender funds its Loan or LC Advance pursuant to this
Section 2.06(d) to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the Issuing Bank.

 

(v)       Each Lender’s obligation to make Loans or LC Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.06(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Issuing Bank, any
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.06(d) is
subject to the conditions set forth in Section 4.02 (other than delivery of a
Borrowing Request). No such making of an LC Advance shall relieve or otherwise
impair the obligation of the applicable Borrower to reimburse the Issuing Bank
for the amount of any payment made by the Issuing Bank under any Letter of
Credit, together with interest as provided herein.

 

(vi)      If any Lender fails to make available to the Administrative Agent for
the account of the Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.06(d) by the time
specified in Section 2.06(d)(ii), then, without limiting the other provisions of
this Agreement, the Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Issuing Bank in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or LC Advance in respect of the
relevant LC Borrowing, as the case may be. A certificate of the Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 



46

 

 

(e)            Repayment of Participations.

 

(i)        At any time after the Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.06(d), if the
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

 

(ii)       If any payment received by the Administrative Agent for the account
of the Issuing Bank pursuant to Section 2.06(d)(i) is required to be returned
under any of the circumstances described in Section 9.21 (including pursuant to
any settlement entered into by the Issuing Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Issuing Bank its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(f)            Obligations Absolute. The obligation of each Borrower to
reimburse the Issuing Bank for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the Issuing Bank of any requirement that exists for the
Issuing Bank’s protection and not the protection of the applicable Borrower or
any waiver by the Issuing Bank which does not in fact materially prejudice the
applicable Borrower;

 

(v)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)     any payment made by the Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the Uniform Commercial Code in
effect in the State of New York, the ISP or the UCP, as applicable;

 



47

 

 

(vii)     any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Agreed Currency to the applicable Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower or
any Subsidiary.

 

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the applicable Borrower’s instructions or other irregularity,
the applicable Borrower will immediately notify the Issuing Bank. The applicable
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 

(g)           Role of Issuing Bank. Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the applicable Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Bank, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.06(f); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the Issuing
Bank, and the Issuing Bank may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers found by a nonappealable judgment of a court
of competent jurisdiction to have resulted from the Issuing Bank’s willful
misconduct or gross negligence or the Issuing Bank’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 



48

 

 

(h)           Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the Issuing Bank and the applicable Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, the Issuing Bank
shall not be responsible to any Borrower for, and the Issuing Bank’s rights and
remedies against each Borrower shall not be impaired by, any action or inaction
of the Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(i)            Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)             Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

Section 2.07 Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of Same Day Funds at the Administrative
Agent’s Office for the applicable currency (i) in the case of Loans denominated
in Dollars, by 1:00 p.m. and (ii) in the case of each Loan denominated in a
Foreign Currency, not later than the Local Time specified by the Administrative
Agent; provided that Swing Line Loans shall be made as provided in Section 2.05.
The Administrative Agent will make such Loans available to the relevant Borrower
by promptly crediting the amounts so received, in like funds, to (x) an account
of such Borrower maintained with the Administrative Agent and designated by such
Borrower in the applicable Borrowing Request, or (y) by wire transfer of such
funds in accordance with instructions provided (and reasonably acceptable) to
the Administrative Agent by such Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(i) shall be remitted by the Administrative Agent to
the Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand in Same Day Funds such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 



49

 

 

(c)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrowers by
the Administrative Agent because the conditions to the applicable Credit Event
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

Section 2.08 Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swing Line Borrowings, which may not be converted or
continued.

 

(b)           To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election by
(1) telephone or (2) an irrevocable written notice via an Interest Election
Request signed by such Borrower, or the Company on its behalf; provided that any
such telephonic notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Interest Election Request
signed by such Borrower, or the Company on its behalf. Each such Interest
Election Request must be received by the Administrative Agent not later than by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under such Borrowing. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 



50

 

 

(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)        the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Foreign Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 

Section 2.09 Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000, (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Dollar Amount of the sum of the Revolving Credit
Exposures would exceed the Aggregate Commitment and (iii) if, after giving
effect to any reduction of the Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess.

 



51

 

 

(c)            The Company shall notify the Administrative Agent (in a form
reasonably acceptable to Administrative Agent) of any election to terminate or
reduce the Commitments under paragraph (b) of this Section not later than 11:00
a.m. at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments. All fees accrued until the effective date of any termination or
reduction of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

Section 2.10 Repayment of Loans; Evidence of Debt.

 

(a)           Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of the Company, to the Swing Line
Lender the then unpaid principal amount of each Swing Line Loan on the earlier
of the Maturity Date and the date ten (10) Business Days after such Swing Line
Loan is made.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(e)           Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).

 



52

 

 

Section 2.11 Prepayment of Loans.

 

(a)            Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, in accordance with the
provisions of this Section 2.11(a). The applicable Borrower, or the Company on
behalf of the applicable Borrower, shall deliver to the Administrative Agent
(and, in the case of prepayment of a Swing Line Loan, the Swing Line Lender) of
a Notice of Loan Prepayment of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars, Euro or Sterling) or four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in any other Foreign Currency), in each case
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swing Line Loan, not later
than 12:00 noon on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date, the Types of Loans to be prepaid and the
principal amount of each Borrowing or portion thereof to be prepaid and, if
Eurocurrency Loans are to be prepaid, the Interest Periods of such Loans;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

(b)           If at any time, (i) the sum of the aggregate principal Dollar
Amount of all of the Revolving Credit Exposures (calculated, with respect to
those Credit Events denominated in Foreign Currencies, as of the most recent
Revaluation Date with respect to each such Credit Event) exceeds the Aggregate
Commitment or (ii) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the
outstanding LC Exposures (so calculated), as of the most recent Revaluation
Date, exceeds 105% of the Letter of Credit Sublimit, the Borrowers shall in each
case immediately repay Borrowings or Cash Collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.21, as applicable,
in an aggregate principal amount sufficient to cause (i) the aggregate principal
Dollar Amount of all Revolving Credit Exposures (so calculated) to be less than
or equal to the Aggregate Commitment or (ii) the aggregate principal Dollar
amount of LC Exposures (so calculated and net of any Cash Collateral provided
pursuant to this Section 2.11(b)) to be less than or equal to the Letter of
Credit Sublimit, as applicable. Notwithstanding anything to the contrary in this
Section 2.11, no prepayment by a Foreign Obligor shall be used to pay or be
applied against any Obligations of or attributable to any U.S. Loan Party (other
than for the avoidance of any doubt, the Foreign Obligations of a Foreign
Obligor which may also be Guaranteed by a U.S. Loan Party) or any Domestic
Subsidiary.

 

Section 2.12 Fees.

 

(a)            The Company shall pay to the Administrative Agent for the account
of each Lender (subject to the provisions of Section 2.25) in accordance with
its Applicable Percentage, a unused fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the outstanding principal amount of all Revolving Loans and (ii) LC
Exposures, subject to adjustment as provided in Section 2.25. For the avoidance
of doubt, the outstanding amount of Swing Line Loans shall not be counted
towards or considered usage of the Aggregate Commitments for purposes of
determining the unused fee. The unused fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Effective Date, and on
the last day of the Availability Period. The unused fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 



53

 

 

(b)           Each applicable Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee in Dollars with respect
to its participations in Letters of Credit issued for the account of such
Borrower, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily Dollar
Amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily Dollar Amount
of the aggregate LC Exposure attributable to Letters of Credit issued by the
Issuing Bank for the account of such Borrower during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit issued for the account
of such Borrower or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the first Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit shall be
paid in Dollars. For purposes of computing the Dollar Amount of any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10.

 

(c)           The Company shall pay to the parties entitled thereto for their
own respective account, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(d)            The Company agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(e)            All fees payable hereunder shall be paid on the dates due, in
Dollars and Same Day Funds, to the Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of unused fees
and participation fees, to the Lenders. Fees paid shall be fully earned when
paid and shall not be refundable under any circumstances.

 

Section 2.13 Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swing Line
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 



54

 

 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon termination of the Commitments and at
such other times as specified herein; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgement, and before and after the commencement
of any proceeding under any Debtor Relief Law.

 

(e)           All computations of fees and interest hereunder shall be computed
on the basis of a year of 360 days, except (i) that interest computed by
reference to the Alternate Base Rate (including the Alternate Base Rate
determined by reference to the Eurocurrency Rate) shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed and (ii) in the case of interest
in respect of Loans denominated in Foreign Currencies as to which market
practice differs from the foregoing, in accordance with such market practice and
generally consistent with the Administrative Agent’s practice for other
similarly situated syndicated credit facilities. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is repaid,
provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.18, bear interest for one day. The applicable
interest rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with the then-prevailing market practice.

 

(f)           (i) The interest rates provided for in this Agreement, including
this Section 2.13 are minimum interest rates, (ii) when entering into this
Agreement, the parties have assumed that the interest payable at the rates set
out in this Section or in other Sections of this Agreement is not and will not
become subject to the Swiss Federal Withholding Tax, (iii) notwithstanding that
the parties do not anticipate that any payment of interest will be subject to
the Swiss Federal Withholding Tax, they agree that, in the event that the Swiss
Federal Withholding Tax should be imposed on interest payments, the payment of
interest due by any Borrower shall, to the extent provided in Section 2.17
including the limitations therein, be increased to an amount which (after making
any deduction of the Non-Refundable Portion (as defined below) of the Swiss
Federal Withholding Tax) results in a payment to each Lender entitled to such
payment of an amount equal to the payment which would have been due had no
deduction of Swiss Federal Withholding Tax been required, (iv) for this purpose,
the Swiss Federal Withholding Tax shall be calculated on the full grossed-up
interest amount and (v) such Borrower shall provide to the Administrative Agent
the documents required by law or applicable double taxation treaties for the
Lenders to claim a refund of any Swiss Federal Withholding Tax so deducted. For
the purposes of this Section, “Non-Refundable Portion” shall mean Swiss Federal
Withholding Tax at the standard rate (being, as at the date hereof, 35%) unless
a tax ruling issued by the Swiss Federal Tax Administration (SFTA) confirms
that, in relation to a specific Lender based on an applicable double tax treaty,
the Non-Refundable Portion is a specified lower rate in which case such lower
rate shall be applied in relation to such Lender.

 



55

 

 

(g)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the applicable
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Bank, as the case may be, promptly on written demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under any Debtor Relief Law, automatically and
without further action by the Administrative Agent, any Lender or the Issuing
bank), an amount equal to the excess of the amount of interest and/or fees that
should have been paid for such period over the amount of interest and/or fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the Issuing Bank, as the case may be, under
Section 2.06(d)(iii), Section 2.12(b) or Section 2.13(b) or under Article VII.
The Company’s obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

 

(h)           Notwithstanding any other provision contained herein, if a Swiss
Tax Deduction is required by law in respect of any interest payable by a Loan
Party under a Loan Document and should it be unlawful for any Loan Party to
comply with clause (h) of Section 2.17 for any reason, where this would
otherwise be required by the terms of clause (h) of Section 2.17 (taking into
account the exclusions in clause (h) of Section 2.17, then:

 

(i)        the applicable interest rate in relation to that interest payment
shall be the interest rate which would have applied to that interest payment as
provided for by clauses (a) to (g) of Section 2.13 divided by one minus the rate
at which the relevant Swiss Tax Deduction is required to be made under Swiss
domestic tax law and/or applicable double taxation treaties (where the rate at
which the relevant Swiss Tax Deduction is required to be made is for this
purpose expressed as a fraction of one); and

 

(ii)       the Loan Party shall (A) pay the relevant interest at the adjusted
rate in accordance with paragraph (i) above and (B) make the Swiss Tax Deduction
on the interest so recalculated, and all references to a rate of interest under
the Loan Documents shall be construed accordingly.

 

Section 2.14 Illegality; Inability to Determine Rates.

 

(a)            Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or Letter of Credit, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Foreign Currency in the applicable interbank market,
then, on written notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or Letter of
Credit or to make or continue Eurocurrency Loans in the affected currency or
currencies or, in the case of Eurocurrency Loans in Dollars, to convert ABR
Loans to Eurocurrency Loans, shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Eurocurrency Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base Rate,
in each case until such Lender notifies the Administrative Agent and the Company
in writing that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon written demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 



56

 

 

(b)           Inability to Determine Rates. If in connection with any request
for a Eurocurrency Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that deposits (whether in Dollars or a Foreign
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Loan (whether denominated in Dollars or a Foreign
Currency) or in connection with an existing or proposed ABR Loan (in each case
with respect to clause (a) above, “Impacted Loans”), or (b) the Administrative
Agent determines that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Eurocurrency Loan,
the Administrative Agent will promptly so notify the Company and each Lender in
writing. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans in the affected currency or currencies shall be suspended,
(to the extent of the affected Eurocurrency Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Alternate Base Rate, the
utilization of the Eurocurrency Rate component in determining the Alternate Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
written notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans in the amount specified therein. Each
Lender agrees to use commercially reasonable efforts to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be disadvantageous to
such Lender or subject such Lender to any unreimbursed costs or expense.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section 2.14(b), the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 



57

 

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that:

 

(i)        adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to the Administrative Agent, that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)      syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Company
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.

 



58

 

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall (i) promptly notify the
Borrowers in writing of such LIBOR Successor Rate Conforming Changes upon the
effectiveness thereof and (ii) post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

 

Section 2.15 Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement, other than as set forth below) or the Issuing Bank;

 

(ii)       impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)      subject any Recipient of any payments hereunder to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clause (b) of the definition
of Excluded Taxes (including changes in the rate or basis of the imposition
thereof) and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Person of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Person of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Person hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the applicable Borrower will pay to such Person such
additional amount or amounts as determined by such Person in good faith as will
compensate such Person for such additional costs incurred or reduction suffered;
provided, however, that it is generally the practice of such Person to charge
similarly situated borrowers for such amounts under comparable provisions of
other financing agreements.

 



59

 

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swing Line Loans held by, such Lender, or the Letters of Credit
issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the applicable Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as calculated by
such Person in good faith as will compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered; provided, however, that it is generally the practice of such Person to
charge similarly situated borrowers for such amounts under comparable provisions
of other financing agreements.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other applicable Borrowers
to pay, such Lender or the Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)            Each applicable Borrower shall pay to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent manifest error), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

60

 



 

(f)              Notwithstanding the foregoing, the rights of any Lender and the
Issuing Bank to receive compensation from any Borrower pursuant to this Section
2.15 shall only be available to the extent that such compensation is reasonably
requested by such Lender or Issuing Bank and not invoked in an arbitrary or
capricious manner.

 

Section 2.16  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurocurrency Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

Section 2.17 Taxes.

 

(a)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable law;
provided that if any Indemnified Taxes or Other Taxes are required to be
deducted or withheld from such payments under applicable law (as determined in
the good faith discretion of the applicable Withholding Agent), then (i) the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the relevant Withholding Agent shall make such
deductions or withholding and (iii) the relevant Withholding Agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

 

(b)            In addition, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

 

(c)            The Loan Parties shall indemnify the applicable Recipient, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by such Recipient or required
to be withheld or deducted from any payment to such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 



61

 

 

(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by such Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced
rate. Each Lender, if reasonably requested by the Company or the Administrative
Agent, shall deliver such documentation reasonably requested by the Company or
the Administrative Agent as will enable the Company or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(e)(ii)(A)
and (ii)(B) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is the Company:

 

(A)         any Lender that is not a Foreign Lender shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 



62

 

 

(2)         in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed copies of IRS
Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner; and

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form reasonably requested by the Company or
the Administrative Agent as a basis for claiming exemption from or a reduction
in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be reasonably requested by the Company or the
Administrative Agent to permit the Company or the Administrative Agent to
determine the withholding or deduction required to be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that each Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the applicable Recipient be required to pay any amount to such Loan Party
pursuant to this paragraph (f) the payment of which would place the Recipient in
a less favorable net after-Tax position than the Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.

 



63

 

 

(g)            To the extent that interest payable by a Swiss Borrower under a
Loan Document becomes subject to Swiss Federal Withholding Tax, each relevant
Lender and such Swiss Borrower shall, at such Swiss Borrower’s reasonable
request, promptly cooperate in completing any procedural formalities (including
submitting forms and documents required by the appropriate tax authorities) to
the extent possible and necessary for such Swiss Borrower to obtain
authorization to make interest payments without them being subject to Swiss
Federal Withholding Tax or to being subject to Swiss Federal Withholding Tax at
a rate reduced under an applicable double taxation treaty. Notwithstanding
anything to the contrary, the completion of any procedural formalities or the
execution and submission of such documentation shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(h)            No Loan Party is required to make an increased payment to a
specific Lender (i.e. without prejudice to the rights of all other Lenders
hereunder) under clause (a) of this Section 2.17 above or to make an increased
interest payment in accordance with clause (h) of Section 2.13 in connection
with the deduction of Swiss Federal Withholding Tax:

 

(i)            if a Swiss Loan Party has breached the Swiss Ten Non-Bank Rule or
the Swiss Twenty Non-Bank Rule as a direct consequence of that Lender:

 

(A)not complying with its obligations under clause (b) of Section 9.05; or

 

(B)having acquired any rights pursuant to clause (b) of Section 9.05 against
such Swiss Loan Party as a result of such breach;

 

(ii)          if the payment could have been made to the relevant Lender without
a Swiss Tax Deduction, but, provided such Lender confirmed that it was a Swiss
Qualifying Bank, (A) never was a Swiss Qualifying Bank or (B) on that date that
Lender has ceased to be a Swiss Qualifying Bank other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or double taxation
treaty, or any published practice or published concession of any relevant taxing
authority; or

 

(iii)         if and to the extent the Company and/or the relevant Swiss Loan
Party making the payment is able to demonstrate that the payment could have been
made to that Lender with a smaller or without a Swiss Tax Deduction had that
Lender complied with its obligations under clause (h) of Section 2.13.

 

64

 

 

(i)             Each Lender shall severally indemnify the Administrative Agent
for any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to
the extent that the Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
(including any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(c) relating to the maintenance of a Participant
Register) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(i) shall
be paid within ten (10) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(j)             The indemnification under clause (c) of Section 2.17 shall not
apply to the extent a loss, liability or cost would have been compensated for by
an increased payment under clause (h) of Section 2.17 but was not so compensated
solely because one of the exclusions in the sub-paragraphs (A) or (B) in clause
(h) of Section 2.17 applied.

 

(k)            If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent as may be
necessary for the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(k), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(l)             All amounts payable by the Borrowers to each Recipient under
this Agreement or any other Loan Documents are exclusive of any VAT and if any
VAT becomes payable, the Borrowers shall increase the amount of the payment by
an amount equal to such VAT. Should VAT become chargeable retroactively, the
Recipient may retroactively charge, and the Borrowers shall pay, such VAT. Where
this Agreement or any other Loan Documents require the Borrowers to reimburse or
indemnify the Recipients for any cost or expense, the Borrowers shall reimburse
or indemnify (as the case may be) the Recipients for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Recipient reasonably determines in its own discretion that it is
entitled to credit or repayment in respect of such VAT from the relevant
Governmental Authority.

 

Section 2.18  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)            Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14(b), Section 2.16 or
Section 2.17, or otherwise) prior to (i) in the case of payments denominated in
Dollars, 12:00 noon time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in each case on the date when due, in
Same Day Funds, free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or set-off. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. Except as otherwise set forth herein, all such
payments shall be made (i) in the same currency in which the applicable Credit
Event was made and (ii) to the Administrative Agent at the Administrative
Agent’s Office, except payments to be made directly to the Issuing Bank or Swing
Line Lender as expressly provided herein and except that payments pursuant to
Section 2.14(b), Section 2.16, Section 2.17 and Section 9.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. Subject to the terms and conditions hereof, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Notwithstanding the foregoing provisions of this Section, if,
after the making of any Credit Event in any Foreign Currency, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Credit Event was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 



65

 

 

(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swing Line
Loans held by it resulting in such Lender receiving payment of a proportion of
the aggregate amount of its Loans and participations in LC Disbursements and
Swing Line Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swing Line Loans of other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing to them; provided that (i) if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (y) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Disbursements and Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 



66

 

 

(d)            Unless the Administrative Agent shall have received notice from
the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
relevant Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand in Same Day Funds the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

(e)            If any Lender shall fail to make any payment to the
Administrative Agent, the Swing Line Lender or the Issuing Bank required to be
made by it pursuant to Section 2.05(c), Section 2.06(d), Section 2.07(b),
Section 2.18(d), Section 9.04(c) or any other provision of this Agreement, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swing Line Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as Cash
Collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

Section 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.14(b), or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14(b) or Section 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.14(b),
(ii) any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (iii) any Lender becomes a Defaulting Lender, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14(b) or Section 2.17) and obligations under the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank and the Swing Line Lender),
which consent shall not unreasonably be withheld or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swing Line Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 2.16), from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company (in the case of all other amounts), (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14(b) or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, (iv) the
Company shall have paid to the Administrative Agent the assignment fee (if any)
specified by Section 9.05(b), and (v) such assignment does not conflict with
applicable laws. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 



67

 

 

Section 2.20 Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $20,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $250,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this Section
2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.10 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in Same Day Funds as the Administrative Agent shall determine, for the benefit
of the other Lenders, as being required in order to cause, after giving effect
to such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Borrowers shall
be deemed to have repaid and reborrowed all outstanding Revolving Loans as of
the date of any increase in the Commitments (with such reborrowing to consist of
the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this Section
2.20 shall constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to increase its Commitment hereunder, or provide Incremental Term
Loans, at any time.

 



68

 

 

Section 2.21 Cash Collateral.

 

(a)            Certain Credit Support Events. If (i) the Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Borrowing, (ii) as of the Letter of Credit
Expiration Date, any LC Obligation for any reason remains outstanding, (iii) the
Borrowers shall be required to provide Cash Collateral pursuant to Article VII
or (iv) there shall exist a Defaulting Lender, the applicable Borrowers (or the
Company, on behalf of all Borrowers) shall immediately (in the case of
clause (iii) above) or within two Business Days (in all other cases) following
receipt of any written request by the Administrative Agent or the Issuing Bank,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.25(c) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if any Borrower
shall be required to Cash Collateralize LC Exposure as provided in Section
2.11(b), then, within two Business Days such Borrower (or, the Company on behalf
of such Borrower) shall provide Cash Collateral for the outstanding amount of
the LC Exposure in an amount required by Section 2.11(b).

 

(b)           Grant of Security Interest. Each Borrower furnishing such Cash
Collateral, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.21(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Issuing Bank as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
each applicable Borrower (or, the Company on behalf of such Borrower) will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each Borrower shall
pay on demand therefor from time to time all reasonable and customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Agreement, including any
of this Section 2.21, Section 2.11, Section 2.25 or Article VII in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
LC Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein. Notwithstanding anything to the contrary in this Section 2.21, Section
2.11, Section 2.25 or Article VII, no Cash Collateral furnished by a Foreign
Obligor shall be used to pay or be applied against any Obligations of or
attributable to any U.S. Loan Party (other than for the avoidance of any doubt,
such Foreign Obligations of a Foreign Obligor which may also be Guaranteed by a
U.S. Loan Party) or any Domestic Subsidiary.

 



69

 

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.05(b)(ii)(G))) or (ii) the
reasonable determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the Issuing Bank may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.22 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of each Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

Section 2.23 Designated Borrowers.

 

(a)            Effective as of the date hereof Bruker Invest and Bruker Finance
shall each be a “Designated Borrower” hereunder and may receive Loans for its
account on the terms and conditions set forth in this Agreement.

 



70

 

 

(b)            The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), request that
any additional Wholly-Owned Subsidiary (other than any SPV) of the Company (an
“Applicant Borrower”) be designated as a Designated Borrower to receive Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit F-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be reasonably
required by the Administrative Agent or the Lenders, and Notes signed by such
new Borrowers to the extent any Lenders so require. If the Administrative Agent
and each Lender agrees that an Applicant Borrower shall be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit F-2 (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Borrowing Notice or Letter of Credit Application may
be submitted by or on behalf of such Designated Borrower until the date that is
five Business Days after such effective date.

 

(c)             The Obligations of the Company and each U.S. Loan Party that is
a Borrower shall be joint and several in nature. The Foreign Obligations of each
Foreign Obligor that is a Designated Borrower shall be joint and several in
nature, provided that each U.S. Loan Party shall Guarantee all such Foreign
Obligations. The Foreign Obligors shall not under any circumstances be liable
for any Obligations of the Company or any U.S. Loan Party (other than for the
avoidance of any doubt, such Foreign Obligations of a Foreign Obligor which may
also be Guaranteed by a U.S. Loan Party).

 

(d)           Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.23 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

(e)            The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that (i) no Default
or Event of Default shall then exist or result therefrom and (ii) there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

Section 2.24  Senior Debt. The Company hereby designates all Obligations now or
hereinafter incurred or otherwise outstanding, and agrees that the Obligations
shall at all times constitute, senior indebtedness and designated senior
indebtedness, or terms of similar import, which are entitled to the benefits of
the subordination provisions of all Subordinated Indebtedness.

 



71

 

 

Section 2.25  Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

 

(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.03); provided, that, except
as otherwise provided in Section 9.03, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

 

(c)           if any Swing Line Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swing Line Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swing Line Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;

 

(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within five (5) Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.21 for so long
as such LC Exposure is outstanding;

 

(iii)          if the Company Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

 

(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)            if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all unused fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or Cash Collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Company in
accordance with Section 2.25(c), and participating interests in any such newly
made Swing Line Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.25(c)(i) (and such Defaulting Lender shall not participate therein).

 



72

 

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the Swing
Line Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swing Line Lender shall not be
required to fund any Swing Line Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swing Line Lender
or the Issuing Bank, as the case may be, shall have entered into arrangements
with the Company or such Lender, satisfactory to the Swing Line Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)            Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder; third, to
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.25; fourth, as the Company may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as reasonably determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Exposure owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Exposure owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in LC Exposure and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.25(c). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.25(e) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 



73

 

 

In the event that the Administrative Agent, the Company, the Swing Line Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto in writing, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein that Lender will cease to be a Defaulting Lender and (i) the Swing
Line Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage and
(ii) any cash, or portion thereof, as applicable, provided by the Company as
Cash Collateral under this Section 2.25 shall be promptly released and returned
to the Company.

 

Section 2.26 Foreign Subsidiaries Not Obligated For Obligations of U.S. Loan
Parties. Notwithstanding any contrary provisions in any Loan Document, all
references in the Loan Documents to payments, proceeds, liabilities,
Obligations, Loans, fees, collections, Guarantees, security interests, pledges,
provision of Cash Collateral, LC Advances, LC Borrowings and any other
arrangement affecting the payment obligations of the Borrowers and the other
Loan Parties and their responsibilities to the Administrative Agent, the
Lenders, Swing Line Lender, Issuing Bank and any other recipient of any payment
to be made by or on account of the obligation of any Loan Party hereunder, shall
mean, in the case of and as applied to any U.S. Loan Party (other than for the
avoidance of any doubt, such Foreign Obligations of a Foreign Obligor which may
also be Guaranteed by a U.S. Loan Party), only such U.S. Loan Party and the
other U.S. Loan Parties Guaranteeing the Obligations of such U.S. Loan Party,
such that no payments received from, or collections on account of the property
or assets of, a Foreign Obligor (or rights to such receipt or such collection)
shall be applied to such U.S. Loan Party’s Obligations (or the Obligations of
any other Domestic Subsidiary) (other than for the avoidance of any doubt, such
Foreign Obligations of a Foreign Obligor which may also be Guaranteed by a U.S.
Loan Party), it being the intention of the parties hereto to avoid adverse tax
consequences due to the application of Section 956 of the Code. All provisions
contained in any Loan Document shall be interpreted consistently with this
Section 2.26 to the extent possible, and where such other provisions conflict
with the provisions of this Section 2.26, the provisions of this Section 2.26
shall govern. The Loan Parties acknowledge and agree that (x) each U.S. Loan
Party has Guaranteed, inter alia, all Obligations of the Foreign Obligors and
the Foreign Subsidiaries and (y) each Foreign Obligor has Guaranteed, inter
alia, all Foreign Obligations of each other Foreign Obligor and the Foreign
Subsidiaries, provided that no such Foreign Obligor and/or such Foreign
Subsidiary shall Guarantee the Obligations of any U.S. Loan Party or other
Domestic Subsidiary. The foregoing shall in no event abrogate the obligations of
the Loan Parties to make any and all required payments (in full in cash) in
respect of their respective Obligations as and when required by the Loan
Documents, it being understood and agreed that all such Obligations are
absolute, unconditional and irrevocable.

 

Section 2.27 Lender Status Confirmation.

 

(a)          Each Lender (as of the date of this Agreement and the Effective
Date) confirms that it is a Swiss Qualifying Bank. Each Lender which becomes a
Party to this Agreement after the date of this Agreement shall indicate, in the
Assignment and Assumption which it executes on becoming a Party, and for the
benefit of the Administrative Agent and without liability to any Loan Party,
which of the following categories it falls in:

 

(i)            a Swiss Qualifying Bank;

 

(ii)           a Swiss Non-Qualifying Bank.

 



74

 

 

If a New Lender fails to indicate its status in accordance with this Section
2.27 then such New Lender shall be treated for the purposes of this Agreement
(including by each Loan Party) as if it is not a Swiss Qualifying Bank until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform the
Company). For the avoidance of doubt, an Assignment and Assumption shall not be
invalidated by any failure of a Lender to comply with this Section 2.27.

 

Article III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

Section 3.01  Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, except where the failure to so be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect), has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required, except where the failure to
be so qualified or in good standing would not reasonably be expected to result
in a Material Adverse Effect. Schedule 3.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary or a Material Foreign Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Company and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens (other than Liens permitted by Section
6.02). Except as set forth on Schedule 3.01, there are no outstanding
commitments or other obligations of the Company or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of the Company or any
Subsidiary. For the purposes of the Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (as
amended from time to time, the “Insolvency Regulation”), each Dutch Borrower’s
centre of main interests (as that term in used in Article 3(1) of the Insolvency
Regulation) is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(10) of the Insolvency
Regulation) in any other jurisdiction. There is no works council with
jurisdiction over the transaction as envisaged by any Loan Document to which a
Dutch Borrower or a Dutch Subsidiary Guarantor is a party and there is no
obligation for a Dutch Borrower or a Dutch Subsidiary Guarantor to establish a
works council pursuant to the Dutch Works Council Act (Wet op de
Ondernemingsraden).

 

Section 3.02  Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 



75

 

 

Section 3.03  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or (except as
set forth on Schedule 3.03) any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not contravene the charter, by-laws or other organizational documents
of the Company or any of its Subsidiaries, (c) will not (x) violate any order of
any Governmental Authority or (y) violate in any material respect any applicable
law or regulation, (d) will not violate in any material respect or result in a
material default under any indenture, agreement or other instrument binding upon
the Company or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment (other than payments contemplated by the Loan
Documents) to be made by the Company or any of its Subsidiaries, and (e) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries (except as otherwise provided herein).

 

Section 3.04  Financial Condition; No Material Adverse Change.

 

(a)            The Company has heretofore furnished or otherwise made available
to the Lenders its consolidated balance sheet and related statements of income
and comprehensive income (loss), redeemable noncontrolling interest and
shareholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2018 reported on by Pricewaterhouse Coopers L.L.P., independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2019, June 30, 2019 and September 30, 2019. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b)           Since December 31, 2018, there has been no material adverse change
in the business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

 

Section 3.05  Properties.

 

(a)            Each of the Company and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and Liens permitted by Section 6.02.

 

(b)           Each of the Company and its Subsidiaries owns, or is licensed to
use or has a right to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.06  Litigation and Environmental Matters.

 

(a)            Except as disclosed prior to the Effective Date on the Company’s
public filings on Forms 10-K, 10-Q and 8-K, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened in
writing against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened in writing against or affecting
the Company or any of its Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 



76

 

 

(b)          Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(c)           Neither the Company nor any Subsidiary is subject to any law,
regulation, rule or order, or any obligation under any agreement or instrument,
that has a Material Adverse Effect.

 

Section 3.07  Compliance with Laws and Agreements.

 

(a)           Each of the Company and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except in any case where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)           Each of the Swiss Loan Parties represents and warrants that it is
in compliance with the Swiss Non-Bank Rules at all times, provided that a Swiss
Loan Party shall not be in breach of this representation if such numbers of
creditors is exceeded solely by reason of:

 

(c)           one or more Lenders:

 

(i)             not complying with their obligations under clause (b)(iii) of
Section 9.05; or

 

(ii)           having acquired any rights pursuant to clause (b)(iii) of Section
9.05 against such Swiss Loan Party as a result of such breach;

 

(d)          one or more Lenders did confirm that they were a Swiss Qualifying
Bank but (A) never was a Swiss Qualifying Bank or (B) has ceased to be a Swiss
Qualifying Bank as a result of any reason attributable to such Lender(s) other
than as a result of any change after the date it or they became a Lender under
this Agreement in or in the interpretation, administration, or application of
(x) any law or treaty, or any published practice or (y) concession of any
relevant taxing authority); or

 

(e)          any of the confirmations made by an original lender in Section 2.26
or by a new Lender made in an Assignment and Assumption is incorrect.

 

(f)          For the purposes of this Section 3.07, each Swiss Loan Party shall
assume that the aggregate number of Lenders which are Swiss Non-Qualifying Banks
is ten.

 

Section 3.08  Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 



77

 

 

Section 3.09  Taxes.

 

(a)           Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

 

(b)          It is not required to make any deduction for or on account of Tax
from any payment a Loan Party may make under any Loan Document to a Lender which
is a Swiss Qualifying Bank.

 

(c)          No Swiss Loan Party shall be in breach of the representation made
under (b) above in case a Swiss Tax Deduction is required as a consequence of:

 

(i)           one or more Lenders:

 

(A)         not complying with their obligations under clause (b)(iii) of
Section 9.05; or

 

(B)          having acquired any rights pursuant to clause (b)(iii) of Section
9.05 against such Swiss Loan Party as a result of such breach;

 

(ii)          one or more Lenders did confirm that they were a Swiss Qualifying
Bank but (A) never was a Swiss Qualifying Bank or (B) has ceased to be a Swiss
Qualifying Bank as a result of any reason attributable to such Lender(s) other
than as a result of any change after the date it or they became a Lender under
this Agreement in or in the interpretation, administration, or application of
(i) any law or treaty, or any published practice or (ii) concession of any
relevant taxing authority);

 

(iii)         any of the confirmations made by an original Lender in Section
2.27 or by a New Lender made in an Assignment and Assumption is incorrect; or

 

(iv)         a payment under Section 10.03(b).

 

Section 3.10  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. No Borrower is or will be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

 

Section 3.11  Disclosure. The reports, financial statements, certificates or
other information furnished by or on behalf of the Company or any Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished or filed with the SEC) when taken as a whole and when
taken together with the Company’s filings with the SEC prior to the date hereof
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
forecasts or projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made (it being understood that such forecasts and
projections may vary from actual results and such variances may be material) and
(b) no representation is made with respect to general economic or industry data.

 



78

 

 

 

Section 3.12 Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 3.13 Liens. There are no Liens on any of the real or personal properties
of the Company or any Subsidiary except for Liens permitted by Section 6.02.

 

Section 3.14  No Default. Each Borrower is in full compliance with this
Agreement and no Default or Event of Default has occurred and is continuing.

 

Section 3.15 No Burdensome Restrictions. On the date hereof, no Borrower is
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.08.

 

Section 3.16 Solvency.

 

(a)                Immediately after the consummation of the Transactions to
occur on the Effective Date, the Company and its Subsidiaries, taken as a whole,
are Solvent.

 

(b)                Neither the Company nor any of its Subsidiaries intend to,
and the Company does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

Section 3.17 Anti-Corruption Laws and Sanctions. The Company and its
Subsidiaries (a) have conducted their businesses in compliance in all material
respects with all Anti-Corruption Laws and (b) have implemented and maintain in
effect policies and procedures reasonably designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers, employees,
agents, affiliates or representatives thereof with Anti-Corruption Laws and
applicable Sanctions. The Company and its Subsidiaries and, to the knowledge of
the Company their respective officers, employees, directors, agents, affiliates
or representatives thereof, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not engaged in any
activity that could reasonably be expected to result in such Borrower being
designated as a Sanctioned Person. None of the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers, employees, agents, affiliates or representatives thereof is an
individual or entity that is, or is owned or controlled by any individual or
entity that is a Sanctioned Person.

 

Section 3.18 Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)                Such Foreign Obligor is subject to civil and commercial laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

 



79

 

 

(b)                The Applicable Foreign Obligor Documents are in proper legal
form under the laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)                There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)                The execution, delivery and performance of the Applicable
Foreign Obligor Documents executed by such Foreign Obligor are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Obligor is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

Section 3.19 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Section 3.20 Covered Party. No Loan Party is a Covered Party.

 

Section 3.21 Beneficial Ownership Certification. As of the Effective Date, the
information included in any Beneficial Ownership Certification delivered by or
on behalf of the Borrowers is true and correct in all respects.

 

Section 3.22 Fiscal Unity for Dutch Tax Purposes. Any fiscal unity (fiscale
eenheid) for Dutch corporate income tax (vennootschapsbelasting) or Dutch value
added tax (omzetbelasting) purposes in which a Loan Party is included consists
of Loan Parties only, unless with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

Section 3.23 Residency for Dutch Tax Purposes. Each Dutch Borrower or Dutch
Subsidiary Guarantor is resident for tax purposes in the Netherlands only and
does not have any permanent establishment or other taxable presence outside the
Netherlands, unless with the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld, conditioned or delayed.

 



80

 

 

Article IV

 

Conditions

 

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.03):

 

(a)                The Administrative Agent (or its counsel) shall have received
from (i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) each initial Subsidiary Guarantor either (A) a
counterpart of the Subsidiary Guaranty signed on behalf of such Subsidiary
Guarantor or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Subsidiary Guaranty) that such Subsidiary Guarantor has signed a
counterpart of the Subsidiary Guaranty.

 

(b)                The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of each of (i) Nixon Peabody LLP, special U.S. counsel for
the Loan Parties, (ii) CMS von Erlach Poncet AG, special Swiss counsel for the
Loan Parties, (iii) CMS Hasche Sigle, special German counsel for the Loan
Parties, and (iv) CMS Derks Star Busmann NV, special Dutch counsel for the Loan
Parties, and, in each case, covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Company hereby requests such counsels to deliver
such opinions.

 

(c)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the initial
Loan Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E.

 

(d)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Responsible Officer of the Company,
certifying (i) that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 have been satisfied and (ii) that since December 31, 2018 there has
been no event or condition (including any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the Company,
threatened in writing) that has had or could be reasonably expected to have a
Material Adverse Effect.

 

(e)                The Administrative Agent shall have received evidence
satisfactory to it that the Existing Credit Agreement and all commitments to
extend credit under the Existing Credit Agreement shall have been terminated and
all amounts outstanding or payable thereunder shall have been repaid in full.

 

(f)                 The Administrative Agent, the Lenders and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

(g)                The Lenders shall have completed a due diligence
investigation of the Loan Parties and their respective Subsidiaries in scope,
and with results, satisfactory to the Lenders, with respect to Anti-Corruption
Laws and “know your customer” due diligence. The Loan Parties shall have
provided to the Administrative Agent and the Lenders, at least three (3)
business days prior to the Effective Date, the documentation and other
information requested by the Administrative Agent and the Lenders in order to
comply with applicable law, including without limitation, the Patriot Act, in
each case, requested in writing by the Administrative Agent on behalf of the
Lenders at least ten (10) days prior to the Effective Date.

 



81

 

 

(h)                At least five (5) days prior to the Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

 

(i)                 The Administrative Agent shall have received evidence that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect.

 

(j)                 The Company shall have received gross proceeds under the
Term Loan Agreement of $300,000,000.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)                The representations and warranties of the Borrowers set forth
in this Agreement shall be true and correct in all material respects (or in all
respects if qualified by material adverse change or other materiality qualifier)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, unless
specifically stated to have been made on a previous date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all respects if qualified by material adverse change or other materiality
qualifier) as of such date.

 

(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c)                No law or regulation shall prohibit, and no order, judgment
or decree of any Governmental Authority shall enjoin, prohibit or restrain, any
Lender from making the requested Loan or the Issuing Bank or any Lender from
issuing, renewing, extending or increasing the face amount of or participating
in the Letter of Credit requested to be issued, renewed, extended or increased.

 

(d)                The Administrative Agent and, if applicable, the Issuing
Lender or the Swing Line Lender shall have received a Borrowing Request or Swing
Line Loan Notice, as applicable, in accordance with the requirements hereof.

 

(e)                If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.23 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(f)                 In the case of a Loan or Letter of Credit to be denominated
in a Foreign Currency, such currency remains an Eligible Currency.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 



82

 

 

Article V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or otherwise
become subject to Cash Collateralization or other arrangements reasonably
satisfactory to the Administrative Agent and Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders that:

 

Section 5.01 Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)                within ninety (90) days after the end of each fiscal year of
the Company, its audited consolidated balance sheet and related statements of
income and comprehensive income (loss), redeemable noncontrolling interest and
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers L.L.P. or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)                within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company, its unaudited
consolidated balance sheet and unaudited related statements of income and
comprehensive income (loss), redeemable noncontrolling interest and
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers (which certification shall be
satisfied by the certification provided in Exhibit 31.2 to the Company’s
applicable Quarterly Report on Form 10-Q) as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company,
substantially in the form of Exhibit H, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.10, (iii) (A) certifying that there has been no change to the list of Material
Domestic Subsidiaries and Material Foreign Subsidiaries since the Effective Date
or since the date of the most recently delivered certificate pursuant to this
Section 5.01(c), as applicable, or (B) setting forth all Material Domestic
Subsidiaries and all Material Foreign Subsidiaries and the Consolidated EBITDA
and Consolidated Total Assets attributable to such Material Domestic
Subsidiaries and Material Foreign Subsidiaries and (iv) stating whether, to the
knowledge of such Financial Officer, any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 



83

 

 

(d)                as soon as available, but in any event not more than ninety
(90) days following the beginning of each fiscal year of the Company, a copy of
the plan and forecast of the Company for the upcoming fiscal year in form as
presented to the Board of Directors of the Company;

 

(e)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

(f)                 promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request;
provided that the Company will not be required to provide any information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information of the Company or any of its Subsidiaries or any of their respective
customers or suppliers (in each case, unless an Event of Default has occurred
and is continuing, provided that, in such case, such information shall be
available to the Administrative Agent on behalf of the Lenders (or to any Lender
to the extent such visit or inspection is coordinated through the Administrative
Agent, provided that, in connection with such information, each such Lender
shall be subject to customary “clean-room” restrictions that are reasonably
satisfactory to each of the Administrative Agent and the Company)), (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by applicable law or (iii) the
revelation of which would violate any confidentiality obligations owed to any
third party by the Company or any Subsidiary (other than to any Affiliate),
provided, further, that in the event that information is withheld in reliance on
this provision, the Company shall (x) in the case of any confidentiality
obligation, use commercially reasonable efforts to obtain waivers of such
confidentiality obligations or eliminate any such restriction or communicate, to
the extent permitted, the applicable information in a way that would not violate
such restrictions and (y) notify the Administrative Agent to the extent the
Company and its Subsidiaries are not providing otherwise requested information.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) and (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents on
the SEC’s website at www.sec.gov or on the Company’s website at the address
communicated to the Administrative Agent and the Lenders in accordance with
Section 9.01 or (ii) on which similar website, if any, to which the
Administrative Agent and each Lender has access (whether a commercial,
third-party website or whether a website sponsored by the Administrative Agent),
provided that (A) the Company shall have notified (which notice may be by
facsimile or electronic mail and shall be given in accordance with Section 9.01)
the Administrative Agent of the posting of any such documents and (B) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Company.

 



84

 

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuing Bank materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on the Platform and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to any of the Borrowers or their respective Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

Section 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                the occurrence of any Default;

 

(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against, or to the
knowledge of a Responsible Officer, affecting the Company or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its (a) legal existence and
(b) the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; except, in the
case of clause (b), to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

Section 5.04 Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 



85

 

 

Section 5.05 Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain in all material
respects all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Section 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, keep
proper books of record and account from which financial statements may be
prepared in accordance with GAAP and, in any event, consistent with the
Company’s (or such Subsidiary’s, as the case may be) past practice or changes in
such practice necessary to meet the requirements of GAAP. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon at least three (3) Business Days’
prior written notice, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested, provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (a) only
the Administrative Agent on behalf of the Lenders (or a Lender to the extent
such visit or inspection is coordinated through the Administrative Agent) may
exercise the rights under this Section 5.06, (b) the Administrative Agent and
the Lenders, collectively, shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Company’s expense absent the existence of an
Event of Default and (c) the Person exercising such rights shall attempt not to
exercise such rights during the first thirty (30) days of any of the Company’s
fiscal quarters. Notwithstanding anything to the contrary in this Section 5.06
or any other Loan Document, none of the Company or any Subsidiary shall be
required to disclose, permit the inspection, examination or making of copies or
abstracts of, or discussion of, any document, information or other matter
(a) that constitutes non-financial trade secrets or non-financial proprietary
information (in each case, unless an Event of Default has occurred and is
continuing, provided that, in such case, such information shall be available to
the Administrative Agent on behalf of the Lenders (or to any Lender to the
extent such visit or inspection is coordinated through the Administrative Agent,
provided that, in connection with such information, each such Lender shall be
subject to customary “clean-room” restrictions that are reasonably satisfactory
to each of the Administrative Agent and the Company)), (b) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective
representatives) is prohibited by any law or any binding contractual agreement
or (c) is subject to attorney-client or similar privilege or constitutes
attorney work product; provided, further, that that in the event that any
information is not provided in reliance on this provision, the Company shall
provide notice to the Administrative Agent that such information is being
withheld and the Company shall use its commercially reasonable efforts to
communicate, to the extent feasible, the applicable information in a way that
would not violate the applicable agreement or risk waiver of such privilege.

 

Section 5.07 Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in the case of (i) and (ii), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Company will conduct its businesses in
compliance in all material respects with Anti-Corruption Laws and will maintain
in effect and enforce policies and procedures reasonably designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions; provided, however, that no covenant shall be made with respect to any
German Subsidiary to the extent it would violate section 7 of the German Foreign
Trade Ordinance (Außenwirtschaftsverordnung).

 



86

 

 

Section 5.08 Swiss Non-Bank Rules.

 

(a)                Each Swiss Loan Party shall at all times during the term of
this Agreement be in compliance with the Swiss Non-Bank Rules, provided that a
Swiss Loan Party shall not be in breach of this undertaking if such numbers of
creditors is exceeded solely by reason of:

 

(i)                 one or more Lenders:

 

(A)not complying with their obligations under clause (b)(iii) of Section 9.05;
or

 

(B)having acquired any rights pursuant to clause (b)(iii) of Section 9.05
against such Swiss Loan Party as a result of such breach;

 

(ii)               one or more Lenders did confirm that they were a Swiss
Qualifying Bank but (A) never was a Swiss Qualifying Bank or (B) has ceased to
be a Swiss Qualifying Bank as a result of any reason attributable to such
Lender(s) other than as a result of any change after the date it or they became
a Lender under this Agreement in or in the interpretation, administration, or
application of (i) any law or treaty, or any published practice or (ii)
concession of any relevant taxing authority); or

 

(iii)             any of the confirmations made by an original Lender in Section
2.26 or by a new Lender made in an Assignment an Assumption is incorrect.

 

(b)                For the purposes of this Section 5.08 each Swiss Loan Party
shall assume that the aggregate number of Lenders which are Swiss Non-Qualifying
Banks is ten.

 

Section 5.09 Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including
Acquisitions not prohibited by the terms of this Agreement. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and the Company shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 



87

 

 

Section 5.10 Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Material Domestic Subsidiary or a Material Foreign
Subsidiary (including, without limitation, upon the formation of any Subsidiary
that is a Division Successor), the Company shall provide the Administrative
Agent with written notice thereof setting forth information in reasonable detail
describing the material assets of such Person and shall cause each such Material
Domestic Subsidiary and/or Material Foreign Subsidiary (other than any SPV) (to
the extent such Subsidiary is not already a Borrower or a Subsidiary Guarantor)
to deliver to the Administrative Agent a joinder to the Subsidiary Guaranty (in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions of thereof, such joinder to the Subsidiary
Guaranty to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel; provided, however, that,
notwithstanding the foregoing (or any limitation set forth in the definition of
“Subsidiary Guarantor”, the Company will cause each of its Subsidiaries that
guarantees or otherwise becomes liable at any time, whether as a borrower, an
additional or co-borrower, Guarantor or otherwise, for or in respect of any
Indebtedness under the Existing Senior Notes, the Senior Notes or any other
Material Indebtedness (other than any SPV with respect to any Permitted
Securitization Indebtedness) to concurrently therewith to become a Subsidiary
Guarantor hereunder. For the Avoidance of any doubt, no Foreign Subsidiary shall
be required to Guarantee the Obligations of a U.S. Loan Party (other than for
the avoidance of any doubt, such Obligations of a Foreign Obligor which may also
be Guaranteed by a U.S. Loan Party) or any other Domestic Subsidiary.
Notwithstanding the foregoing to the contrary, to the extent that the
Administrative Agent and the Company reasonably agree that the cost or other
consequences (including tax consequences) of providing a Guarantee of the
Obligations by a Subsidiary is likely to be excessive in relation to the value
to be afforded thereby, such Subsidiary shall not be required to Guarantee the
Obligations.

 

Section 5.11 KYC/Beneficial Ownership. Promptly following any written request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the Patriot Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

 

Section 5.12 Fiscal Unity for Dutch Tax Purposes. Procure that any fiscal unity
(fiscale eenheid) for Dutch corporate income tax (vennootschapsbelasting) or
Dutch value added tax (omzetbelasting) purposes in which a Loan Party is
included consists of Loan Parties only, unless with the prior written consent of
the Administrative Agent (which shall not be unreasonably withheld, conditioned
or delayed).

 

Section 5.13 Residency for Dutch Tax Purposes. Procure that each Dutch Borrower
or Dutch Subsidiary Guarantor is resident for tax purposes in the Netherlands
only and does not have any permanent establishment or other taxable presence
outside the Netherlands, unless with the prior written consent of the
Administrative Agent (which shall not be unreasonably withheld, conditioned or
delayed).

 

Article VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or otherwise become subject to
Cash Collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank), and all LC Disbursements shall have
been reimbursed, the Borrowers covenant and agree with the Lenders that:

 

Section 6.01 Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                the Obligations and any other Indebtedness created under the
Loan Documents;

 



88

 

 

(b)                Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;

 

(c)                Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary (provided that all such
Indebtedness in an aggregate amount in excess of the Dollar Amount of Five
Million Dollars ($5,000,000) of any (x) Loan Party owing to any Subsidiary that
is not a Loan Party or (y) any U.S. Loan Party owing to any Foreign Obligor
shall, in each case, be subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent);

 

(d)                Guarantees by the Company of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of the Company or any other Subsidiary
(provided that any such Guarantee provided by a Loan Party shall be made only to
the extent that such Loan Party is otherwise permitted to incur such
Indebtedness directly) pursuant to the other provisions of this Section 6.01,
provided that any such Indebtedness of any Subsidiary or any such Guarantee of
any Subsidiary that is not a U.S. Loan Party shall be made pursuant to the other
provisions of this Section 6.01;

 

(e)                Indebtedness of the Company or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets (including any replacement thereof, and additions and accessions to
such asset and the proceeds and products thereof (and any customary security
deposits made in connection therewith)) prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $50,000,000 at any time outstanding;

 

(f)                 Indebtedness of the Company or any Subsidiary as an account
party in respect of letters of credit (other than Letters of Credit issued under
this Agreement) or bankers’ acceptances or similar instruments in an aggregate
principal amount not to exceed $300,000,000 at any time;

 

(g)                Indebtedness of any Subsidiary that is not a U.S. Loan Party
and Indebtedness of the Company or any Subsidiary secured by a Lien on any asset
of the Company or any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not exceed,
at the time of the incurrence thereof, 10% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a));

 

(h)                unsecured Indebtedness of any U.S. Loan Party in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding; provided
that no such Dollar limitation shall apply so long as at the time of the
incurrence thereof and after giving effect thereto (on a Pro Forma Basis) (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Company shall be in compliance with the financial covenants set forth in Section
6.10;

 

(i)                 Indebtedness owed to any Person (including obligations in
respect of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 



89

 

 

(j)                 Indebtedness of the Company or any Subsidiary (including
obligations in respect of letters of credit for the benefit of the issuer
thereof) in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations (other than in
respect of other Indebtedness), in each case provided in the ordinary course of
business;

 

(k)                Indebtedness in respect of Swap Agreements permitted by
Section 6.05;

 

(l)                 Indebtedness arising in connection with customary cash
management services and from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds, in each
case in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days after its incurrence;

 

(m)              Indebtedness representing deferred compensation to employees of
the Company or any Subsidiary incurred in the ordinary course of business;

 

(n)                Indebtedness consisting of promissory notes issued by the
Company or any Subsidiary to current or former officers, directors or employees
or to their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests (or any option, warrant
or other right to acquire any Equity Interests) permitted by Section 6.07;

 

(o)                customer deposits and advance payments received by the
Company or any Subsidiary in the ordinary course of business from customers for
goods or services purchased in the ordinary course of business;

 

(p)                Indebtedness of the Company or any Subsidiary consisting of
(A) Indebtedness owed to any insurance provider for the financing of insurance
premiums so long as such Indebtedness shall not be in excess of the amount of
such premiums, and shall be incurred only to defer the cost of such premiums,
for the annual period in which such Indebtedness is incurred or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business; and

 

(q)                Indebtedness of any Person that becomes a Subsidiary after
the date hereof or is merged with and into the Company or any Subsidiary,
provided that (x) such Indebtedness exists at the time such Person becomes a
Subsidiary or is merged with and into the Company or such Subsidiary, as the
case may be, and is not created in contemplation of such Person becoming a
Subsidiary or being merged with and into the Company or such Subsidiary, as the
case may be, (y) the aggregate principal amount of Indebtedness outstanding
under this clause (q) shall not exceed $50,000,000 in the aggregate and
extensions, renewals, replacements and refinancings of any such Indebtedness so
long as the principal amount (or accreted value, if applicable) of such
extensions, renewals, replacements and refinancings does not exceed the
principal (or accreted value, if applicable) of the Indebtedness being extended,
renewed, replaced or refinanced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon and other
reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing; provided,
further that, immediately after giving effect to such incurrence of Indebtedness
pursuant to this clause (q), no Event of Default exists and the covenants in
Section 6.10 would be met on a Pro Forma Basis.

 

Section 6.02 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                Permitted Encumbrances;

 



90

 

 

(b)                any Lien on any property or asset of the Company or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals, replacements and
refinancings thereof that do not increase the outstanding principal amount
thereof (plus any accrued but unpaid interest and premium payable by the terms
of such obligations thereon and other reasonable amounts paid, and reasonable
fees and expenses incurred, in connection with such extension, renewal,
replacement or refinancing);

 

(c)                any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary or is merged with and into the
Company or any Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Company or any Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and (iv) such security
interests secure Indebtedness permitted by clause (q) of Section 6.01, and
extensions, renewals, replacements and refinancings thereof that do not increase
the outstanding principal amount thereof;

 

(d)                Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Company or any Subsidiary;

 

(e)                Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
State of New York (or, if applicable, the corresponding section of the Uniform
Commercial Code in effect in the relevant jurisdiction), in each case covering
only the items being collected upon;

 

(f)                 Liens representing any interest or title of a licensor,
lessor, sublicensor or sublessor under any lease or license permitted by this
Agreement (so long as any such Lien does not secure Indebtedness);

 

(g)                Liens attaching to commodity trading accounts or brokerage
accounts incurred in the ordinary course of business;

 

(h)                pledges or deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Subsidiary;

 

(i)                 Liens representing any interest of a licensee, lessee,
sublicense or sublessee arising by virtue of being granted a license, sublease,
sublicense or sublease (including the provision of software under an open source
license) permitted by this Agreement (so long as any such Lien does not secure
any Indebtedness);

 

(j)                 Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 



91

 

 

(k)                Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any Subsidiary in the ordinary course of business;

 

(l)                 Liens that are customary contractual liens (including rights
of set-off and pledges) encumbering deposits and accounts and (A) relating to
the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of any Indebtedness,
(B) relating to pooled deposit or sweep accounts of the Company or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
by the Company or any Subsidiary in the ordinary course of business or
(C) relating to purchase orders and other agreements entered into with customers
of the Company or any Subsidiary in the ordinary course of business;

 

(m)               Liens solely on cash earnest money deposits or deposits in
connection with indemnity obligations made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement entered into in
connection with any Acquisition by the Company or any Subsidiary permitted
hereunder;

 

(n)                Liens arising from precautionary Uniform Commercial Code
financing statement filings solely as a precautionary measure in connection with
operating leases or consignment of goods;

 

(o)                Liens on insurance policies and the proceeds thereof granted
in the ordinary course of business to secure the financing of insurance premiums
with respect thereto as permitted under Section 6.01(p);

 

(p)                customary Liens securing any overdraft and related
liabilities arising from treasury, depository or cash management services or
automated clearing house transfers of funds, all in favor of the provider of
such services;

 

(q)                any encumbrance or restriction (including put and call
arrangements) with respect to the transfer of the Equity Interests of any joint
venture or similar arrangement pursuant to the terms thereof;

 

(r)                 Liens on specific items of inventory or other goods and the
proceeds thereof securing obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of the Company
or any Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(s)                 Liens arising by operation of law under §1120 of the German
Civil Code (Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law; and

 

(t)                 Liens on assets of the Company and its Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
Indebtedness subject to such Liens does not exceed, at the time of the
incurrence of such Indebtedness, 7.5% of Consolidated Total Assets (determined
as of the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or Section
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the financial statements referred to
in Section 3.04(a)).

 

For purposes of this Section 6.02, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company and its
Subsidiaries.

 



92

 

 

Notwithstanding the foregoing to the contrary, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or suffer to exist any Lien upon any Material Intellectual Property to secure
any Indebtedness.

 

Section 6.03 Fundamental Changes and Asset Sales.

 

(a)                The Company will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person (including, in each case,
pursuant to a Division), or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) any of its assets, (including pursuant to a Sale
and Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

 

(i)                any Person may merge into the Company in a transaction in
which the Company is the surviving corporation;

 

(ii)               any Subsidiary may merge into a Loan Party in a transaction
in which the surviving entity is such Loan Party (provided that any such merger
involving the Company must result in the Company as the surviving entity);

 

(iii)              any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to a Loan Party;

 

(iv)              the Company and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, and (D) make any other sales, transfers, leases or dispositions
(including any Originator or SPV pursuant to a Permitted Receivables Transfer so
long as the aggregate outstanding amount of all Permitted Securitization
Indebtedness shall not at any time exceed the greater of (x) $200,000,000 and
(y) 10% of Consolidated Tangible Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition) that,
together with all other property of the Company and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (D) during any fiscal
year of the Company, does not exceed, as of the time of making such sale,
transfer, lease or disposition, 10% of Consolidated Total Assets (determined as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in Section
3.04(a));

 

(v)                any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
or

 

(vi)               any Subsidiary which is not a Loan Party may merge with or
consolidate into another Subsidiary which is not a Loan Party.

 

(b)                The Company will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the date
of execution of this Agreement and businesses reasonably related thereto.

 



93

 

 

(c)                The Company will not change its fiscal year from the basis in
effect on the Effective Date.

 

For purposes of this Section 6.03, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company and its
Subsidiaries.

 

Section 6.04 [Intentionally Omitted].

 

Section 6.05 Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual or reasonably forecasted exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

 

Section 6.06 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable (taken as a whole) to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and its Wholly-Owned
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.07; (d) loans or advances to employees not prohibited by
the terms of this Agreement, (e) payroll, travel, moving and similar advances to
cover matters not prohibited by the terms of this Agreement, (f) the payment of
reasonable fees to, and the reimbursement of reasonable out-of-pocket expenses
(to the extent incurred in any such Person’s capacity as a director) of,
directors of the Company or any Subsidiary who are not employees of the Company
or any Subsidiary, and compensation, severance and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Company or the Subsidiaries in the ordinary course of business,
(g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Company’s board of
directors (or a committee thereof) and (h) employment and severance arrangements
or similar arrangements entered into in the ordinary course of business between
any employee and the Company or any Subsidiary and any thereof.

 

Section 6.07 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, (it being understood and agreed that the
Company and the Subsidiaries shall be permitted to agree to pay or make a
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
so long as the actual payment or making of such Restricted Payment is contingent
upon (x) receipt of the consent therefor (via a waiver or amendment to this
Section 6.07) from the requisite number of Lenders in accordance with Section
9.03 or (y) the Commitments having expired or been terminated and the principal
of and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document having been
paid in full in cash and all Letters of Credit having expired or been terminated
(or otherwise having become subject to Cash Collateralization or other
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Bank (including in respect of fees that would otherwise be payable in connection
with such Letters of Credit pursuant to the terms of this Agreement), and all LC
Disbursements having been reimbursed, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment (including without limitation the payment of dividends in
cash with respect to its Equity Interests) so long as no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect (including pro forma effect) thereto and the
aggregate amount of such Restricted Payments does not exceed $50,000,000 during
any fiscal year of the Company; provided that no such Dollar limitation shall
apply if the Company has complied and remains in compliance with the Adjusted
Covenant Requirement.

 



94

 

 

Section 6.08 Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to restrictions on cash or other deposits imposed by customers of the Company or
any Subsidiary under contracts entered into in the ordinary course of business,
(vi) the foregoing shall not apply to restrictions (A) set forth in any
instrument or agreement governing the terms of Indebtedness permitted under
Section 6.01(q) or (B) that are binding on a non-Loan Party Subsidiary at the
time such Person first becomes a Subsidiary or any assets acquired by a non-Loan
Party Subsidiary at the time such assets are acquired, in the case of each of
clauses (A) and (B), so long as such restrictions were not created in
contemplation of such Person becoming a Subsidiary or the acquisition of such
assets and apply only to the assets of such Subsidiary or such assets so
acquired, as the case may be, (vii) the foregoing shall not apply to customary
restrictions arising in connection with the incurrence of Indebtedness permitted
under Section 6.01 by any Subsidiary that is not a Loan Party (except to the
extent relating to the ability of any Subsidiary to create, incur or permit to
exist any Lien upon any Material Intellectual Property), (viii) the forgoing
shall not apply to restrictions under arrangements with any Governmental
Authority imposed on any Foreign Subsidiary in connection with government
grants, financial aid, subsidies, tax holidays or other similar benefits or
economic incentives (so long as such restrictions apply only to the assets of
such Foreign Subsidiary) and (ix) the foregoing shall not apply to customary
restrictions and conditions on then-market terms contained in the Term Loan
Documents, the Existing Senior Note Purchase Documents, the Senior Note Purchase
Documents or agreements relating to issuances of Indebtedness of one or more
Loan Parties pursuant to a privately placed note offering to institutional
investors with a maturity date that is no earlier than the Maturity Date.

 

Section 6.09 Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents (other than Subordinated Indebtedness permitted under
Section 6.01(c) (“Subordinated Intercompany Indebtedness”), subject to the
subordination terms applicable to such Subordinated Intercompany Indebtedness).
Furthermore, the Company will not, and will not permit any Subsidiary to, amend
the Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions, renewals or
refinancings thereof) (other than any such documents evidencing any Subordinated
Intercompany Indebtedness, subject to the subordination terms applicable to such
Subordinated Intercompany Indebtedness) or pursuant to which such Indebtedness
is issued where such amendment, modification or supplement provides for the
following or which has any of the following effects:

  

(a)                increases the overall principal amount of any such
Indebtedness or increases the amount of any single scheduled installment of
principal or interest;

 



95

 

 

(b)                shortens or accelerates the date upon which any installment
of principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)                shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;

 

(d)                increases the rate of interest accruing on such Indebtedness;

 

(e)                provides for the payment of additional fees or increases
existing fees;

 

(f)                 amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Company or such Subsidiary or which requires the Company or such Subsidiary to
comply with more restrictive financial ratios or which requires the Company to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

(g)                amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Company, any
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 

Section 6.10 Financial Covenants.

 

(a)                Maximum Leverage Ratio. The Company will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2019, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00 (the
“Stated Ratio”); provided, however, that, upon the election of the Company
(which may be exercised not more than three (3) times during the term of this
Agreement) following a Material Acquisition, the Company may increase the
maximum Leverage Ratio by 0.50x above the Stated Ratio (the “Adjusted Leverage
Ratio”), provided, further, that the Adjusted Leverage Ratio (i) shall step down
by 0.25x after two (2) full fiscal quarters following the date of such Material
Acquisition and (ii) shall return to the otherwise Stated Ratio after four
(4) full fiscal quarters following the date of such Material Acquisition.

 

(b)                Minimum Interest Coverage Ratio. To the extent and for so
long as any Loan Party is required to maintain a minimum interest coverage ratio
under any Incorporated Interest Coverage Ratio Provision, the Company will not
permit the interest coverage ratio required under any such Incorporated Interest
Coverage Ratio Provision, determined as of the end of each of its fiscal
quarters ending on and after December 31, 2019, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be less than the minimum interest coverage ratio required under any such
Incorporated Interest Coverage Ratio Provision.

 



96

 

 

Section 6.11 Sanctions. Directly or indirectly, use the proceeds of any Credit
Event, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any Sanctioned Person to the extent such
activities or business would be prohibited by Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arrangers, Administrative Agent, Issuing Bank, Swing Line Lender, or otherwise)
of Sanctions; provided, however, that no covenant shall be made with respect to
any German Subsidiary to the extent it would violate section 7 of the German
Foreign Trade Ordinance (Außenwirtschaftsverordnung).

 

Section 6.12 Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Event for any purpose which would breach any Anti-Corruption Laws.

 

Article VII

 

Events of Default

 

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a)                any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable and in the currency required herein, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                any Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable and in the currency required hereunder, and such failure shall
continue unremedied for a period of five (5) Business Days;

 

(c)                any representation or warranty made or deemed made by or on
behalf of any Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)                (i) any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, Section 5.03 (with
respect to any Borrower’s existence), Section 5.08 or Section 5.10, in Article
VI or in Article X or (ii) any Loan Document shall for any reason not be or
shall cease to be in full force and effect or is declared to be null and void,
or any Loan Party party thereto takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document or any of its obligations
thereunder;

 

(e)                any Borrower or any Subsidiary Guarantor, as applicable,
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after written notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 



97

 

 

  

(f)                 the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;

 

(g)                any event or condition occurs that results in any Material
Indebtedness becoming due and payable prior to its scheduled maturity or that
enables or permits, in each case, after the applicable grace period, the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, in any case, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (A)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (for
the avoidance of any doubt, Indebtedness that is repaid as a result of a
refinancing thereof permitted by Section 6.01 shall not be deemed to have been
due and payable for purposes of this clause (g)).

 

(h)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Subsidiary (other than an
Immaterial Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Subsidiary (other than an Immaterial Subsidiary) or for a
substantial part of its assets, and, in any such case, except if a bankruptcy is
declared (faillissement is uitgesproken) under the Dutch Bankruptcy Act
(Faillissementswet), such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i)                 the Company or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)                 the Company or any Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts (other than intercompany indebtedness which may be
capitalized from time to time) as they become due;

 

(k)                without prejudice to the provisions of clauses (h) to (j)
(each inclusive), any of the following occurs in respect of a German Borrower or
a German Subsidiary: (i) it is or admits to be, unable to pay its debts as they
fall due (Zahlungsunfähigkeit) within the meaning of section 17 of the German
Insolvency Code (Insolvenzordung), or it suspends (aussetzen) making payments on
all or a material part of its debts or it announces an intention to do so or
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness; or (ii) it is over-indebted
(Überschuldung) within the meaning of section 19 of the German Insolvency Code
(Insolvenzordung); or (iii) for any of the reasons set out in section 17 through
19 (inclusive) of the German Insolvency Code (Insolvenzordung), it files for
insolvency in accordance with the German Insolvency Code (Antrag auf Eröffnung
eines Insolvenzverfahrens) or its directors are required by law to file for
insolvency; or (iv) a third party creditor files for insolvency against it
unless the petition is frivolous or vexatious and is discharged or dismissed
within 60 days of commencement or, if earlier, the date on which it is
advertised; or (v) a competent court takes any of the actions set out in section
21 of the German Insolvency Code (Insolvenzordung) or a competent court
institutes or rejects (for reason of insufficiency of its funds to implement
such proceedings) insolvency proceedings against it (Eröffnung des
Insolvenzverfahrens);

 



98

 

 

(l)                 without prejudice to the provisions of clauses (h) to (j)
inclusive, any of the following occurs in respect of a Swiss Subsidiary: (i) it
is deemed unable or admits inability to pay its debts as they fall due or is
deemed to or declared to be unable to pay its debts or insolvent
(zahlungsunfähig) under applicable law, (ii) it ceases or suspends making
payments on any of its debts or announces any intention to do so (or is so
deemed for the purposes of any law applicable to it) (Zahlungseinstellung),
(iii) by reason of actual or anticipated financial difficulties, it commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, (iv) it files a petition for the opening of bankruptcy
proceedings because of insolvency (Zahlungsunfähigkeit) pursuant to
Section 191(1) of the Swiss Federal Debt Enforcement and Bankruptcy Act
(Bundesgesetz über Schuldbetreibung und Konkurs) or such bankruptcy is declared
otherwise (Konkurseröffnung und Konkurs), or (v) its liabilities are not covered
by its assets (overindebtedness) within the meaning of art. 725 para. 2 and art.
820 para. 1 of the Swiss Federal Code of Obligations (CO) (Überschuldung); (vi)
composition with creditors (Nachlassverfahren) including in particular
moratorium (Nachlassstundung) and proceedings regarding composition agreements
(Nachlassvertrag) and emergency moratorium (Notstundung), (vii) proceedings
regarding postponement of the opening of bankruptcy; (viii) moratorium
proceedings pursuant to art. 725a or art. 820 para. 2 of the Swiss Code of
Obligations (“CO”) and notification of the judge of a capital loss or
over-indebtedness under these provisions "Konkursaufschub /
Gesellschaftsrechtliches Moratorium), or (X) dissolution/liquidation (Auflösung
/ Liquidation);

 

(m)              one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied or failed to acknowledge coverage thereof) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain undischarged or unpaid for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

 

(n)               an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(o)                a Change in Control shall occur;

 

(p)               the occurrence of any “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace or cure therein provided; or

 



99

 

 

(q)                any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Company, take
any of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers and (iii) require that the Company Cash
Collateralize the LC Exposure (in an amount equal to the Minimum Collateral
Amount with respect thereto); and in case of any event with respect to any Loan
Party described in Sections 7.01(h) and 7.01(i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the LC
Exposure in accordance with clause (iii) above shall be automatically required,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

 

Section 7.02 Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth in Section 7.01), any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.21 and Section
2.25, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
out-of-pocket fees, charges and disbursements of outside counsel to the
Administrative Agent and amounts payable under Article II) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the Issuing Bank (including
reasonable and documented out-of-pocket fees, charges and disbursements of
outside counsel to the respective Lenders and the Issuing Bank and amounts
payable under Article II), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, LC Disbursements and
other Obligations, ratably among the Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and LC Disbursements and (ii) amounts owing under Banking
Services Agreements and Guaranteed Hedge Agreements, ratably among the Lenders
and their Affiliates and the Issuing Bank in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the LC Exposure in an amount equal to the Minimum
Collateral Amount to the extent not otherwise Cash Collateralized by the Company
pursuant to Sections 2.21; and

 

Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Company or as otherwise required by Law.

 

Subject to Section 2.21, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 



100

 

 

Article VIII

 

The Administrative Agent

 

Section 8.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Company
nor any other Loan Party or Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 8.02 Appointment of the Administrative Agent for Swiss Security.

 

(a)                The Administrative Agent shall:

 

(i)                 enter into, execute, hold, administer and, as the case may
be, realize or release any non-accessory Swiss Security (nicht-akzessorische
Transaktionssicherheit) as indirect representative (indirekter Stellvertreter)
in its own name but on behalf and for the benefit of the Lenders and the Issuing
Bank; and

 

(ii)               hold and administer any accessory Swiss Security
(akzessorische Transaktionssicherheit) (e.g. a right of pledge) (a "Swiss
Accessory Security") for itself (including as creditor of any parallel debt or
similar obligations) and as direct representative (direkter Stellvertreter) in
the name and on behalf of the Lenders and the Issuing Bank.

 

(b)                In relation to any Swiss Accessory Security each present and
future Lender and the Issuing Bank (in each case other than the Administrative
Agent) hereby appoints and authorizes the Administrative Agent to do all acts in
the name and for the account of such Lender and/or Issuing Bank as its direct
representative (direkter Stellvertreter), including, without limitation :

 

(i)                 to (i) enter into, accept and execute and (ii) hold,
administer and, if necessary, enforce the Swiss Accessory Security granted under
any of the Swiss Accessory Security;

 

(ii)               to agree to amendments, restatements and other alterations to
Swiss Accessory Security;

 

(iii)             to effect any release of the Swiss Accessory Security under,
and the termination of, any Swiss Accessory Security; and

 

(iv)              to exercise such other rights, powers, authorities and
discretions granted to the Administrative Agent hereunder, any other Loan
Documents or under the relevant Swiss Accessory Security,

 



101

 

 

Section 8.03 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.04 Exculpatory Provisions.

 

(a)                The Administrative Agent or the Arrangers, as applicable,
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arrangers, as applicable:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(iii)             shall not have any duty or responsibility to disclose, and
shall not be liable for the failure to disclose, to any Lender or the Issuing
Bank, any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their Affiliates, that is communicated to,
obtained or in the possession of, the Administrative Agent, Arrangers, or any of
their Related Parties in any capacity, except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein;

 

(iv)              shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Company, a Lender or the Issuing Bank; and

 

(v)                shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 



102

 

 

(b)                Neither the Administrative Agent nor any of its Related
Parties (other than any such Person’s obligations hereunder with respect to the
Disqualified Institutions in its capacity as a Lender) shall be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions of this Agreement relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(i) be obligated to ascertain, monitor or
inquire as to whether any other Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

 

Section 8.05 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 8.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 8.07 Resignation of Administrative Agent.

 

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Company. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
or a Disqualified Institution. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 



103

 

 

(b)                If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Bank directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

(d)                Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swing Line Lender. If Bank of America resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Exposure with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.06(d). If Bank
of America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make ABR Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the
appointment by the Company of a successor Issuing Bank or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swing Line Lender, as applicable, (b) the retiring Issuing Bank and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 



104

 

 

Section 8.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank expressly acknowledges that none of the Administrative
Agent nor any Arranger has made any representation or warranty to it, and that
no act by the Administrative Agent or any Arranger hereafter taken, including
any consent to, and acceptance of any assignment or review of the affairs of any
Loan Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Arranger to any
Lender or the Issuing Bank as to any matter, including whether the
Administrative Agent or such Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender and the Issuing Bank
represents to the Administrative Agent and each Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arrangers,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties. Each Lender and the Issuing Bank represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or the Issuing Bank for
the purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or the Issuing
Bank, and not for the purpose of purchasing, acquiring or holding any other type
of financial instrument, and each Lender and the Issuing Bank agrees not to
assert a claim in contravention of the foregoing. Each Lender and the Issuing
Bank represents and warrants that it is sophisticated with respect to decisions
to make, acquire and/or hold commercial loans and to provide other facilities
set forth herein, as may be applicable to such Lender or such the Issuing Bank,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.

 

Section 8.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

 

Section 8.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

 



105

 

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letters of
Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Section 2.12 and Section 9.07) allowed in such
judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.12 and Section 9.07.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

 

Section 8.11 Guaranteed Banking Services Agreements and Guaranteed Hedge
Agreements. Except as otherwise expressly set forth herein, no Lender or any of
its Affiliate that is party to a Banking Services Agreement or Guaranteed Hedge
Agreement that obtains the benefit of the provisions of Section 7.02 or the
Subsidiary Guaranty by virtue of the provisions hereof shall have any right to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Subsidiary Guaranty (or to notice of or to consent
to any amendment, waiver or modification of the provisions hereof of or the
Subsidiary Guaranty) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents (it being understood
that Administrative Agent may take any and all action expressly specified in
Section 8.12). Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Guaranteed Obligations arising under Banking Services Agreements and Guaranteed
Hedge Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a notice of such Guaranteed Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of such Lender, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Banking Services Agreements and Guaranteed Hedge
Agreements in the case of a termination of this Agreement and the other Loan
Documents. Each Lender hereby acknowledges and agrees (including on behalf of
any of its Affiliates that may be a party to a Banking Services Agreement or
Guaranteed Hedge Agreement) that (x) obligations of the Company or any of its
Subsidiaries under any Banking Services Agreement or Guaranteed Hedge Agreement
shall be guaranteed pursuant to the Subsidiary Guaranty only until such time as
the Subsidiary Guaranty terminates pursuant to the terms thereof and (y) any
release of Guarantors and/or Designated Borrowers effected in a manner not
prohibited by this Agreement and the other Loan Documents shall not require the
consent of holders of obligations under Banking Services Agreements or
Guaranteed Hedge Agreements.

 



106

 

 

Section 8.12 Guaranty Matters. The Lenders and the Issuing Bank irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty pursuant to this Section 8.12.

 

Section 8.13 Lender Representations.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 



107

 

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that:

 

(i)                none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)               no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)                The Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, unused fees, arrangement
fees, unused fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 



108

 

 

Article IX

 

Miscellaneous

 

Section 9.01 Notices.

 

(a)                Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number as follows:

 

(i)                 if to any Loan Party, the Administrative Agent, the Issuing
Bank, or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 9.01; and

 

(ii)               if to any other Lender, to it at its address, telecopy
number, electronic mail address or telephone number set forth in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                Electronic Communications. Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the Issuing Bank or the Company may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



109

 

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
Except to the extent resulting from the gross negligence or willful misconduct
of the Agent Parties (as determined by final, non-appealable judgement of a
court of competent jurisdiction), in no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

 

(d)                Change of Address, Etc. Each of the Borrowers, the
Administrative Agent, the Issuing Bank and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the Issuing Bank
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

Section 9.02 Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Borrowing Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the Issuing Bank, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 9.03 Waivers; Amendments.

 

(a)                No failure or delay by the Administrative Agent, the Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 



110

 

 

(b)                Except as provided in Section 2.20 with respect to an
Incremental Term Loan Amendment or pursuant to any fee letter entered into by
the Company in connection with this Agreement, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby
(except that any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) or Section 7.02, in each case, in a manner that would alter the pro rata
sharing of payments or the order of priority of payments, as the case may be,
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Loans are included on
the Effective Date), or (vi) release the Company or all or substantially all of
the Subsidiary Guarantors from their obligations under Article X or the
Subsidiary Guaranty, as applicable, without the written consent of each Lender;
provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the Swing
Line Lender hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank or the Swing Line Lender, as the case may be (it being
understood that any change to Section 2.25 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swing Line Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

 

(c)                Notwithstanding the foregoing, this Agreement and any other
Loan Document may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrowers (x) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to an Incremental Term Loan Amendment) to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, Incremental
Term Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

 



111

 

 

(d)                In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all Lenders
or all affected Lenders, if the consent of the Required Lenders to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as Administrative Agent is
not a Non-Consenting Lender, the Company may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Company shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (b) such Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swing Line Loans, accrued and unpaid interest thereon, accrued
and unpaid fees and all other amounts payable to it hereunder (including any
amounts under Section 2.16) from the assignee (to the extent of such outstanding
principal and accrued and unpaid interest and fees) or the Company (in the case
of all other amounts), (c) such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.05(b), (d) such
assignment does not conflict with applicable Laws, and (e) the applicable
assignee shall have consented to the applicable amendment, waiver or consent.

 

(e)                Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

 

Section 9.04 Expenses; Indemnity; Damage Waiver.

 

(a)                The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender (including the reasonable fees, charges and
disbursements of one primary counsel and one additional local counsel in each
applicable jurisdiction for the Administrative Agent and the Issuing Bank and
one additional counsel for all the Lenders (other than the Administrative Agent)
and one additional counsel (for each affected class) in light of actual or
potential conflicts of interest or the availability of different claims of
defenses) in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 



112

 

 

(b)                The Borrowers shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out-of-pocket expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the gross negligence, bad faith or willful misconduct of such Indemnitee or
its affiliates or controlling persons or any of the officers, directors,
employees, agents or members of any of the foregoing, (B) any material breach by
any of them of the Loan Documents or (C) disputes between and among Indemnitees
(not arising as a result of any act or omission by the Company or any of its
Affiliates). This Section 9.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)                To the extent that the Borrowers fail to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swing Line Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swing Line Lender, as the case may be, in each case, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrowers’ failure to pay any such amount shall not relieve the Borrowers of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swing Line Lender in its capacity as such.

 

(d)                To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) in the absence of willful misconduct, bad faith or
gross negligence (as determined by a court of competent jurisdiction in a final,
non-appealable decision). To the extent permitted by applicable law, no party
hereto shall assert, and each party hereto hereby waives, and acknowledges that
no other Person shall have, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

 



113

 

 

 

(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor. Notwithstanding anything to the
contrary herein, the Foreign Obligors shall not be required to make any payment
under this Section 9.04 in respect of any Obligations allocable to any U.S. Loan
Party (other than for the avoidance of any doubt, such Foreign Obligations of a
Foreign Obligor which may also be Guaranteed by a U.S. Loan Party) and such
Foreign Obligors shall only be required to make payments under this Section 9.04
in respect of Obligations allocable to Foreign Obligors and Foreign Subsidiaries
(it being understood and agreed that all other Loan Parties shall be jointly and
severally liable of all payments required under this Section 9.04).

 

Section 9.05  Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Loan Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder or under any other Loan Document
except in accordance with this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) and
(b)(iii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution) (the “New Lender”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
LC Exposure and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of
(for the avoidance of doubt, no other consents shall be required):

 

(a)           the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(b)          the Administrative Agent;

 

(c)          the Issuing Bank; and

 

(d)          the Swing Line Lender.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(a)          Minimum Amounts.

 



114

 

 

(1)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds (determined after giving effect to such Assignments) that equal at least
the amount specified in paragraph (b)(ii)(A)(2) of this Section in the aggregate
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(2)           in any case not described in subsection (b)(ii)(A)(1) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(b)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not (i) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans, or (ii) be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(c)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

 

(d)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material nonpublic information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

(e)           any assignment or transfer to or assumption by any Person of all
or a portion of a Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments or Loans) with respect to a Dutch
Borrower shall only be permitted if such Person is a Dutch Non-Public Lender;
and

 

(f)            in connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 



115

 

 

(iii)         Notwithstanding any other provision of this Agreement, if the
proposed New Lender is a Swiss Non-Qualifying Bank, no existing Lender may make
an assignment or transfer of its rights and/or obligations of its Commitment and
the Loans to that Swiss Non-Qualifying Bank without the prior written consent of
the Company and no assignment or transfer shall be valid without such consent,
provided that consent:

 

(a)            is not required where an Event of Default is continuing;

 

(b)           may only be (under the title of this paragraph Section
9.05(b)(iii)) withheld if as a result of such assignment or transfer the number
Lenders that are Swiss Non-Qualifying Banks would exceed the number of ten.

 

For the purposes of this Section 9.05(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person (or any holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural persons), (b) a Defaulting Lender, its subsidiaries or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

(iv)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.14(b), Section 2.16, Section 2.17 and Section 9.04) with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 



116

 

 

(v)           The Administrative Agent, acting for this purpose solely as a
non-fiduciary agent of each Borrower (and such agency shall be solely for tax
purposes), shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Bank
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(c)          (i) Subject to clause (b)(iii) of Section 9.05, any Lender may,
without the consent of any Borrower, the Administrative Agent, the Issuing Bank
or the Swing Line Lender, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.03(b) that affects such Participant. Each Borrower
agrees that each Participant shall be entitled to the benefits of Section
2.14(b), Section 2.16 and Section 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(e) (it being
understood that the documentation required under Section 2.17(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.18 and Section 2.19 as if it were an assignee under
paragraph (b) of this Section.

 

(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.14(b) or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender (it being understood that the documentation required under
Section 2.17(e) shall be delivered to the participating Lender). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of each Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, (i) each Lender shall be responsible for the indemnity under Section
9.04(c) without regard to the existence of any participation, and (ii) the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



117

 

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)          Disqualified Institutions.

 

(i)            No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

 

(ii)           If any assignment is made to any Disqualified Institution without
the Company’s prior written consent in violation of clause (i) above, or if any
Person becomes a Disqualified Institution after the applicable Trade Date, the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Commitment, and/or (B) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.05), all of its interest, rights and obligations
under this Agreement and related Loan Documents to one or more Persons (other
than an Ineligible Institution) satisfying the requirements of Section 9.05(b)
that shall assume such obligations at the lesser of (1) the principal amount
thereof and (2) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Loan Documents; provided, that, (x) the Company
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.05(b), and (y) such assignment does not conflict with
applicable laws.

 



118

 

 

(iii)         Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (1) have the right to receive
information, reports or other materials provided to Lenders by or on behalf of
the Loan Parties, the Administrative Agent or any other Lender, (2) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(3) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (1) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (2) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (I) not to vote on such Plan
of Reorganization, (II) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (I),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (III) not to contest any
request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(II).

 

(iv)         The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender requesting the same.

 

(v)          Neither the Administrative Agent nor its Related Parties (other
than any such Person’s obligations hereunder with respect to the Disqualified
Institutions in its capacity as a Lender) shall be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
by any other Person to any Disqualified Institution.

 

(f)           Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ written notice to the Company and
the Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ written notice to
the Company, resign as Swing Line Lender. In the event of any such resignation
as Issuing Bank or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor Issuing Bank or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as Issuing Bank or Swing Line
Lender, as the case may be. If Bank of America resigns as Issuing Bank, it shall
retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Exposure with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.06(d)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make ABR Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the
appointment of a successor Issuing Bank and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank or Swing Line Lender, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 



119

 

 

(g)          In addition to the other rights provided to Lenders under this
Section 9.05, each Lender may without consulting with or obtaining consent from
any Loan Party, at any time charge, assign or otherwise create security in or
over (whether by way of collateral or otherwise) all or any of its rights under
any Loan Document to secure obligations of that Lender including, without
limitation:

 

(i)            any charge, assignment or other security to secure obligations to
a federal reserve or central bank; and

 

(ii)           in the case of any Lender which is a fund, any charge, assignment
or other security granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

 

except that no such charge, assignment or security shall:

 

(i)           release a Lender from any of its obligations under the Loan
Documents or substitute the beneficiary of the relevant charge, assignment or
security for the Lender as a party to any of the Loan Documents; or

 

(ii)           require any payments to be made by a Loan Party other than or in
excess of, or grant to any person any more extensive rights than, those required
to be made or granted to the relevant Lender under the Loan Documents;

 

and further provided that any such charge, assignment or other security shall
provide that, upon any enforcement thereof, any resulting assignment, transfer
or sub-participation of any such rights under the Loan Documents shall be made
in accordance with this Section 9.05.

 

Section 9.06  Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.14(b), Section 2.16, Section 2.17 and
Section 9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 



120

 

 

Section 9.07 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Swing Line Loan Notices, waivers and consents) shall be
deemed to include Electronic Signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

Section 9.08  Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
9.08, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Bank or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

Section 9.09  Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.25 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent and the
Company a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender, the Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Bank or their respective Affiliates may
have. Each Lender and the Issuing Bank agrees to notify the Company and the
Administrative Agent in writing promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 



121

 

 

Section 9.10  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)         SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



122

 

 

(c)           WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 9.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING,
EACH LOAN PARTY THAT IS A FOREIGN SUBSIDIARY IRREVOCABLY DESIGNATES AND APPOINTS
THE COMPANY AS SUCH PERSON’S AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS
BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY ACTION,
LITIGATION OR PROCEEDING, AND AGREES THAT THE FAILURE OF THE COMPANY TO GIVE ANY
NOTICE OF ANY SUCH SERVICE SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH
SERVICE OR OF ANY JUDGMENT RENDERED IN ANY ACTION, LITIGATION OR PROCEEDING
BASED THEREON.  THE COMPANY HEREBY CONFIRMS THAT IT HAS AGREED TO ACCEPT SUCH
APPOINTMENT (AND ANY SIMILAR APPOINTMENT BY ANY OTHER PERSON THAT IS A FOREIGN
SUBSIDIARY THAT BECOMES A PARTY TO THIS AGREEMENT AFTER THE EFFECTIVE DATE). 
THE DESIGNATION AND APPOINTMENT MADE PURSUANT TO THE PRECEDING SENTENCE SHALL BE
IRREVOCABLE BY THE COMPANY AND EACH LOAN PARTY THAT IS A FOREIGN SUBSIDIARY.  IF
THE FOREGOING APPOINTMENT IS TERMINATED FOR ANY REASON, THE COMPANY WILL APPOINT
A REPLACEMENT AGENT FOR SERVICE OF PROCESS.

 

(e)           Waiver of Immunities. Each Loan Party, on behalf of itself and its
Subsidiaries (and its and their respective process agents), and each such
Person’s properties and revenues of any kind, hereby irrevocably agrees that, to
the extent that such Loan Party or any of its Subsidiaries or any such Person’s
properties or revenues has or may hereafter acquire any right of immunity,
whether characterized as sovereign immunity or otherwise, from any legal
proceedings, to enforce or collect upon the Obligations, including immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property or revenues from attachment prior to any entry of judgment, or from
attachment in aid of execution upon a judgment, each Loan Party, on behalf of
itself and its Subsidiaries, hereby expressly waives, to the fullest extent
permissible under applicable Law, any such immunity, and agrees not to assert
any such right or claim in any such proceeding, whether in the United States or
elsewhere. Without limiting the generality of the foregoing, each Loan Party
further agrees that the waivers set forth in this Section 9.10(e) shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976
(U.S.) and other applicable Law and are intended to be irrevocable for purposes
of the Foreign Sovereign Immunities Act of 1976 (U.S.) and such other applicable
Law.

 

Section 9.11  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



123

 

 

Section 9.12  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13  Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) on a need to know
basis to its Affiliates, its auditors and its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, in any case, other than to a
Disqualified Institution (it being understood that the DQ List may be disclosed
to any assignee or Participant, or prospective assignee or Participant, in
reliance on this clause (f) so long as such Person is not listed on such DQ
List) or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to any of the Borrowers and their obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the written consent of the Company or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential or otherwise requested in writing to be held
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 



124

 

 

Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

Section 9.14  USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

Section 9.15  Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

Section 9.16  No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers, and the Lenders are arm’s-length commercial transactions
between the Company, each other Loan Party, and their respective Affiliates, on
the one hand, and the Administrative Agent, the Arrangers and the Lenders and
their Affiliates, on the other hand, (B) each of the Company and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) none of the Administrative Agent, the Arrangers, any Lender nor any of
their Affiliates has any obligation to the Company, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lenders and their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 



125

 

 

Section 9.17  Attorney Representation. If a Dutch Borrower or another Loan Party
incorporated under the laws of the Netherlands is represented by an attorney in
connection with the signing and/or execution of the Agreement and/or any other
Loan Document it is hereby expressly acknowledged and accepted by the parties to
the Agreement and/or any other Loan Document that the existence and extent of
the attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

 

Section 9.18  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.19  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



126

 

 

(b)          As used in this Section 9.19, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

Section 9.20  Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article VII for the
benefit of all the Lenders and the Issuing Bank; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Issuing Bank or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.05 (subject to the terms of Section 2.18(c)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to them and as authorized by the
Required Lenders.

 

Section 9.21  Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, the Issuing Bank or any
Lender, or the Administrative Agent, the Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Issuing Bank under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 



127

 

 

Section 9.22  ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Article X

 

Cross-Guarantee

 

Section 10.01  U.S. Borrower Guarantee. In order to induce the Lenders to extend
credit to the other Borrowers hereunder, but subject to the limitations set
forth in this Article X, the Company and each Borrower that is a U.S. Loan Party
(the “U.S. Borrowers”) hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, irrespective of the validity of the
Obligations, waiving all rights of objection and defense arising from the
Obligations, the payment when and as due of the Obligations of the other
Borrowers, the other Loan Parties and their Subsidiaries (collectively, the
“Obligors”). The U.S. Borrowers further agree that the due and punctual payment
of such Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any such
Obligation.

 

Each U.S. Borrower waives presentment to, demand of payment from and protest to
any Borrower of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of each
U.S. Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Obligor under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any Obligor
or any other guarantor of any of the Obligations; (g) the enforceability or
validity of the Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Obligations or any part thereof, or any other
invalidity or unenforceability relating to or against any Obligor or any other
guarantor of any of the Obligations, for any reason related to this Agreement,
any other Loan Document, any Guaranteed Hedge Agreement, any Banking Services
Agreement or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Obligor or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such U.S. Borrower or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of such
U.S. Borrower to subrogation.

 



128

 

 

Each U.S. Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Obligor or any other Person.

 

The obligations of each U.S. Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

Each U.S. Borrower further agrees that its obligations hereunder shall
constitute a continuing and irrevocable guarantee of all Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates) upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise (including
pursuant to any settlement entered into by a holder of Obligations in its
discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any U.S. Borrower by virtue hereof, upon the failure of any other
Obligor to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each U.S.
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. Each U.S. Borrower further
agrees that if payment in respect of any Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than the Administrative
Agent’s Office and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of the Administrative Agent, the Issuing Bank or
any Lender, disadvantageous to the Administrative Agent, the Issuing Bank or any
Lender in any material respect, then, at the election of the Administrative
Agent, such Borrower shall make payment of such Obligation in Dollars (based
upon the applicable Dollar Amount in effect on the date of payment) at such
Administrative Agent’s Office as is designated by the Administrative Agent and,
as a separate and independent obligation, shall indemnify the Administrative
Agent, the Issuing Bank and any Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.

 

Upon payment by any U.S. Borrower of any sums as provided above, all rights of
such U.S. Borrower against any other Obligor arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by such Obligor to the Administrative Agent, the
Issuing Bank and the Lenders.

 

Nothing shall discharge or satisfy the liability of any U.S. Borrower hereunder
except the full performance and payment of the Obligations.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



129

 

 

Section 10.02  Foreign Borrower Guarantee. In order to induce the Lenders to
extend credit to the other Borrowers that are Foreign Obligors hereunder (the
“Foreign Borrowers”), but subject to the limitations set forth in this Article
X, each Foreign Borrower hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, irrespective of the validity of the
Foreign Obligations, waiving all rights of objection and defense arising from
the Foreign Obligations, the payment when and as due of the Foreign Obligations
of the other Foreign Obligors and their Subsidiaries. The Foreign Borrowers
further agree that the due and punctual payment of such Foreign Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Foreign Obligation.

 

Each Foreign Borrower waives presentment to, demand of payment from and protest
to any Foreign Borrower of any of the Foreign Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of each Foreign Borrower hereunder shall not be affected by
(a) the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any right or remedy against any Foreign
Obligor or any of their Subsidiaries under the provisions of this Agreement, any
other Loan Document or otherwise; (b) any extension or renewal of any of the
Foreign Obligations; (c) any rescission, waiver, amendment or modification of,
or release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Foreign Obligations; (e) the failure
of the Administrative Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Foreign Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Foreign Obligor,
any of their Subsidiaries or any other guarantor of any of the Foreign
Obligations; (g) the enforceability or validity of the Foreign Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Foreign
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Foreign Obligor or any other guarantor of any of the
Foreign Obligations, for any reason related to this Agreement, any other Loan
Document, any Guaranteed Hedge Agreement, any Banking Services Agreement or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Foreign Obligor, any of their
Subsidiaries or any other guarantor of the Foreign Obligations, of any of the
Foreign Obligations or otherwise affecting any term of any of the Foreign
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Foreign
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such Foreign Borrower
to subrogation.

 

Each Foreign Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Foreign
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Foreign Obligor or any other Person.

 



130

 

 

The obligations of each Foreign Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Foreign Obligations, any impossibility in the performance of any of the
Foreign Obligations or otherwise.

 

Each Foreign Borrower further agrees that its obligations hereunder shall
constitute a continuing and irrevocable guarantee of all Foreign Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Foreign
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, the Issuing Bank or any Lender (or any of its Affiliates)
upon the insolvency, bankruptcy or reorganization of any Foreign Obligor, any
Subsidiary or otherwise (including pursuant to any settlement entered into by a
holder of Foreign Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Foreign Borrower by virtue hereof, upon the failure of any
other Foreign Obligor, any Subsidiary to pay any Foreign Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Foreign Borrower hereby promises to and will, upon
receipt of written demand by the Administrative Agent, the Issuing Bank or any
Lender, forthwith pay, or cause to be paid, to the Administrative Agent, the
Issuing Bank or any Lender in cash an amount equal to the unpaid principal
amount of such Foreign Obligations then due, together with accrued and unpaid
interest thereon. Each Foreign Borrower further agrees that if payment in
respect of any Foreign Obligation shall be due in a currency other than Dollars
and/or at a place of payment other than the Administrative Agent’s Office and
if, by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Foreign
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent, the Issuing Bank or any
Lender, disadvantageous to the Administrative Agent, the Issuing Bank or any
Lender in any material respect, then, at the election of the Administrative
Agent, such Foreign Borrower shall make payment of such Foreign Obligation in
Dollars (based upon the applicable Dollar Amount in effect on the date of
payment) at such Administrative Agent’s Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent, the Issuing Bank and any Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

 

Upon payment by any Foreign Borrower of any sums as provided above, all rights
of such Foreign Borrower against any other Foreign Obligor or Subsidiary arising
as a result thereof by way of right of subrogation or otherwise shall in all
respects be subordinated and junior in right of payment to the prior
indefeasible payment in full in cash of all the Foreign Obligations owed by such
Foreign Obligor or such Subsidiary to the Administrative Agent, the Issuing Bank
and the Lenders.

 

Nothing shall discharge or satisfy the liability of any Foreign Borrower
hereunder except the full performance and payment of the Foreign Obligations.

 

Nothing in this Section 10.02 shall oblige a Foreign Borrower that is a German
GmbH to make a payment in respect of this Section 10.02 if and to the extent
that this Section 10.02 shall secure obligations of such Foreign Borrower’s
shareholders and/or affiliated companies (verbundene Unternehmen) of such
shareholder within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than the Subsidiaries of such Foreign Borrower that is a
German GmbH) and such payment would cause such Foreign Borrower that is a German
GmbH not to have sufficient net assets (Reinvermögen) to maintain its stated
share capital (Stammkapital) and as a result cause a violation of Sections 30,
31 of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung).

 



131

 

 

Section 10.03  Guarantee limitation for Swiss Loan Parties.

 

(a)           If and to the extent that:

 

(i)            a Swiss Loan Party under this Article X or any other Loan
Document guarantees and/or secures obligations other than obligations of one of
its direct or indirect Subsidiaries (i.e. obligations of a Swiss Loan Party’s
direct or indirect parent companies (up-stream liabilities) or sister companies
(cross-stream liabilities)) (“Restricted Obligations”); and

 

(ii)           a guarantee payment in fulfilling such obligations would, under
Swiss law and practice, constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by such Swiss Loan
Party or would otherwise be restricted under Swiss corporate law,

 

such Restricted Obligations (and the amount of any payment in relation thereto)
shall from time to time be limited to the amount permitted to be paid under
Swiss law and practice, provided that, such limited amount shall at no time be
less than the profits and reserves of such Swiss Loan Party available for
distribution as dividends (being - according to Swiss law and practice as of the
date of this Agreement – the balance sheet profits and any reserves available
for this purpose, in each case in accordance with art. 675(2) and art. 671(1)
and (2), no. 3 and (4) CO) at the time or times payment under or pursuant to
this Article X or otherwise under a Loan Document is requested from such Swiss
Loan Party and further provided that such limitation (as may apply from time to
time or not) shall not (generally or definitively) free such Swiss Loan Party
from payment obligations hereunder in excess thereof, but merely postpone the
payment date therefor until such times as payment is again permitted
notwithstanding such limitation. Any and all indemnities and guarantees of such
Swiss Loan Party contained in any Loan Documents shall be construed in a manner
consistent with the provisions herein contained.

 

(b)          In case a Swiss Loan Party who must make a payment in respect of
Restricted Obligations under this Agreement is obliged to withhold Swiss Federal
Withholding Tax in respect of such payment, such Swiss Loan Party shall:

 

(i)            procure that such payments can be made without deduction of Swiss
Federal Withholding Tax, or with deduction of Swiss Federal Withholding Tax at a
reduced rate, by discharging the liability to such tax by notification pursuant
to applicable law (including double tax treaties) rather than payment of the
tax;

 

(ii)            if the notification procedure pursuant to sub-paragraph (i)
above does not apply, deduct Swiss Federal Withholding Tax at the rate of 35%
(or such other rate as in force from time to time), or if the notification
procedure pursuant to sub-paragraph (i) above applies for a part of the Swiss
Federal Withholding Tax only, deduct Swiss Federal Withholding Tax at the
reduced rate resulting after the discharge of part of such tax by notification
under applicable law, from any payment made by it in respect of Restricted
Obligations and promptly pay any such taxes to the Swiss Federal Tax
Administration;

 

(iii)         notify the Administrative Agent that such notification, or as the
case may be, deduction has been made and provide the Administrative Agent with
evidence that such a notification of the Swiss Federal Tax Administration has
been made or, as the case may be, such taxes deducted have been paid to the
Swiss Federal Tax Administration;

 



132

 

 

(iv)         in the case of a deduction of Swiss Federal Withholding Tax, use
its best efforts to ensure that any person other than the Administrative Agent,
which is entitled to a full or partial refund of the Swiss Federal Withholding
Tax deducted from such payment in respect of Restricted Obligations, will, as
soon as possible after such deduction:

 

(A)         request a refund of the Swiss Federal Withholding Tax under
applicable law (including tax treaties) and pay to the Administrative Agent upon
receipt any amounts so refunded; or

 

(B)          if the Administrative Agent or a Lender is entitled to a full or
partial refund of the Swiss Federal Withholding Tax deducted from such payment
and if requested by the Administrative Agent, provide the Administrative Agent
or such Lender with those documents that are required by law and applicable tax
treaties to be provided by the payer of such tax in order to enable the
Administrative Agent or such Lender to prepare a claim for refund of Swiss
Federal Withholding Tax.

 

(c)           If a Swiss Loan Party is obliged to withhold Swiss Federal
Withholding Tax in accordance with paragraph (b) above, the Administrative Agent
shall be entitled to further request payment under the guarantee as per this
Article X and other indemnity granted to it under this Agreement and apply
proceeds therefrom against the Restricted Obligations up to an amount which is
equal to that amount which would have been obtained if no withholding of Swiss
Federal Withholding Tax were required, whereby such further payments shall
always be limited to the maximum amount of the freely distributable capital of
such Swiss Loan Party as set out in paragraph (a) above.

 

(d)          If and to the extent requested by the Administrative Agent and if
and to the extent this is from time to time required under Swiss law
(restricting profit distributions), in order to allow the Administrative Agent
(and the Lenders and the Issuing Bank) to obtain a maximum benefit under the
Loan Documents and, in particular, this clause, the Swiss Loan Party shall
promptly implement the following:

 

(i)            the preparation of an up-to-date audited (interim) balance sheet
of such Swiss Loan Party;

 

(ii)           the confirmation of the auditors of such Swiss Loan Party that
the relevant amount represents (the maximum of) freely distributable profits;

 

(iii)         the prompt convening of a meeting of the shareholders of such
Swiss Loan Party which will approve the (resulting) profit distribution;

 

(iv)          if the enforcement of any Restricted Obligations would be limited
as a result of any matter referred to in this clause, such Swiss Loan Party
shall, to the extent permitted by applicable law, (A) write up or realize any of
its assets shown in its balance sheet with a book value that is significantly
lower than the market value of the assets, in case of realization, however, only
if such assets are not necessary for such Swiss Loan Party’s business (nicht
betriebsnotwendig) and/or (B) reduce its share capital; and

 

(v)           all such other measures reasonably necessary and/or to promptly
procure the fulfilment of all prerequisites reasonably necessary to allow such
Swiss Loan Party and relevant parent company to promptly make the payments and
perform the obligations agreed hereunder from time to time with a minimum of
limitations.

 

[Signature Pages Follow]

 



133

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BRUKER CORPORATION,   as the Company         By:  /s/ Gerald Herman
                                                                    Name: Gerald
Herman     Title: Vice President and Chief Financial
Officer                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  BRUKER INVEST AG       By:   /s/ Patrick Minhorst
                                                                    Name:
Patrick Minhorst     Title: Delegate of the Board of Directors       By: /s/
Patrick Büchi     Name: Patrick Büchi     Title: Member of the Board of
Directors                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  BRUKER FINANCE B.V.       By:  /s/ Kristin Amy Brown
                                                                    Name:
Kristin Amy Brown     Title: Non-executive Managing
Director                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  BANK OF AMERICA, N.A., individually as a Lender, as the Swing Line Lender, as
the Issuing Bank and as Administrative Agent    
                                                                  By:  /s/ Linda
E. C. Alto     Name: Linda E. C. Alto     Title: Senior Vice
President                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender
                                                                      By:  /s/
Christopher S. Allen                                                 Name:
Christopher S. Allen     Title: Senior Vice President

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender       By:  /s/ Ming
K. Chu     Name: Ming K. Chu     Title: Director
                                                                      By: /s/
Douglas Darman     Name: Douglas Darman     Title:
Director                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  CITIZENS BANK, N.A., individually as a Lender    
                                                                  By:  /s/ Marc
J Lubelczyk     Name: Marc J Lubelczyk     Title: Senior Vice
President                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  TD BANK, N.A., individually as a Lender       By:  /s/ Todd Antico
                                                                    Name: Todd
Antico     Title: Senior Vice President                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  CREDIT SUISSE (SWITZERLAND) LTD., individually as a Lender       By:  /s/
Christophe Müller     Name: Christophe Müller     Title: Managing Director
                                                                      By: /s/
Johanna Treier     Name: Johanna Treier     Title: Assistant Vice
President                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  PEOPLES UNITED BANK, NATIONAL ASSOCIATION, individually as a Lender    
                                                                  By:  /s/ Darci
Buchanan                                Name: Darci Buchanan     Title: Senior
Vice President

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 

  U.S. BANK, NATIONAL ASSOCIATION, individually as a Lender       By:  /s/
Michael West     Name: Michael West
                                                                    Title:
Senior Vice President                              

 

[Signature Page to Revolving Credit Agreement]

 



 

 

 



 

SCHEDULES TO CREDIT AGREEMENT

 

December 11, 2019

 

These schedules and all attachments hereto (each of which is incorporated herein
by this reference) constitutes the “Schedules” to that certain Credit Agreement,
dated as of December 11, 2019, between Bruker Corporation, the Designated
Borrowers, the Lenders and Bank of America, N.A., as Administrative Agent,
Issuing Bank and Swing Line Lender (the “Credit Agreement”).

 

Unless the context otherwise requires, all capitalized terms used in these
Schedules shall have the respective meanings assigned to them in the Credit
Agreement. These Schedules are qualified in their entirety by reference to
specific provisions of the Credit Agreement, and are not intended to constitute,
and shall not be construed as constituting representations or warranties of the
parties except as and to the extent provided in the Credit Agreement. References
to or descriptions of any document herein do not purport to be complete and are
qualified in entirety by the document itself.

 



 

 

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

   Lender  Revolving Commitment   Letter of Credit
Sublimit   Swingline
Sublimit   Applicable Percentage  1.   Bank of America, N.A.  $105,000,000.00  
$25,000,000.00   $25,000,000.00    17.500000000% 2.   Wells Fargo Bank, National
Association  $105,000,000.00              17.500000000% 3.   Deutsche Bank AG
New York Branch  $105,000,000.00              17.500000000% 4.   Citizens Bank,
N.A.  $65,000,000.00              10.833333333% 5.   TD Bank, N.A. 
$65,000,000.00              10.833333333% 6.   Credit Suisse (Switzerland) Ltd. 
$65,000,000.00              10.833333333% 7.   U.S. Bank National Association 
$65,000,000.00              10.833333333% 8.   Peoples United Bank, National
Association  $25,000,000.00              4.166666668%    TOTAL: 
$600,000,000.00   $25,000,000.00   $25,000,000.00    100.000000000%

 



 

 

 

SCHEDULE 3.01

 

SUBSIDIARIES

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker Energy & Supercon Technologies, Inc. Delaware, U.S.A. 100% of common
stock owned by Bruker Corporation No   Bruker AXS LLC Delaware, U.S.A. 100% of
membership interests owned by Bruker Corporation Yes X Bruker BioSpin
Corporation Massachusetts, U.S.A. 100% of common stock owned by Bruker
Corporation Yes X Bruker Scientific LLC (formerly known as Bruker Optics Inc.)
Delaware, U.S.A. 100% of membership interests owned by Bruker Corporation Yes X
Bruker HTS GmbH Germany 100% of ordinary shares owned by Bruker Energy &
Supercon Technologies, Inc. No   Hydrostatic Extrusions Ltd. United Kingdom 100%
of common stock owned by Bruker Energy & Supercon Technologies, Inc. No  

 

 

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker OST LLC Delaware, U.S.A. 100% of membership interests owned by Bruker
Energy & Supercon Technologies, Inc. No   Bruker Advanced Supercon GmbH Germany
100% of ordinary shares owned by Bruker HTS GmbH No   Bruker EAS GmbH Germany
100% of ordinary shares owned by Bruker HTS GmbH No   RI Research Instruments
GmbH Germany 51% of ordinary shares owned by Bruker Energy & Supercon
Technologies, Inc. No   Bruker AXS GmbH Germany 90% of ordinary shares owned by
Bruker AXS LLC and 10% of ordinary shares owned by Bruker Corporation Yes X
Bruker AXS Handheld Inc. Delaware, U.S.A. 100% of common stock owned by Bruker
AXS LLC No   Bruker Nano, Inc. Arizona, United States 100% of common stock owned
by Bruker AXS LLC Yes X

 

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Vutara LLC Delaware, U.S.A. 100% of membership interests owned by Bruker Nano,
Inc. No   Anasys Instruments Corp. Delaware, U.S.A. 100% of common stock owned
by Bruker Nano, Inc. No   Bruker Austria GmbH Austria 100% of ordinary shares
owned by Bruker AXS GmbH No   Bruker Singapore Pte Ltd Singapore 100% of common
stock owned by Bruker Invest AG No   Bruker do Brasil Ltda. Brazil 100% of
common stock owned by Bruker AXS GmbH No   Bruker Mexicana S.A. de C.V. Mexico
99.99% of common stock owned by Bruker AXS GmbH and 0.01% of common stock owned
by Bruker AXS LLC No   Bruker Polska Sp. Z.o.o. Poland 100% of membership
interests owned by Bruker AXS GmbH No   Bruker South Africa (Pty) Ltd. South
Africa 100% of common stock owned by Bruker AXS GmbH No  

 

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

InCoaTec GmbH Germany 66% of ordinary shares owned by Bruker AXS GmbH No  
Bruker Nano GmbH Germany 100% of ordinary shares owned by Bruker AXS GmbH Yes X
JPK Instruments USA, Inc. California, U.S.A. 100% of membership interests of
common stock owned by Bruker Nano GmbH No   JPK Instruments Limited United
Kingdom 100% of common stock owned by Bruker Nano GmbH No   Bruker Invest AG
Switzerland 90% of ordinary registered shares owned by Bruker BioSpin Corp. and
10% of ordinary registered shares owned by Bruker Corporation No   Bruker
Switzerland AG Switzerland 100% of ordinary registered shares owned by Bruker
Invest AG Yes X

 

 

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic 

/Foreign Subsidiary

Mestrelab Research S.L. Spain 50.998% of membership interests owned by Bruker
Switzerland AG No   PMOD Technologies LLC Switzerland 100% of membership
interests owned by Bruker Switzerland AG No   Agapetus GmbH Austria 100% of
ordinary shares owned by Bruker Switzerland AG No   Alicona Imaging GmbH Austria
100% of ordinary shares owned by Agapetus GmbH No   Alicona Corporation
Delaware, U.S.A. 100% of membership interests owned by Alicona Imaging GmbH No  
Alicona GmbH Germany 100% of ordinary shares owned by Alicona Imaging GmbH No  
Alicona UK Limited United Kingdom 100% of common stock owned by Alicona Imaging
GmbH No   Alicona s.r.l. Italy 100% of membership interests owned by Alicona
Imaging GmbH No  

 

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker Espanola S.A. Spain 100% of common stock owned by Bruker Invest AG No  
Bruker Japan K.K.

Japan

100% of common stock owned by Bruker Invest AG No   Bruker Korea Co. Ltd. Korea
100% of common stock owned by Bruker Invest AG No   Bruker BioSpin MRI GmbH
Germany 100% of ordinary shares owned by Bruker Invest AG No   Bruker MicroCT
N.V. (38) Belgium 99.99% of common stock owned by Bruker Invest AG and .01% of
common stock owned by Bruker Switzerland AG No   Luxendo GmbH Germany 100% of
ordinary shares owned by Bruker Invest AG No   Bruker Nederland B.V. Netherlands
100% of membership interests owned by Bruker Invest AG No   Bruker Ltd. Canada
100% of common stock owned by Bruker Invest AG No  

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker UK Ltd. United Kingdom 100% of common stock owned by Bruker Invest AG No
  Bruker AXS Ltd. United Kingdom 50% of common stock owned by Bruker UK Ltd. and
50% of common stock owned by Bruker Invest AG No   Bruker JV UK Ltd. United
Kingdom 100% of common stock owned by Bruker UK Ltd. No   Bruker France S.A.S.
France 100% of ordinary shares owned by Bruker Invest AG No   Bruker Belgium
S.A./N.V. Belgium 99.99% of common stock owned by Bruker Invest AG and .01% of
common stock owned by Bruker BioSpin AG No   Bruker Turkey Teknolojik Sistemler
Ticaret Ltd. Sirketi Turkey 99.74% of common stock owned by Bruker Invest AG and
.26% of common stock owned by Bruker Switzerland AG No  

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker Italia S.r.l. Italy 100% of membership interests owned by Bruker Invest
AG No   XGLabs S.r.l. Italy 100% of membership interests owned by Bruker Italia
S.r.l. No  

Bruker Portugal Unipessoal Lda.

Portugal 100% of common stock owned by Bruker Invest AG No   Bruker Scientific
Israel Ltd. Israel 100% of common stock owned by Bruker Invest AG No   Bruker
Technologies Ltd. Israel 100% of common stock owned by Bruker Scientific Israel
Ltd. No   Bruker (Beijing) Scientific Technology Co., Ltd. China 100% of common
stock owned by Bruker Singapore Pte. Ltd. No   Bruker (Malaysia) SDN BHD
Malaysia 100% of membership interests owned by Bruker Invest AG No   Bruker Ltd.
Russia 100% of common stock owned by Bruker Invest AG No  

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker India Scientific PVT, Ltd. India 73.59% of common stock owned by Bruker
Invest AG, 6.53% of common stock owned by Bruker Daltonik GmbH and 19.88% of
common stock owned by Bruker AXS GmbH No   Bruker PTY Ltd. Australia 100% of
common stock owned by Bruker Invest AG No   Bruker Physik GmbH Germany 50.5% of
ordinary shares owned by Bruker BioSpin Corporation, 24.75% of ordinary shares
owned by Bruker Daltonik GmbH and 24.75% of ordinary shares owned by Bruker
Optik GmbH Yes X Bruker BioSpin GmbH Germany 100% of ordinary shares owned by
Bruker Physik GmbH Yes X Bruker Daltonik GmbH Germany 90% of ordinary shares
owned by Bruker Scientific LLC and 10% of ordinary shares owned by Bruker
Corporation Yes X Bruker Taiwan Co. Ltd. Taiwan 100% of common stock owned by
Bruker Scientific LLC No  

 



 

 

 

Name of Subsidiary Jurisdiction
of Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Bruker Daltonics Pty Ltd. South Africa 100% of common stock owned by Bruker
Scientific LLC No   Bruker Finance B.V. Netherlands 100% of membership interests
owned by Bruker Scientific LLC No   Bruker Daltonics Ltd. United Kingdom 100% of
common stock owned by Bruker Scientific LLC No   Bruker Daltonics s.r.l. Italy
100% of membership interests owned by Bruker Scientific LLC No   Bruker
Detection Corporation Massachusetts, U.S.A. 100% of common stock owned by Bruker
Scientific LLC No   Bruker  Nordic AB Sweden 100% of membership interests  owned
by Bruker Scientific LLC No   Hain LifeScience GmbH Germany 80% of ordinary
shares owned by Bruker Daltonik GmbH No  

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Hain LifeScience E.A. Ltd. Kenya 100% of membership interests owned by Hain
LifeScience GmbH No   Hain LifeScience Spain S.L. Spain 100% of membership
interests owned by Hain LifeScience GmbH No   Hain Lifescience Solutions (pty)
Ltd. South Africa 100% of common stock owned by Hain LifeScience GmbH No  
Biocentra AS Norway 100% of membership interests owned by Hain LifeScience GmbH
No   Hain LifeScience UK Ltd. United Kingdom 100% of common stock owned by Hain
LifeScience GmbH No   SAS Biocentric France 100% of ordinary shares owned by
Hain LifeScience GmbH No   Hain LifeScience S.A. Pty. Ltd. South Africa 100% of
common stock owned by Hain LifeScience GmbH No  

 



 

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material Domestic

/Foreign Subsidiary

Advanced Diagnostic Solutions Pty Ltd. South Africa 50% of common stock owned by
Hain LifeScience GmbH and 50% of common stock owned by Hain LifeScience S.A.
Pty. Ltd. No   Bruker Business Support Center sp. Z.o.o. Poland 100% of
membership interests owned by Bruker Finance B.V. No   Bruker s.r.o. Czech
Republic 100% of membership interests owned by Bruker Daltonik GmbH No   Merlin
Diagnostika GmbH Germany 100% of ordinary shares owned by Bruker Daltonik GmbH
No   InVivo Biotech Svs GmbH Germany 100% of ordinary shares owned by Bruker
Daltonik GmbH No   Bruker Optik GmbH Germany 100% of ordinary shares owned by
Bruker Scientific LLC Yes X Bruker Scientific Instruments Hong Kong Co. Ltd.
China 100% of common stock owned by Bruker Invest AG No  

 



 

 

 

The following is a list of options, warrants or other rights of any Person to
acquire, or obligations of the Company or any Subsidiary to issue, any shares of
any class of capital stock or other equity interests of the Company or any
Subsidiary:

 

·Pursuant to the Bruker Corporation 2001 Stock Option Plan, the Company is
authorized to grant Company directors, officers and employees up to 12,000,000
options to purchase shares of the Company’s common stock or grant restricted
shares of the Company’s common stock.

 

·Pursuant to the Bruker Corporation 2010 Incentive Compensation Plan, the
Company is authorized to grant Company directors, officers and employees up to
1,178,778 options to purchase shares of the Company’s common stock or grant
restricted shares of the Company’s common stock.

 

·Pursuant to the Bruker Corporation 2016 Incentive Compensation Plan, the
Company is authorized to grant of awards of non-qualified stock options,
incentive stock options, stock appreciation rights, restricted stock,
unrestricted stock, restricted stock units, performance shares and performance
units, as well as cash-based awards, and to issue up to 9,500,000 shares of the
Company’s common stock to Company directors, officers and employees.

 

·Pursuant to the Agreement and Plan of Merger dated as of December 6, 2016 (the
“Agreement and Plan of Merger”) by and among the Company and Active Spectrum,
Inc., the Company may be required, subject to satisfaction of certain
performance conditions set forth in the Agreement and Plan of Merger, to issue
shares of its common stock to the former stockholders of Active Spectrum, Inc.,
in an aggregate value equal to approximately $200,000.

 



 

 

 

EXHIBIT G-1

 

SUBSIDIARY GUARANTY (DOMESTIC SUBSIDIARIES)

 

[see attached]

 



 

 

 

GUARANTY (DOMESTIC SUBSIDIARIES)

 

THIS GUARANTY (DOMESTIC SUBSIDIARIES) (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of December
11, 2019, by and among each of the undersigned Domestic Subsidiaries (the
“Initial Guarantors” and along with any additional Domestic Subsidiaries of the
Company which become parties to this Guaranty by executing a supplement hereto
in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Bruker Corporation, a Delaware corporation (the “Company”), certain
subsidiaries of the Company party thereto as a borrower (each a “Designated
Borrower”, and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) have entered
into a certain Credit Agreement dated as of December 11, 2019 (as the same may
be amended, modified, supplemented and/or restated, and as in effect from time
to time, the “Credit Agreement”);

 

WHEREAS, the Credit Agreement, among other things, provides, subject to the
terms and conditions thereof, for extensions from time to time of credit and
other financial accommodations by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Domestic Subsidiaries of the Company required to execute this Guaranty pursuant
to the Credit Agreement, including pursuant to Section 5.10 of the Credit
Agreement) execute and deliver this Guaranty, whereby each of the Guarantors
shall guarantee the payment when due of all Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.      Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 



 

 

 

SECTION 2.      Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan or issuance, amendment, renewal or extension of any
Letter of Credit) that:

 

(A)             It is a corporation, partnership, limited liability company or
other corporate entity duly and properly incorporated or organized, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation,
organization or formation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that the failure to have such authority could not reasonably be expected
to have a Material Adverse Effect.

 

(B)              It (to the extent applicable) has the requisite power and
authority and legal right and/or has taken all necessary corporate or other
action to execute and deliver this Guaranty and to perform its respective
obligations hereunder. The execution and delivery by each Guarantor of this
Guaranty and the performance by each of its obligations hereunder have been duly
authorized by proper proceedings, and this Guaranty constitutes a legal, valid
and binding obligation of such Guarantor, respectively, enforceable against such
Guarantor, respectively, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, capital maintenance requirements or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(C)              Neither the execution and delivery by it of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) (a) violate any order of any
Governmental Authority, (b) violate in any material respect any applicable law
or regulation, or (c) contravene its articles or certificate of incorporation
(or equivalent charter documents), limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, (ii) conflict in any material respect with, or constitute a material default
under any indenture, instrument or other agreement binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment (other than a payment contemplated by the Loan Documents) to
be made by the Company or any of its Subsidiaries or (iii) result in the
creation or imposition of any Lien on any assets of the Company or any of its
Subsidiaries (except as provided in the Loan Documents). No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by it, is required to be obtained by it in connection with
the execution, delivery and performance by it of, or the legality, validity,
binding effect or enforceability against it of, this Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.

 



 

 

 

SECTION 3.      Guaranty. Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as a surety, irrespective of the validity of the
Obligations, waiving all rights of objection and defense arising from the
Obligations, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all
obligations of any Borrower or any Subsidiary owing to any Lender or any
affiliate of any Lender under any Guaranteed Hedge Agreement or Banking Services
Agreement, (iv) all other amounts payable by any Borrower or any of its
Subsidiaries under the Credit Agreement, any Guaranteed Hedge Agreement, any
Banking Services Agreement and the other Loan Documents and (v) the punctual and
faithful performance, keeping, observance, and fulfillment by any Borrower or
any other Loan Party of all of the agreements, conditions, covenants, and
obligations of such Loan Party contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Guaranteed Obligations”). Upon (x) the failure
by any Loan Party or any of its Affiliates, as applicable, to pay punctually any
such amount or perform such obligation, and (y) such failure continuing beyond
any applicable grace or notice and cure period, each of the Guarantors agrees
that it shall forthwith on demand pay such amount or perform such obligation at
the place and in the manner specified in the Credit Agreement, any Guaranteed
Hedge Agreement, any Banking Services Agreement or the relevant Loan Document,
as the case may be. Each of the Guarantors hereby agrees that this Guaranty is
an absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

 

Notwithstanding any limitation on liability set forth herein to the contrary, if
the Guaranteed Obligations are made subject to a debt restructuring arrangement
between a country and its creditors or creditors of persons or entities of such
country, and as a result thereof any Holder of Guaranteed Obligations and other
credit facilities to such country, persons or entities of such country, shall
agree to provide any new credit facilities, each Guarantor shall fund (and be
the beneficial owner of) that amount of such new credit facilities which is
calculated by (i) dividing the face value of such Guaranteed Obligations by the
aggregate amount of the Holder of Guaranteed Obligations’ credit facilities made
part of the restructuring arrangement and (ii) multiplying the result by the
amount of such new credit facilities. Each Guarantor agrees to execute and
deliver such documents and take such actions as may reasonably be requested by
the Administrative Agent to effect the purposes of this paragraph. Each Holder
of Guaranteed Obligations agrees to provide each Guarantor with copies of the
relevant documents governing its participation in the restructuring arrangement
and new credit facilities and shall provide such Guarantor with the basis on
which it has calculated such Guarantor’s portion of such new credit facilities,
which calculations shall be conclusive absent manifest error.

 



 

 

 

SECTION 4.      Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)             any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 

(B)              any modification or amendment of or supplement to the Credit
Agreement, any other Loan Document, any Guaranteed Hedge Agreement or any
Banking Services Agreement, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations;

 

(C)              any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

(D)             any change in the corporate, partnership or other existence,
structure or ownership of any Borrower, any other Loan Party, any Subsidiary or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any such
Borrower, other Loan Party, Subsidiary or other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Person of any of the Guaranteed Obligations;

 

(E)              the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other Loan Party, any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, the
Administrative Agent, any Holder of Guaranteed Obligations or any other Person,
whether in connection herewith or in connection with any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(F)              the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower, any other Loan Party, any Subsidiary or any
other guarantor of any of the Guaranteed Obligations, for any reason related to
the Credit Agreement, any Guaranteed Hedge Agreement, any Banking Services
Agreement, any other Loan Document, or any provision of applicable law decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower, other Loan Party, Subsidiary or other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 



 

 

 

(G)             the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(H)            the election by, or on behalf of, any one or more of the Holders
of Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(I)               any borrowing or grant of a security interest by any Borrower,
any other Loan Party or any Subsidiary, as debtor-in-possession, under Section
364 of the Bankruptcy Code;

 

(J)              the disallowance, under Section 502 of the Bankruptcy Code, of
all or any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)             the failure of any Person to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

(L)              any other act or omission to act or delay of any kind by any
Borrower, any other Loan Party, any Subsidiary or any other guarantor of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder except as provided in Section
5.

 

Without limiting the foregoing, each Guarantor consents and agrees that any
Holder of the Guaranteed Obligations may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Holder of the Guaranteed Obligations in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 



 

 

 

SECTION 5.      Continuing Guaranty; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired. If at any time any payment of the principal of
or interest on any Guaranteed Obligation, including any Loan, any Reimbursement
Obligation or any other amount payable by any Borrower, any Subsidiary or any
other party under the Credit Agreement, any Guaranteed Hedge Agreement, any
Banking Services Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Loan Party, any Subsidiary or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations. The obligations hereunder shall not be affected by any
acts of any legislative body or governmental authority affecting the Loan
Parties, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Loan Party’s property, or by economic, political,
regulatory or other events in the countries where a Loan Party is located. The
provisions of this Section 5 shall survive the termination of this Guaranty and
the repayment in full of the Guaranteed Obligations and the termination of the
Aggregate Commitments.

 

SECTION 6.      General Waivers; Additional Waivers.

 

(A)             General Waivers. Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Borrower, any other Loan
Party, any Subsidiary or any other guarantor of the Guaranteed Obligations, or
any other Person.

 

(B)              Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)                any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)              (a) notice of acceptance hereof; (b) notice of any loans or
other financial accommodations made or extended under the Loan Documents, the
Guaranteed Hedge Agreements or the Banking Services Agreements or the creation
or existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or any
other Person or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 



 

 

 

(iii)            its right, if any, to require the Administrative Agent and the
other Holders of Guaranteed Obligations to institute suit against, or to exhaust
any rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral security provided by the Loan Parties, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and paid in full in
cash) of the other Guarantors or by reason of the cessation from any cause
whatsoever of the liability of the other Guarantors in respect thereof;

 

(iv)             (a) any rights to assert against the Administrative Agent and
the other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and paid in full in cash), and any right such Guarantor
has to be exonerated, arising by reason of: the impairment or suspension of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and (d) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)               any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by the Administrative Agent
and the other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.

 



 

 

 

Notwithstanding anything to the contrary set forth in this Guaranty and subject
to Section 7 below, no Guarantor shall waive any rights it may have (in
particular but not limited to any right for reimbursement and/or indemnity)
against any of its direct or indirect shareholders.

 

SECTION 7.      Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)             Subordination of Subrogation. Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any other Loan Party, any
Subsidiary, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and (iii) waive any benefit of, and any right
to participate in, any security or collateral given to the Holders of Guaranteed
Obligations, the Issuing Bank and the Administrative Agent to secure the payment
or performance of all or any part of the Guaranteed Obligations or any other
liability of any Borrower to the Holders of Guaranteed Obligations or the
Issuing Bank. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (i) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (ii) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor, in each case, until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).

 



 

 

 

(B)              Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against any Borrower or any
other Loan Party hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, as long as no
Event of Default has occurred and is continuing, such Guarantor may receive
payments of principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document, any Guaranteed Hedge Agreement or any Banking Services
Agreement have been terminated. If all or any part of the assets of any Obligor,
or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among any Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor hereby appoints the Administrative Agent the true and lawful
attorney-in-fact of such Guarantor solely for the purpose of carrying out the
foregoing provisions of this Guaranty and taking any action and executing any
instrument that the Administrative Agent reasonably may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest and shall terminate upon the indefeasible payment
in full in cash of the Guaranteed Obligations and the termination of Aggregate
Commitments and the Loan Documents and all financing arrangements pursuant to
any Loan Document, any Guaranteed Hedge Agreement or any Banking Services
Agreement. Each Guarantor agrees that until the Guaranteed Obligations (other
than the contingent indemnity obligations) have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document among any
Borrower and the Holders of Guaranteed Obligations have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent or another Guarantor) any claim any such Guarantor has or may have against
any Obligor.

 

(C)              The provisions of this Section 7 shall survive the termination
of this Guaranty and the repayment in full of the Guaranteed Obligations and the
termination of the Aggregate Commitments.

 



 

 

 

SECTION 8.      Contribution with Respect to Guaranteed Obligations.

 

(A)             To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Aggregate Commitments and the Loan Documents,
the Guaranteed Hedge Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(B)              As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)              This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(D)             The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Guarantor or
Guarantors to which such contribution and indemnification is owing.

 

(E)              The rights of the indemnifying Guarantors against other
Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Aggregate Commitments and the Loan Documents, the Guaranteed Hedge
Agreements and the Banking Services Agreements.

 

SECTION 9.      Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 



 

 

 

SECTION 10.      Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Borrower or other Person under the Credit
Agreement, any Guaranteed Hedge Agreement, any Banking Services Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of such Borrower or other Person, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Guaranteed Hedge
Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

 

SECTION 11.      Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the
address, facsimile number, electronic mail address or telephone number of the
Company set forth in the Credit Agreement or such other address, facsimile
number, electronic mail address or telephone number as such party may hereafter
specify for such purpose by notice to the Administrative Agent in accordance
with the provisions of such Section 9.01 of the Credit Agreement.

 

SECTION 12.      No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Guaranteed Hedge Agreement,
any Banking Services Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.

 

SECTION 13.      Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Guaranteed Hedge Agreement, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

 

SECTION 14.      Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Credit Agreement.

 

SECTION 15.      GOVERNING LAW. THIS GUARANTY AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



 

 

 

SECTION 16.     CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

 

(A)             CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(B)              EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 



 

 

 

(C)              EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

(D)             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(E)              Each Guarantor, on behalf of itself and its Subsidiaries (and
its and their respective process agents), and each such Person’s properties and
revenues of any kind, hereby irrevocably agrees that, to the extent that such
Person or any of its Subsidiaries or any such Person’s properties or revenues
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, to enforce or
collect upon the Guaranteed Obligations, including immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property or
revenues from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, each Guarantor, on behalf of itself and its
Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable Law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. Without
limiting the generality of the foregoing, each Loan Party further agrees that
the waivers set forth in this Section 16(E) shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 (U.S.) and other
applicable Law and are intended to be irrevocable for purposes of the Foreign
Sovereign Immunities Act of 1976 (U.S.) and such other applicable Law.

 

SECTION 17.     No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 



 

 

 

SECTION 18.     Taxes, Expenses of Enforcement, etc.

 

(A)            Taxes.

 

(i)               All payments by any Guarantor to or for the account of any
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations hereunder or under any other Loan Document or application
for a Letter of Credit shall be made free and clear of and without deduction for
any and all Taxes and shall, for the avoidance of doubt, be subject to the
applicable provisions of the Credit Agreement, including, but not limited to,
Section 2.17 thereof. If any Guarantor shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
or under any other Loan Document or application for a Letter of Credit to any
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 18(A)) such Lender, the Issuing Bank,
the Administrative Agent or any other Holder of Guaranteed Obligations (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Guarantor shall make such deductions, (c)
such Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent a copy of a receipt evidencing payment thereof as soon as
practicable after such payment is made.

 

(ii)              In addition, the Guarantors hereby agree to pay any present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes and any other excise or property Taxes, charges or similar levies which
arise from any payment made hereunder or under any other Loan Document or
application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any other Loan Document or
application for a Letter of Credit (“Other Taxes”). For the avoidance of doubt,
each applicable Guarantor shall be entitled to deduct and withhold from any
payment under this Guaranty the amount of any Excluded Taxes required to be
deducted and withheld under applicable law.

 

(iii)            The Guarantors hereby agree to indemnify the Administrative
Agent, the Issuing Bank, each Lender and any other Holder of Guaranteed
Obligations for the full amount of Indemnified Taxes or Other Taxes (including,
without limitation, any Indemnified Taxes or Other Taxes imposed on amounts
payable under this Section 18(A)) paid or payable by, or required to be deducted
or withheld from any payment to, the Administrative Agent, the Issuing Bank,
such Lender or such other Holder of Guaranteed Obligations and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Guarantor by any Lender, the Issuing Bank, the Administrative Agent or any other
Holder of Guaranteed Obligations shall be conclusive absent manifest error.
Payments due under this indemnification shall be made within ten (10) days of
the date the Administrative Agent, the Issuing Bank, such Lender or such other
Holder of Guaranteed Obligations makes written demand therefor.

 



 

 

 

(iv)             By accepting the benefits hereof, each Foreign Lender agrees
that it will comply with Section 2.17(e) of the Credit Agreement.

 

(v)               The provisions of this Section 18(A) shall survive the
termination of this Guaranty and the repayment in full of the Guaranteed
Obligations and the termination of the Aggregate Commitments.

 

(B)              Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of outside counsel for the Administrative Agent
and the other Holders of Guaranteed Obligations) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

 

SECTION 19.      Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations then due and payable (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Holder of Guaranteed Obligations (including the Administrative Agent) or any of
their respective affiliates.

 

SECTION 20.     Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers, the other Loan Parties, the Subsidiaries and any and all
endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 



 

 

 

SECTION 21.     Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.      Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 23.      Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

 

SECTION 24.      Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of each Guarantor in respect of any sum due to any Holder of Guaranteed
Obligations hereunder shall, notwithstanding any judgment in a currency other
than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Holder of Guaranteed Obligations of any
sum adjudged to be so due in such other currency such Holder of Guaranteed
Obligations may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Holder of Guaranteed Obligations, as the case may be, in the specified currency,
each Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Guaranteed Obligations against such loss, and if the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Holder
of Guaranteed Obligations in the specified currency and (b) any amounts shared
with other Holders of Guaranteed Obligations as a result of allocations of such
excess as a disproportionate payment to such Person under Section 2.18 of the
Credit Agreement, such Holder of Guaranteed Obligations agrees to remit such
excess to such Guarantor.

 

SECTION 25.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 25 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 25 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1(a)(18)(A)(v)(II) of
the Commodity Exchange Act.

 



 

 

 

SECTION 26.      Acknowledgement Regarding Any Supported QFCs. To the extent
that this Guaranty provides support for any Swap Contract or any other agreement
or instrument that is a QFC (such support, “QFC Credit Support”, and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that this Guaranty and any Supported QFC may in fact be stated
to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):

 

(A)             In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Guaranty that
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and this Guaranty were governed by the laws of the
United States or a state of the United States.

 

(B)              As used in this Section 26, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 



 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

SECTION 27.      Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Remainder of Page Intentionally Blank.

 



 

 

 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

  Bruker Scientific LLC       By   /s/ Kristin Caplice     Name:   Kristin
Caplice     Title: Manager       Bruker BioSpin Corporation       By /s/ Gerald
Herman     Name: Gerald Herman     Title: Assistant Treasurer       Bruker AXS
LLC       By /s/ Gerald Herman     Name: Gerald Herman     Title: Manager      
Bruker Nano, Inc.       By /s/ Gerald Herman     Name: Gerald Herman     Title:
Treasurer

 

[Signature Page to Guaranty (Domestic Subsidiary)]

 



 

 

 

Acknowledged and Agreed

 

As of the date first written above:

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

By:   /s/ Anthony W. Kell     Name:   Anthony W. Kell     Title: Vice President
 

 

[Signature Page to Guaranty (Domestic Subsidiary)]

 



 

 

 

  

ANNEX I

 

SUPPLEMENT TO GUARANTY

 

Reference is hereby made to the Guaranty (Domestic Subsidiaries) (the
“Guaranty”) made as of December 11, 2019, by and among, initially, Bruker Nano,
Inc., an Arizona corporation, Bruker AXS LLC, a Delaware limited liability
company, Bruker Scientific LLC, a Delaware limited liability company and Bruker
BioSpin Corporation, a Massachusetts corporation (collectively, the “Initial
Guarantors” and along with any additional Domestic Subsidiaries of the Company,
which become parties thereto and together with the undersigned, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations, under the Credit Agreement. Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Guaranty. By its execution below, the undersigned [NAME OF NEW
GUARANTOR], a [corporation] [partnership] [limited liability company] (a) agrees
to become, and does hereby become, a Guarantor under the Guaranty and agrees to
be bound by such Guaranty as if originally a party thereto and (b) hereby
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, as primary obligor and not merely as a surety, irrespective of
the validity of the Obligations, waiving all rights of objection and defense
arising from the Obligations, the full and punctual payment and performance when
due (whether at stated maturity, upon acceleration or otherwise) of the
Guaranteed Obligations. By its execution below, the undersigned represents and
warrants as to itself that all of the representations and warranties contained
in Section 2 of the Guaranty are true and correct in all respects as of the date
hereof.

 

THIS SUPPLEMENT TO GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT TO GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

THE PROVISIONS SET FORTH IN SECTION 16 OF THE GUARANTY ARE INCORPORATED HEREIN
BY REFERENCE, MUTATIS MUTANDIS.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this[ ______] day of [_________] , 20[___].

 

  [NAME OF NEW GUARANTOR]       By:                    Its:

  





 

 

EXHIBIT G-2

 

SUBSIDIARY GUARANTY (FOREIGN SUBSIDIARIES)

 

[see attached]

 





 

 

GUARANTY (FOREIGN SUBSIDIARIES)

 

THIS GUARANTY (FOREIGN SUBSIDIARIES) (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of December
11, 2019, by and among each of the undersigned Foreign Subsidiaries (the
“Initial Guarantors” and along with any additional Foreign Subsidiaries of the
Company which become parties to this Guaranty by executing a supplement hereto
in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Bruker Corporation, a Delaware corporation (the “Company”), certain
subsidiaries of the Company party thereto as a borrower (each a “Designated
Borrower”, and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) have entered
into a certain Credit Agreement dated as of December 11, 2019 (as the same may
be amended, modified, supplemented and/or restated, and as in effect from time
to time, the “Credit Agreement”);

 

WHEREAS, the Credit Agreement, among other things, provides, subject to the
terms and conditions thereof, for extensions from time to time of credit and
other financial accommodations by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Foreign Subsidiaries of the Company required to execute this Guaranty pursuant
to the Credit Agreement, including pursuant to Section 5.10 of the Credit
Agreement) execute and deliver this Guaranty, whereby each of the Guarantors
shall guarantee the payment when due of all Foreign Obligations (as defined in
the Credit Agreement); and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Foreign
Obligations as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.      Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 





 

 

SECTION 2.      Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan or issuance, amendment, renewal or extension of any
Letter of Credit) that:

 

(A)             It is a corporation, partnership, limited liability company or
other corporate entity duly and properly incorporated or organized, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation,
organization or formation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that the failure to have such authority could not reasonably be expected
to have a Material Adverse Effect.

 

(B)              It (to the extent applicable) has the requisite power and
authority and legal right and/or has taken all necessary corporate or other
action to execute and deliver this Guaranty and to perform its respective
obligations hereunder. The execution and delivery by each Guarantor of this
Guaranty and the performance by each of its obligations hereunder have been duly
authorized by proper proceedings, and this Guaranty constitutes a legal, valid
and binding obligation of such Guarantor, respectively, enforceable against such
Guarantor, respectively, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, capital maintenance requirements or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(C)              Neither the execution and delivery by it of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) (a) violate any order of any
Governmental Authority, (b) violate in any material respect any applicable law
or regulation, or (c) contravene its articles or certificate of incorporation
(or equivalent charter documents), limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, (ii) conflict in any material respect with, or constitute a material default
under, any indenture, instrument or other agreement binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment (other than a payment contemplated by the Loan Documents) to
be made by the Company or any of its Subsidiaries or (iii) result in the
creation or imposition of any Lien on any assets of the Company or any of its
Subsidiaries (except as provided in the Loan Documents). No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by it, is required to be obtained by it in connection with
the execution, delivery and performance by it of, or the legality, validity,
binding effect or enforceability against it of, this Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.

 





 

 

SECTION 3.      Guaranty. Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as a surety, irrespective of the validity of the
Foreign Obligations, waiving all rights of objection and defense arising from
the Foreign Obligations, the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Foreign
Obligations, including, without limitation, (i) the principal of and interest on
each Loan made to any Foreign Borrower pursuant to the Credit Agreement, (ii)
any obligations of any Foreign Borrower to reimburse LC Disbursements
(“Reimbursement Obligations”), (iii) all obligations of any Foreign Borrower or
any Foreign Subsidiary owing to any Lender or any affiliate of any Lender under
any Guaranteed Hedge Agreement or Banking Services Agreement, (iv) all other
amounts payable by any Foreign Borrower or any of its Foreign Subsidiaries under
the Credit Agreement, any Guaranteed Hedge Agreement, any Banking Services
Agreement and the other Loan Documents and (v) the punctual and faithful
performance, keeping, observance, and fulfillment by any Foreign Borrower or any
other Foreign Obligor of all of the agreements, conditions, covenants, and
obligations of such Foreign Obligor contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Guaranteed Obligations”). Upon (x) the failure
by any Foreign Obligor or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Guaranteed Hedge Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and is not a guaranty of collection.

 

Notwithstanding any limitation on liability set forth herein to the contrary, if
the Guaranteed Obligations are made subject to a debt restructuring arrangement
between a country and its creditors or creditors of persons or entities of such
country, and as a result thereof any Holder of Guaranteed Obligations and other
credit facilities to such country, persons or entities of such country, shall
agree to provide any new credit facilities, each Guarantor shall fund (and be
the beneficial owner of) that amount of such new credit facilities which is
calculated by (i) dividing the face value of such Guaranteed Obligations by the
aggregate amount of the Holder of Guaranteed Obligations’ credit facilities made
part of the restructuring arrangement and (ii) multiplying the result by the
amount of such new credit facilities. Each Guarantor agrees to execute and
deliver such documents and take such actions as may reasonably be requested by
the Administrative Agent to effect the purposes of this paragraph. Each Holder
of Guaranteed Obligations agrees to provide each Guarantor with copies of the
relevant documents governing its participation in the restructuring arrangement
and new credit facilities and shall provide such Guarantor with the basis on
which it has calculated such Guarantor’s portion of such new credit facilities,
which calculations shall be conclusive absent manifest error.

 





 

 

SECTION 4.      Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)             any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 

(B)              any modification or amendment of or supplement to the Credit
Agreement, any other Loan Document, any Guaranteed Hedge Agreement or any
Banking Services Agreement, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations;

 

(C)              any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

(D)             any change in the corporate, partnership or other existence,
structure or ownership of any Borrower, any other Loan Party, any Subsidiary or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any such
Borrower, other Loan Party, Subsidiary or other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Person of any of the Guaranteed Obligations;

 

(E)              the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other Loan Party, any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, the
Administrative Agent, any Holder of Guaranteed Obligations or any other Person,
whether in connection herewith or in connection with any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(F)              the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower, any other Loan Party, any Subsidiary or any
other guarantor of any of the Guaranteed Obligations, for any reason related to
the Credit Agreement, any Guaranteed Hedge Agreement, any Banking Services
Agreement, any other Loan Document, or any provision of applicable law decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower, other Loan Party, Subsidiary or other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 





 

 

(G)             the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(H)             the election by, or on behalf of, any one or more of the Holders
of Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(I)                any borrowing or grant of a security interest by any
Borrower, any other Loan Party or any Subsidiary, as debtor-in-possession, under
Section 364 of the Bankruptcy Code;

 

(J)                the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the claims of the Holders of Guaranteed Obligations or
the Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)             the failure of any Person to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

(L)              any other act or omission to act or delay of any kind by any
Borrower, any other Loan Party, any Subsidiary or any other guarantor of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder except as provided in Section
5.

 

Without limiting the foregoing, each Guarantor consents and agrees that any
Holder of the Guaranteed Obligations may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Holder of the Guaranteed Obligations in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 





 

 

SECTION 5.      Continuing Guaranty; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Aggregate Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired and all financing arrangements
pursuant to any Guaranteed Hedge Agreement or any Banking Services Agreement
have been terminated. If at any time any payment of the principal of or interest
on any Guaranteed Obligation, including any Loan, any Reimbursement Obligation
or any other amount payable by any Foreign Borrower, any Foreign Subsidiary or
any other party under the Credit Agreement, any Guaranteed Hedge Agreement, any
Banking Services Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Loan Party, any Subsidiary or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations. The obligations hereunder shall not be affected by any
acts of any legislative body or governmental authority affecting the Loan
Parties, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Loan Party’s property, or by economic, political,
regulatory or other events in the countries where a Loan Party is located. The
provisions of this Section 5 shall survive the termination of this Guaranty and
the repayment in full of the Guaranteed Obligations and the termination of the
Aggregate Commitments.

 

SECTION 6.      General Waivers; Additional Waivers.

 

(A)             General Waivers. Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Borrower, any other Loan
Party, any Subsidiary or any other guarantor of the Guaranteed Obligations, or
any other Person.

 

(B)              Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)                 any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)              (a) notice of acceptance hereof; (b) notice of any loans or
other financial accommodations made or extended under the Loan Documents, the
Guaranteed Hedge Agreements or the Banking Services Agreements or the creation
or existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or any
other Person or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 





 

 

(iii)            its right, if any, to require the Administrative Agent and the
other Holders of Guaranteed Obligations to institute suit against, or to exhaust
any rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors, the other
Loan Parties or any third party, or against any collateral security provided by
the Loan Parties, or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and paid in full in cash) of the other Guarantors or by reason of the
cessation from any cause whatsoever of the liability of the other Guarantors in
respect thereof;

 

(iv)             (a) any rights to assert against the Administrative Agent and
the other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors, the other Loan Parties or any other
party liable to the Administrative Agent and the other Holders of Guaranteed
Obligations; (b) any defense, set-off, counterclaim, or claim of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder (other than the defense that the Guaranteed Obligations
shall have been fully and finally performed and paid in full in cash), and any
right such Guarantor has to be exonerated, arising by reason of: the impairment
or suspension of the Administrative Agent’s and the other Holders of Guaranteed
Obligations’ rights or remedies against the other Guarantors or Loan Parties;
the alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

(v)               any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by the Administrative Agent
and the other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.

 





 

 

Notwithstanding anything to the contrary set forth in this Guaranty and subject
to Section 7 below, no Guarantor shall waive any rights it may have (in
particular but not limited to any right for reimbursement and/or indemnity)
against any of its direct or indirect shareholders.

 

SECTION 7.      Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)             Subordination of Subrogation. Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any other Loan Party, any
Subsidiary, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and (iii) waive any benefit of, and any right
to participate in, any security or collateral given to the Holders of Guaranteed
Obligations, the Issuing Bank and the Administrative Agent to secure the payment
or performance of all or any part of the Guaranteed Obligations or any other
liability of any Borrower to the Holders of Guaranteed Obligations or the
Issuing Bank. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (i) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (ii) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor, in each case, until the
Guaranteed Obligations are indefeasibly paid in full in cash and the Aggregate
Commitments and all Letters of Credit issued under the Credit Agreement shall
have terminated or expired and all financing arrangements pursuant to any
Guaranteed Hedge Agreement or any Banking Services Agreement have been
terminated. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).

 





 

 

(B)              Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against any Borrower or any
other Loan Party hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, as long as no
Event of Default has occurred and is continuing, such Guarantor may receive
payments of principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document, any Guaranteed Hedge Agreement or any Banking Services
Agreement have been terminated. If all or any part of the assets of any Obligor,
or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document, any Guaranteed Hedge Agreement or any Banking
Services Agreement among any Borrower and the Holders of Guaranteed Obligations,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of the Holders of Guaranteed Obligations and shall forthwith deliver the
same to the Administrative Agent, for the benefit of the Holders of Guaranteed
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Guaranteed
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Each Guarantor
hereby appoints the Administrative Agent the true and lawful attorney-in-fact of
such Guarantor solely for the purpose of carrying out the foregoing provisions
of this Guaranty and taking any action and executing any instrument that the
Administrative Agent reasonably may deem necessary or advisable to accomplish
the purposes hereof, which appointment is irrevocable and coupled with an
interest and shall terminate upon the indefeasible payment in full in cash of
the Guaranteed Obligations and the termination of Aggregate Commitments and the
Loan Documents and all financing arrangements pursuant to any Loan Document, any
Guaranteed Hedge Agreement or any Banking Services Agreement. Each Guarantor
agrees that until the Guaranteed Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations have been terminated, no Guarantor will assign
or transfer to any Person (other than the Administrative Agent or another
Guarantor) any claim any such Guarantor has or may have against any Obligor.

 





 

 

(C)              The provisions of this Section 7 shall survive the termination
of this Guaranty and the repayment in full of the Guaranteed Obligations and the
termination of the Aggregate Commitments.

 

SECTION 8. Contribution with Respect to Guaranteed Obligations.

 

(A)             To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Aggregate Commitments and the Loan Documents,
the Guaranteed Hedge Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(B)              As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)              This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(D)             The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Guarantor or
Guarantors to which such contribution and indemnification is owing.

 

(E)              The rights of the indemnifying Guarantors against other
Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Aggregate Commitments and the Loan Documents, the Guaranteed Hedge
Agreements and the Banking Services Agreements.

 

SECTION 9.      Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 





 

 

SECTION 10. Guarantee Limitations for Swiss Guarantors.

 

(A)             Notwithstanding any other provision of this Guaranty if and to
the extent that:

 

(i)                 a Guarantor incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to art. 9 of the Swiss Federal Withholding Tax Act (the “Swiss Guarantor”) under
this Guaranty guarantees and/or secures obligations other than obligations of
one of its direct or indirect subsidiaries (i.e. obligations of a Swiss
Guarantor’s direct or indirect parent companies (up-stream liabilities) or
sister companies (cross-stream liabilities)) “Restricted Obligations”); and

 

(ii)              a guarantee payment in fulfilling such obligations would,
under Swiss law and practice, constitute a repayment of capital
(Einlagerückgewähr), a violation of the legally protected reserves (gesetzlich
geschützte Reserven) or the payment of a (constructive) dividend
(Gewinnausschüttung) by such Swiss Guarantor or would otherwise be restricted
under Swiss corporate law, such Restricted Obligations (and the amount of any
payment in relation thereto) shall from time to time be limited to the amount
permitted to be paid under Swiss law and practice, provided that, such limited
amount shall at no time be less than the profits and reserves of such Swiss
Guarantor available for distribution as dividends (being - according to Swiss
law and practice as of the date of this Guaranty – the balance sheet profits and
any reserves available for this purpose, in each case in accordance with art.
675(2) and art. 671(1) and (2), no. 3 and (4) CO) at the time or times payment
under or pursuant to this Guarantee is requested from such Swiss Guarantor and
further provided that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Guarantor from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefore until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees of such Swiss Guarantor
contained in this Guarantee shall be construed in a manner consistent with the
provisions herein contained.

 

(B)              In case a Swiss Guarantor who must make a payment in respect of
Restricted Obligations under this Guaranty is obliged to withhold Swiss Federal
Withholding Tax in respect of such payment, such Swiss Guarantor shall:

 

(i)                 procure that such payments can be made without deduction of
Swiss Federal Withholding Tax, or with deduction of Swiss Federal Withholding
Tax at a reduced rate, by discharging the liability to such tax by notification
pursuant to applicable law (including double tax treaties) rather than payment
of the tax;

 





 

 

(ii)              if the notification procedure pursuant to sub-paragraph (i)
above does not apply, deduct Swiss Federal Withholding Tax at the rate of 35%
(or such other rate as in force from time to time), or if the notification
procedure pursuant to sub-paragraph (i) above applies for a part of the Swiss
Federal Withholding Tax only, deduct Swiss Federal Withholding Tax at the
reduced rate resulting after the discharge of part of such tax by notification
under applicable law, from any payment made by it in respect of Restricted
Obligations and promptly pay any such taxes to the Swiss Federal Tax
Administration;

 

(iii)            notify the Administrative Agent that such notification, or as
the case may be, deduction has been made and provide the Administrative Agent
with evidence that such a notification of the Swiss Federal Tax Administration
has been made or, as the case may be, such taxes deducted have been paid to the
Swiss Federal Tax Administration;

 

(iv)             in the case of a deduction of Swiss Federal Withholding Tax,
use its best efforts to ensure that any person other than the Administrative
Agent, which is entitled to a full or partial refund of the Swiss Federal
Withholding Tax deducted from such payment in respect of Restricted Obligations,
will, as soon as possible after such deduction:

 

1)                  request a refund of the Swiss Federal Withholding Tax under
applicable law (including tax treaties) and pay to the Administrative Agent upon
receipt any amounts so refunded; or

 

2)                  if the Administrative Agent or a Lender is entitled to a
full or partial refund of the Swiss Federal Withholding Tax deducted from such
payment and if requested by the Administrative Agent, provide the Administrative
Agent or the Lender with those documents that are required by law and applicable
tax treaties to be provided by the payer of such tax in order to enable the
Administrative Agent or Lender to prepare a claim for refund of Swiss Federal
Withholding Tax.

 

(v)               if any of the steps mentioned above under (i) through (iv)
were considered to be an illegal tax gross-up or indemnification under the Swiss
Federal Withholding Tax Act by a Swiss court or Swiss administrative body, the
Swiss Guarantor shall not be obliged to such gross-up or indemnification.

 

(C)              If a Swiss Guarantor is obliged to withhold Swiss Federal
Withholding Tax in accordance with paragraph (B) above, the Administrative Agent
shall be entitled to further request payment under the guarantee as per this
Guaranty and other indemnity granted to it under this Guaranty and apply
proceeds therefrom against the Restricted Obligations up to an amount which is
equal to that amount which would have been obtained if no withholding of Swiss
Federal Withholding Tax were required, whereby such further payments shall
always be limited to the maximum amount of the freely distributable capital of
such Swiss Guarantor as set out in paragraph (A) above.

 





 

 

(D)             If and to the extent requested by the Administrative Agent and
if and to the extent this is from time to time required under Swiss law
(restricting profit distributions), in order to allow the Administrative Agent
(and the Lenders and the Issuing Bank) to obtain a maximum benefit under the
Guaranty and, in particular, this clause, the Swiss Guarantor shall promptly
implement the following:

 

(i)                 the preparation of an up-to-date audited (interim) balance
sheet of such Swiss Guarantor;

 

(ii)              the confirmation of the auditors of such Swiss Guarantor that
the relevant amount represents (the maximum of) freely distributable profits;

 

(iii)            the prompt convening of a meeting of the shareholders of such
Swiss Guarantor which will approve the (resulting) profit distribution;

 

(iv)             if the enforcement of any Restricted Obligations would be
limited as a result of any matter referred to in this clause, such Swiss
Guarantor shall, to the extent permitted by applicable law, (A) write up or
realise any of its assets shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of realisation,
however, only if such assets are not necessary for such Swiss Guarantor’s
business (nicht betriebsnotwendig) and/or (B) reduce its share capital; and

 

(v)               all such other measures reasonably necessary and/or to
promptly procure the fulfilment of all prerequisites reasonably necessary to
allow such Swiss Guarantor and relevant parent company to promptly make the
payments and perform the obligations agreed hereunder from time to time with a
minimum of limitations.

 

SECTION 11.  Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower or other Person under the Credit Agreement,
any Guaranteed Hedge Agreement, any Banking Services Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower or other Person, all such amounts otherwise subject to acceleration
under the terms of the Credit Agreement, any Guaranteed Hedge Agreement, any
Banking Services Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.

 

SECTION 12.  Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the
address, facsimile number, electronic mail address or telephone number of the
Company set forth in the Credit Agreement or such other address, facsimile
number, electronic mail address or telephone number as such party may hereafter
specify for such purpose by notice to the Administrative Agent in accordance
with the provisions of such Section 9.01 of the Credit Agreement.

 





 

 

SECTION 13.  No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Guaranteed Hedge Agreement,
any Banking Services Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.

 

SECTION 14.  Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 14
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Guaranteed Hedge Agreement, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

 

SECTION 15.  Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement.

 

SECTION 16.  GOVERNING LAW. THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 17.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

 

(A)             CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 





 

 

(B)              EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(C)              EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12. NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, EACH FOREIGN
OBLIGOR IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AS SUCH PERSON’S
AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY ACTION, LITIGATION OR PROCEEDING, AND
AGREES THAT THE FAILURE OF THE COMPANY TO GIVE ANY NOTICE OF ANY SUCH SERVICE
SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT
RENDERED IN ANY ACTION, LITIGATION OR PROCEEDING BASED THEREON.  THE COMPANY
HEREBY CONFIRMS THAT IT HAS AGREED TO ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR
APPOINTMENT BY ANY OTHER PERSON THAT IS A FOREIGN SUBSIDIARY THAT BECOMES A
PARTY TO THIS GUARANTY AFTER THE EFFECTIVE DATE).  THE DESIGNATION AND
APPOINTMENT MADE PURSUANT TO THE PRECEDING SENTENCE SHALL BE IRREVOCABLE BY THE
COMPANY AND EACH FOREIGN OBLIGOR.  IF THE FOREGOING APPOINTMENT IS TERMINATED
FOR ANY REASON, THE COMPANY WILL APPOINT A REPLACEMENT AGENT FOR SERVICE OF
PROCESS.

 



 



 

(D)             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(E)              Each Guarantor, on behalf of itself and its Subsidiaries (and
its and their respective process agents), and each such Person’s properties and
revenues of any kind, hereby irrevocably agrees that, to the extent that such
Person or any of its Subsidiaries or any such Person’s properties or revenues
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, to enforce or
collect upon the Guaranteed Obligations, including immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property or
revenues from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, each Guarantor, on behalf of itself and its
Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable Law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. Without
limiting the generality of the foregoing, each Loan Party further agrees that
the waivers set forth in this Section 17(E) shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 (U.S.) and other
applicable Law and are intended to be irrevocable for purposes of the Foreign
Sovereign Immunities Act of 1976 (U.S.) and such other applicable Law.

 

SECTION 18.  No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 19.  Taxes, Expenses of Enforcement, etc.

 

(A)             Taxes.

 

(i)               All payments by any Guarantor to or for the account of any
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations hereunder or under any other Loan Document or application
for a Letter of Credit shall be made free and clear of and without deduction for
any and all Taxes and shall, for the avoidance of doubt, be subject to the
applicable provisions of the Credit Agreement, including, but not limited to,
Section 2.17 thereof. If any Guarantor shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
or under any other Loan Document or application for a Letter of Credit to any
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 19(A)) such Lender, the Issuing Bank,
the Administrative Agent or any other Holder of Guaranteed Obligations (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Guarantor shall make such deductions, (c)
such Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent a copy of a receipt evidencing payment thereof as soon as
practicable after such payment is made.

 



 

 

 

(ii)              In addition, the Guarantors hereby agree to pay any present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes and any other excise or property Taxes, charges or similar levies which
arise from any payment made hereunder or under any other Loan Document or
application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any other Loan Document or
application for a Letter of Credit (“Other Taxes”). For the avoidance of doubt,
each applicable Guarantor shall be entitled to deduct and withhold from any
payment under this Guaranty the amount of any Excluded Taxes required to be
deducted and withheld under applicable law.

 

(iii)            The Guarantors hereby agree to indemnify the Administrative
Agent, the Issuing Bank, each Lender and any other Holder of Guaranteed
Obligations for the full amount of Indemnified Taxes or Other Taxes (including,
without limitation, any Indemnified Taxes or Other Taxes imposed on amounts
payable under this Section 19(A)) paid or payable by, or required to be deducted
or withheld from any payment to, the Administrative Agent, the Issuing Bank,
such Lender or such other Holder of Guaranteed Obligations and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Guarantor by any Lender, the Issuing Bank, the Administrative Agent or any other
Holder of Guaranteed Obligations shall be conclusive absent manifest error.
Payments due under this indemnification shall be made within ten (10) days of
the date the Administrative Agent, the Issuing Bank, such Lender or such other
Holder of Guaranteed Obligations makes written demand therefor.

 

(iv)             By accepting the benefits hereof, each Foreign Lender agrees
that it will comply with Section 2.17(e) of the Credit Agreement.

 

(v)              The provisions of this Section 19(A) shall survive the
termination of this Guaranty and the repayment in full of the Guaranteed
Obligations and the termination of the Aggregate Commitments.

 



 

 

 

(B)              Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of outside counsel for the Administrative Agent
and the other Holders of Guaranteed Obligations) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

 

SECTION 20.  Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations then due and payable (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Holder of Guaranteed Obligations (including the Administrative Agent) or any of
their respective affiliates.

 

SECTION 21.  Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers,
the other Loan Parties, the Subsidiaries and any and all endorsers and/or other
Guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Holders of Guaranteed Obligations (including the
Administrative Agent) shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Holder of Guaranteed Obligations (including the
Administrative Agent), in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Holder of
Guaranteed Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Guaranteed
Obligations (including the Administrative Agent), pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

SECTION 22.  Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 23.  Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 



 

 

 

SECTION 24.  Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

SECTION 25.  Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of each Guarantor in respect of any sum due to any Holder of Guaranteed
Obligations hereunder shall, notwithstanding any judgment in a currency other
than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Holder of Guaranteed Obligations of any
sum adjudged to be so due in such other currency such Holder of Guaranteed
Obligations may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Holder of Guaranteed Obligations, as the case may be, in the specified currency,
each Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Guaranteed Obligations against such loss, and if the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Holder
of Guaranteed Obligations in the specified currency and (b) any amounts shared
with other Holders of Guaranteed Obligations as a result of allocations of such
excess as a disproportionate payment to such Person under Section 2.18 of the
Credit Agreement, such Holder of Guaranteed Obligations agrees to remit such
excess to such Guarantor.

 

SECTION 26.  Limitation of Liability of German Guarantor. Nothing in this
Guaranty shall oblige a Guarantor that is a German GmbH Obligor to make a
payment in respect of this Guaranty if and to the extent that this Guaranty
shall secure obligations of such Guarantor’s shareholders and/or affiliated
companies (verbundene Unternehmen) of such shareholder within the meaning of
Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than the
Subsidiaries of such Guarantor) and such payment would cause such Guarantor not
to have sufficient net assets (Reinvermögen) to maintain its stated share
capital (Stammkapital) and as a result cause a violation of Sections 30, 31 of
the German Limited Liability Companies Act (Gesetz betreffend die Gesellschaften
mit beschränkter Haftung).

 

SECTION 27.  Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 27 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 27 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 27 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 27
constitute, and this Section 27 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1(a)(18)(A)(v)(II) of
the Commodity Exchange Act.

 



 

 

 

SECTION 28.  Acknowledgement Regarding Any Supported QFCs. To the extent that
this Guaranty provides support for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that this Guaranty and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

 

(A)             In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Guaranty that
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and this Guaranty were governed by the laws of the
United States or a state of the United States.

 

(B)              As used in this Section 28, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 



 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

SECTION 29.  Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Remainder of Page Intentionally Blank.

 



 

 



 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

  Bruker Switzerland AG,   as a Guarantor       By: /s/ Falko Busse     Name:
Falko Busse     Title: President of the Board of Directors       By: /s/ Patrick
Büchi     Name: Patrick Büchi     Title: Member of the Board of Directors      
Bruker AXS GmbH,   as a Guarantor       By: /s/ Dr. Frank Walter Burgäzy    
Name: Dr. Frank Walter Burgäzy     Title: Managing Director       By: /s/ Dr.
Klaus Gohlke     Name: Dr. Klaus Gohlke     Title: Managing Director

 

[Signature Page to Guaranty (Foreign Subsidiaries)]

 



 

 

 

  Bruker Physik GmbH   as a Guarantor       By: /s/ Dr. Falko Busse     Name:
Dr. Falko Busse     Title: Group President       By: /s/ Patrick Minhorst    
Name: Patrick Minhorst     Title: Managing Director       Bruker Daltonik GmbH,
  as a Guarantor       By: /s/ Jürgen Srega     Name: Jürgen Srega     Title:
Managing Director       By: /s/ Stefan Ruge     Name: Stefan Ruge     Title:
Managing Director

 

[Signature Page to Guaranty (Foreign Subsidiaries)]

 



 

 

 

  Bruker Optik GmbH,   as a Guarantor       By: /s/ Urban Faeh     Name: Urban
Faeh     Title: Managing Director       By: /s/ Marc Beisel     Name: Marc
Beisel     Title: Managing Director       Bruker BioSpin GmbH,   as a Guarantor
      By: /s/ Dr. Falko Busse     Name: Dr. Falko Busse     Title: Group
President       By: /s/ Patrick Minhorst     Name: Patrick Minhorst     Title:
Managing Director

 

[Signature Page to Guaranty (Foreign Subsidiaries)]

 



 

 

 

  Bruker Nano GmbH,   as a Guarantor       By: /s/ Thomas Schülein     Name:
Thomas Schülein     Title: Managing Director       By: /s/ Gabriele Seifert    
Name: Gabriele Seifert     Title: Authorized Signatory

 

[Signature Page to Guaranty (Foreign Subsidiaries)]

 



 

 

 

Acknowledged and Agreed       As of the date first written above:          
BRUKER CORPORATION,       as the Company           By: /s/ Gerald Herman    
Name: Gerald Herman     Title: Vice President and Chief Financial Officer  

 

[Signature Page to Guaranty (Foreign Subsidiaries)]

 



 

 

 

Acknowledged and Agreed   As of the date first written above:       BANK OF
AMERICA, N.A.,   as Administrative Agent       By: /s/ Anthony W. Kell     Name:
Anthony W. Kell     Title: Vice President  

 

[Signature Page to Guaranty (Foreign Subsidiaries)]

 



 

 

 

ANNEX I

 

SUPPLEMENT TO GUARANTY

 

Reference is hereby made to the Guaranty (Foreign Subsidiaries) (the “Guaranty”)
made as of December 11, 2019, by and among, initially, (i) Bruker Switzerland
AG, (ii) Bruker AXS GmbH, (iii) Bruker Physik GmbH, (iv) Bruker Daltonik GmbH,
(v) Bruker Optik GmbH, (vi) Bruker BioSpin GmbH, and (vii) Bruker Nano GmbH (the
“Initial Guarantors” and along with any additional Subsidiaries of the Company,
which become parties thereto and together with the undersigned, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations, under the Credit Agreement. Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Guaranty. By its execution below, the undersigned [NAME OF NEW
GUARANTOR], a [corporation] [partnership] [limited liability company] (a) agrees
to become, and does hereby become, a Guarantor under the Guaranty and agrees to
be bound by such Guaranty as if originally a party thereto and (b) hereby
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, as primary obligor and not merely as a surety, irrespective of
the validity of the Obligations, waiving all rights of objection and defense
arising from the Obligations, the full and punctual payment and performance when
due (whether at stated maturity, upon acceleration or otherwise) of the
Guaranteed Obligations. By its execution below, the undersigned represents and
warrants as to itself that all of the representations and warranties contained
in Section 2 of the Guaranty are true and correct in all respects as of the date
hereof.

 

THIS SUPPLEMENT TO GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT TO GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

THE PROVISIONS SET FORTH IN SECTION 17 OF THE GUARANTY ARE INCORPORATED HEREIN
BY REFERENCE, MUTATIS MUTANDIS.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this [______] day of [__________], 20[___].

 

  [NAME OF NEW GUARANTOR]           By:                                      
Its:  

 



 



 

 